UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06243 Franklin Strategic Series (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 4/30 Date of reporting period: 6/30/12 Item 1. Proxy Voting Records. Franklin Biotechnology Discovery Fund A.P. PHARMA, INC. Meeting Date:MAY 29, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:APPA Security ID:00202J203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul Goddard Management For For 1.2 Elect Director John B. Whelan Management For For 1.3 Elect Director Kevin C. Tang Management For For 1.4 Elect Director Gregory Turnbull Management For For 2 Ratify Auditors Management For For ACHILLION PHARMACEUTICALS, INC. Meeting Date:JUN 05, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:ACHN Security ID:00448Q201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jason S. Fisherman Management For For 2 Elect Director Gary E. Frashier Management For For 3 Elect Director David P. Wright Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Amend Omnibus Stock Plan Management For For 6 Ratify Auditors Management For For AEGERION PHARMACEUTICALS, INC. Meeting Date:JUN 05, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:AEGR Security ID:00767E102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sandford D. Smith Management For For 1.2 Elect Director Paul G. Thomas Management For For 2 Ratify Auditors Management For For ALEXION PHARMACEUTICALS, INC. Meeting Date:MAY 07, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:ALXN Security ID:015351109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leonard Bell Management For For 1.2 Elect Director Max Link Management For For 1.3 Elect Director William R. Keller Management For For 1.4 Elect Director Joseph A. Madri Management For For 1.5 Elect Director Larry L. Mathis Management For For 1.6 Elect Director R. Douglas Norby Management For For 1.7 Elect Director Alvin S. Parven Management For For 1.8 Elect Director Andreas Rummelt Management For For 1.9 Elect Director Ann M. Veneman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALKERMES PLC. Meeting Date:DEC 08, 2011 Record Date:NOV 01, 2011 Meeting Type:SPECIAL Ticker:ALKS Security ID:G01767105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Omnibus Stock Plan Management For For ALKERMES, INC. Meeting Date:SEP 08, 2011 Record Date:AUG 01, 2011 Meeting Type:SPECIAL Ticker:ALKS Security ID:01642T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Approve Creation of Distributable Reserves Management For For 3 Adjourn Meeting Management For For AMAG PHARMACEUTICALS, INC. Meeting Date:OCT 21, 2011 Record Date:SEP 09, 2011 Meeting Type:PROXY CONTEST Ticker:AMAG Security ID:00163U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy Card 1 Issue Shares in Connection with Acquisition Management For Against 2 Adjourn Meeting Management For Against Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Blue Card) 1 Issue Shares in Connection with Acquisition Management Against Did Not Vote 2 Adjourn Meeting Management Against Did Not Vote AMARIN CORPORATION PLC Meeting Date:JUL 12, 2011 Record Date:APR 29, 2011 Meeting Type:ANNUAL Ticker:AMRN Security ID:023111206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Dr Joseph Anderson as Director Management For Against 2 Re-elect Dr James Healy as Director Management For Against 3 Elect Kristine Peterson as Director Management For For 4 Elect Dr David Feigal as Director Management For For 5 Advisory Vote to Approve Compensation of Named Executive Officers Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year 7 Approve Remuneration Report Management For For 8 Appoint Deloitte & Touche LLP as Auditors and Authorise Their Remuneration Management For For 9 Approve 2011 Stock Incentive Plan Management For For AMGEN INC. Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:AMGN Security ID:031162100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David Baltimore Management For For 2 Elect Director Frank J. Biondi, Jr. Management For For 3 Elect Director Robert A. Bradway Management For For 4 Elect Director Francois De Carbonnel Management For For 5 Elect Director Vance D. Coffman Management For For 6 Elect Director Rebecca M. Henderson Management For For 7 Elect Director Frank C. Herringer Management For Against 8 Elect Director Tyler Jacks Management For For 9 Elect Director Gilbert S. Omenn Management For For 10 Elect Director Judith C. Pelham Management For For 11 Elect Director J. Paul Reason Management For Against 12 Elect Director Leonard D. Schaeffer Management For Against 13 Elect Director Kevin W. Sharer Management For For 14 Elect Director Ronald D. Sugar Management For Against 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 17 Provide Right to Act by Written Consent Management For For 18 Require Independent Board Chairman Shareholder Against For 19 Report on Research Animal Care and Promotion of Testing Alternatives Shareholder Against Against 20 Report on Lobbying Payments and Policy Shareholder Against Against 21 Limit CEO to Serving on only One Other Board Shareholder Against Against AMYLIN PHARMACEUTICALS, INC. Meeting Date:MAY 15, 2012 Record Date:MAR 27, 2012 Meeting Type:ANNUAL Ticker:AMLN Security ID:032346108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Adrian Adams Management For For 1.2 Elect Director Teresa Beck Management For For 1.3 Elect Director M. Kathleen Behrens Management For For 1.4 Elect Director Daniel M. Bradbury Management For For 1.5 Elect Director Paul N. Clark Management For Withhold 1.6 Elect Director Paulo F. Costa Management For For 1.7 Elect Director Alexander Denner Management For For 1.8 Elect Director Karin Eastham Management For For 1.9 Elect Director James R. Gavin, III Management For For 1.10 Elect Director Jay S. Skyler Management For For 1.11 Elect Director Joseph P. Sullivan Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ANACOR PHARMACEUTICALS, INC. Meeting Date:MAY 30, 2012 Record Date:APR 12, 2012 Meeting Type:ANNUAL Ticker:ANAC Security ID:032420101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark Leschly Management For For 1.2 Elect Director Paul H. Klingenstein Management For For 1.3 Elect Director William J. Rieflin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ANTHERA PHARMACEUTICALS, INC. Meeting Date:MAY 08, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:ANTH Security ID:03674U102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James I. Healy Management For For 1.2 Elect Director Christopher S. Henney Management For For 1.3 Elect Director Daniel K. Spiegelman Management For For 1.4 Elect Director Paul F. Truex Management For For 2 Ratify Auditors Management For For ARDEA BIOSCIENCES, INC. Meeting Date:MAY 31, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:RDEA Security ID:03969P107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Felix J. Baker Management For For 1.2 Elect Director Wendy L. Dixon Management For For 1.3 Elect Director Henry J. Fuchs Management For For 1.4 Elect Director Craig A. Johnson Management For For 1.5 Elect Director John W. Poyhonen Management For For 1.6 Elect Director Barry D. Quart Management For For 1.7 Elect Director Kevin C. Tang Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ARIAD PHARMACEUTICALS, INC. Meeting Date:JUN 21, 2012 Record Date:APR 26, 2012 Meeting Type:ANNUAL Ticker:ARIA Security ID:04033A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harvey J. Berger Management For For 1.2 Elect Director Wayne Wilson Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ARQULE, INC. Meeting Date:MAY 24, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:ARQL Security ID:04269E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy C. Barabe Management For For 1.2 Elect Director Paolo Pucci Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AUXILIUM PHARMACEUTICALS, INC. Meeting Date:JUN 21, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:AUXL Security ID:05334D107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rolf A. Classon Management For For 1.2 Elect Director Adrian Adams Management For For 1.3 Elect Director Peter C. Brandt Management For For 1.4 Elect Director Oliver S. Fetzer Management For For 1.5 Elect Director Paul A. Friedman Management For For 1.6 Elect Director Nancy S. Lurker Management For Withhold 1.7 Elect Director William T. McKee Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Amend Bylaws to Adopt Director Resignation Policy Management For For BIOGEN IDEC INC. Meeting Date:JUN 08, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Caroline D. Dorsa Management For For 2 Elect Director Stelios Papadopoulos Management For For 3 Elect Director George A. Scangos Management For For 4 Elect Director Lynn Schenk Management For For 5 Elect Director Alexander J. Denner Management For For 6 Elect Director Nancy L. Leaming Management For For 7 Elect Director Richard C. Mulligan Management For For 8 Elect Director Robert W. Pangia Management For For 9 Elect Director Brian S. Posner Management For For 10 Elect Director Eric K. Rowinsky Management For For 11 Elect Director Stephen A. Sherwin Management For For 12 Elect Director William D. Young Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 16 Provide Right to Call Special Meeting Management For For BIOMARIN PHARMACEUTICAL INC. Meeting Date:MAY 08, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:BMRN Security ID:09061G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jean-Jacques Bienaime Management For For 1.2 Elect Director Michael Grey Management For For 1.3 Elect Director Elaine J. Heron Management For For 1.4 Elect Director Pierre Lapalme Management For For 1.5 Elect Director V. Bryan Lawlis Management For For 1.6 Elect Director Richard A. Meier Management For For 1.7 Elect Director Alan J. Lewis Management For For 1.8 Elect Director William D. Young Management For For 1.9 Elect Director Kenneth M. Bate Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BIOSPECIFICS TECHNOLOGIES CORP. Meeting Date:JUN 15, 2012 Record Date:APR 27, 2012 Meeting Type:ANNUAL Ticker:BSTC Security ID:090931106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas L. Wegman Management For Withhold 1.2 Elect Director Paul Gitman Management For Withhold 2 Ratify Auditors Management For For CELGENE CORPORATION Meeting Date:JUN 13, 2012 Record Date:APR 18, 2012 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Richard W. Barker Management For For 1.3 Elect Director Michael D. Casey Management For For 1.4 Elect Director Carrie S. Cox Management For For 1.5 Elect Director Rodman L. Drake Management For For 1.6 Elect Director Michael A. Friedman Management For For 1.7 Elect Director Gilla Kaplan Management For For 1.8 Elect Director James J. Loughlin Management For For 1.9 Elect Director Ernest Mario Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For CELLDEX THERAPEUTICS, INC. Meeting Date:JUN 13, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:CLDX Security ID:15117B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Ellberger Management For For 1.2 Elect Director Anthony S. Marucci Management For For 1.3 Elect Director Herbert J. Conrad Management For For 1.4 Elect Director George O. Elston Management For For 1.5 Elect Director Harry H. Penner, Jr. Management For For 1.6 Elect Director Timothy M. Shannon Management For For 1.7 Elect Director Karen L. Shoos Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CHELSEA THERAPEUTICS INTERNATIONAL, LTD. Meeting Date:JUN 12, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:CHTP Security ID:163428105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Simon Pedder Management For For 1.2 Elect Director Michael Weiser Management For For 1.3 Elect Director Kevan Clemens Management For For 1.4 Elect Director Norman Hardman Management For For 1.5 Elect Director Johnson Y.N. Lau Management For For 1.6 Elect Director Roger Stoll Management For For 1.7 Elect Director Wiliam Rueckert Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For CHEMOCENTRYX, INC. Meeting Date:JUN 22, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:CCXI Security ID:16383L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas J. Schall Management For For 1.2 Elect Director Joseph M. Feczko Management For For 2 Ratify Auditors Management For For CURIS, INC. Meeting Date:MAY 30, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:CRIS Security ID:231269101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James R. McNab, Jr. Management For For 1.2 Elect Director James R. Tobin Management For For 2 Ratify Auditors Management For For CYTOKINETICS, INCORPORATED Meeting Date:MAY 22, 2012 Record Date:MAR 28, 2012 Meeting Type:ANNUAL Ticker:CYTK Security ID:23282W100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert I. Blum Management For For 1.2 Elect Director Denise M. Gilbert Management For For 1.3 Elect Director Sandford D. Smith Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For DENDREON CORPORATION Meeting Date:JUN 13, 2012 Record Date:APR 18, 2012 Meeting Type:ANNUAL Ticker:DNDN Security ID:24823Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John H. Johnson Management For For 2 Elect Director Susan B. Bayh Management For For 3 Elect Director Dennis M. Fenton Management For For 4 Elect Director David L. Urdal Management For For 5 Amend Omnibus Stock Plan Management For Against 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Ratify Auditors Management For For DUSA PHARMACEUTICALS, INC. Meeting Date:JUN 14, 2012 Record Date:APR 18, 2012 Meeting Type:ANNUAL Ticker:DUSA Security ID:266898105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alfred Altomari Management For For 1.2 Elect Director David M. Bartash Management For For 1.3 Elect Director Alexander W. Casdin Management For For 1.4 Elect Director Robert F. Doman Management For For 1.5 Elect Director Jay M. Haft Management For For 1.6 Elect Director Paul J. Hondros Management For For 1.7 Elect Director Magnus Moliteus Management For For 1.8 Elect Director David M. Wurzer Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DYNAVAX TECHNOLOGIES CORPORATION Meeting Date:MAY 30, 2012 Record Date:APR 06, 2012 Meeting Type:ANNUAL Ticker:DVAX Security ID:268158102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arnold L. Oronsky Management For Withhold 1.2 Elect Director Francis R. Cano Management For For 1.3 Elect Director Peggy V. Phillips Management For Withhold 2 Ratify Auditors Management For Against ELAN CORPORATION PLC Meeting Date:MAY 24, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:DRX Security ID:284131208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reelect Lars Ekman as Director Management For For 3 Reelect Hans Hasler as Director Management For For 4 Reelect Robert Ingram as Director Management For For 5 Reelect Gary Kennedy as Director Management For For 6 Reelect Patrick Kennedy as Director Management For For 7 Reelect Giles Kerr as Director Management For For 8 Reelect Kelly Martin as Director Management For For 9 Reelect Kieran McGowan as Director Management For For 10 Reelect Kyran McLaughlin as Director Management For For 11 Reelect Donal O'Connor as Director Management For For 12 Reelect Richard Pilnik as Director Management For For 13 Reelect Dennis Selkoe as Director Management For For 14 Reelect Andrew von Eschenbach as Director Management For For 15 Authorize Board to Fix Remuneration of Auditors Management For For 16 Approve 2012 Long Term Incentive Plan Management For For 17 Approve Employee Equity Purchase Plan Management For For 18 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 19 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 20 Approve Reduction of Share Premium Account Management For For 21 Approve Conversion of Securities Management For For 22 Amend Articles of Association Re: Share Conversion Management For For 23 Authorize Share Repurchase Program Management For For 24 Authorize Reissuance of Repurchased Shares Management For For 25 Authorize the Company to Call EGM with Two Weeks' Notice Management For For GENTIUM S.P.A. Meeting Date:MAY 09, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:GENT Security ID:37250B104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2a Elect Gigliola Bertoglio as Director Management For For 2b Elect Marco Brughera as Director Management For For 2c Elect Glenn Cooper as Director Management For For 2d Elect Laura Ferro as Director Management For For 2e Elect Khalid Islam as Director Management For For 2f Elect Bobby Sandage as Director Management For For 2g Elect Elmar Schnee as Director Management For For 3 Approve Remuneration of Directors Management For For 4 Appoint Internal Statutory Auditors and Approve Auditors' Remuneration Management For For 5 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Other Business (Non-Voting) Management None None GILEAD SCIENCES, INC. Meeting Date:MAY 10, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Cogan Management For For 1.2 Elect Director Etienne F. Davignon Management For For 1.3 Elect Director James M. Denny Management For For 1.4 Elect Director Carla A. Hills Management For For 1.5 Elect Director Kevin E. Lofton Management For For 1.6 Elect Director John W. Madigan Management For For 1.7 Elect Director John C. Martin Management For For 1.8 Elect Director Gordon E. Moore Management For For 1.9 Elect Director Nicholas G. Moore Management For For 1.10 Elect Director Richard J. Whitley Management For For 1.11 Elect Director Gayle E. Wilson Management For For 1.12 Elect Director Per Wold-Olsen Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote Shareholder Against For HUMAN GENOME SCIENCES, INC. Meeting Date:MAY 16, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:HGSI Security ID:444903108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Allan Baxter Management For For 1.2 Elect Director Richard J. Danzig Management For For 1.3 Elect Director Colin Goddard Management For For 1.4 Elect Director Maxine Gowen Management For For 1.5 Elect Director Tuan Ha-Ngoc Management For For 1.6 Elect Director A. N. 'Jerry' Karabelas Management For For 1.7 Elect Director John L. LaMattina Management For For 1.8 Elect Director Augustine Lawlor Management For For 1.9 Elect Director George J. Morrow Management For For 1.10 Elect Director Gregory Norden Management For For 1.11 Elect Director H. Thomas Watkins Management For For 1.12 Elect Director Robert C. Young Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For IDENIX PHARMACEUTICALS, INC. Meeting Date:JUN 07, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:IDIX Security ID:45166R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian Goff -WITHDRAWN Management None None 1.2 Elect Director Wayne T. Hockmeyer Management For For 1.3 Elect Director Thomas R. Hodgson Management For For 1.4 Elect Director Tamar D. Howson Management For For 1.5 Elect Director Robert E. Pelzer Management For For 1.6 Elect Director Denise Pollard-Knight Management For For 1.7 Elect Director Ronald C. Renaud, Jr. Management For For 1.8 Elect Director Michael S. Wyzga Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For ILLUMINA, INC. Meeting Date:APR 18, 2012 Record Date:MAR 08, 2012 Meeting Type:PROXY CONTEST Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1.1 Elect Director A. Blaine Bowman Management For For 1.2 Elect Director Karin Eastham Management For For 1.3 Elect Director Jay T. Flatley Management For For 1.4 Elect Director William H. Rastetter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Change Size of Board of Directors from Nine to Eleven Shareholder Against Against 5 Amend Bylaws to Authorize Only Stockholders to Fill Newly Created Directorships Shareholder Against Against 6.1 Elect Shareholder Nominee Earl (Duke) Collier, Jr. Shareholder Withhold Withhold 6.2 Elect Shareholder Nominee David Dodd Shareholder Withhold Withhold 7 Repeal Any Bylaws Amendments Adopted after April 22, 2010 Shareholder Against Against Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Gold Card) 1.1 Elect Director Bary Bailey Shareholder For Did Not Vote 1.2 Elect Director Dwight Crane Shareholder For Did Not Vote 1.3 Elect Director Michael Griffith Shareholder For Did Not Vote 1.4 Elect Director Jay Hunt Shareholder For Did Not Vote 2 Ratify Auditors Management None Did Not Vote 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management None Did Not Vote 4 Change Size of Board of Directors from Nine to Eleven Shareholder For Did Not Vote 5 Amend Bylaws to Authorize Only Stockholders to Fill Newly Created Directorships Shareholder For Did Not Vote 6.1 Elect Shareholder Nominee Earl (Duke) Collier, Jr. Shareholder For Did Not Vote 6.2 Elect Shareholder Nominee David Dodd Shareholder For Did Not Vote 7 Repeal Any Bylaws Amendments Adopted after April 22, 2010 Shareholder For Did Not Vote INCYTE CORPORATION Meeting Date:MAY 30, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:INCY Security ID:45337C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard U. De Schutter Management For For 1.2 Elect Director Barry M. Ariko Management For For 1.3 Elect Director Julian C. Baker Management For For 1.4 Elect Director Paul A. Brooke Management For For 1.5 Elect Director Wendy L. Dixon Management For For 1.6 Elect Director Paul A. Friedman Management For For 1.7 Elect Director Roy A. Whitfield Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For INTERMUNE, INC. Meeting Date:JUN 04, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:ITMN Security ID:45884X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lars G. Ekman Management For For 1.2 Elect Director Jonathan S. Leff Management For For 1.3 Elect Director Angus C. Russell Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against JAZZ PHARMACEUTICALS, INC. Meeting Date:DEC 12, 2011 Record Date:NOV 04, 2011 Meeting Type:SPECIAL Ticker:JAZZ Security ID:472147107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Approve Omnibus Stock Plan Management For Against 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Amend Dividend Reinvestment Plan Management For For 6 Adjourn Meeting Management For For LEXICON PHARMACEUTICALS, INC. Meeting Date:APR 26, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:LXRX Security ID:528872104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arthur T. Sands Management For For 1.2 Elect Director Philippe J. Amouyal Management For For 1.3 Elect Director Frank P. Palantoni Management For Withhold 2 Amend Certificate of Incorporation to Increase the Board Size and Allowing for an Increase Above Thirteen Directors as Necessary Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Non-Employee Director Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 6 Ratify Auditors Management For For LIFE TECHNOLOGIES CORPORATION Meeting Date:APR 26, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:LIFE Security ID:53217V109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Donald W. Grimm Management For For 2 Elect Director Ora H. Pescovitz Management For For 3 Elect Director Per A. Peterson Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MEDIVATION, INC. Meeting Date:JUL 01, 2011 Record Date:MAY 13, 2011 Meeting Type:ANNUAL Ticker:MDVN Security ID:58501N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel D. Adams Management For For 1.2 Elect Director Gregory H. Bailey, M.D. Management For For 1.3 Elect Director Kim D. Blickenstaff Management For For 1.4 Elect Director David T. Hung, M.D. Management For For 1.5 Elect Director W. Anthony Vernon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year NEKTAR THERAPEUTICS Meeting Date:JUN 28, 2012 Record Date:APR 30, 2012 Meeting Type:ANNUAL Ticker:NKTR Security ID:640268108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Robert B. Chess Management For For 2 Elect Director Susan Wang Management For For 3 Elect Director Roy A. Whitfield Management For For 4 Approve Omnibus Stock Plan Management For Against 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against NEUROCRINE BIOSCIENCES, INC. Meeting Date:MAY 23, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:NBIX Security ID:64125C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Thomas Mitchell Management For Withhold 1.2 Elect Director Joseph A. Mollica Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For NPS PHARMACEUTICALS, INC. Meeting Date:MAY 16, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:NPSP Security ID:62936P103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael W. Bonney Management For For 1.2 Elect Director Colin Broom Management For For 1.3 Elect Director Georges Gemayel Management For For 1.4 Elect Director Pedro Granadillo Management For For 1.5 Elect Director James G. Groninger Management For For 1.6 Elect Director Francois Nader Management For For 1.7 Elect Director Rachel R. Selisker Management For For 1.8 Elect Director Peter G. Tombros Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For NUVO RESEARCH INC. Meeting Date:MAY 15, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:NRI Security ID:2270793 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel Chicoine Management For For 1.2 Elect Director David A. Copeland Management For For 1.3 Elect Director Anthony E. Dobranowski Management For For 1.4 Elect Director Henrich R. K. Guntermann Management For For 1.5 Elect Director Klaus von Lindeiner Management For For 1.6 Elect Director John C. London Management For For 1.7 Elect Director Jacques Messier Management For For 1.8 Elect Director Theodore H. Stanley Management For For 2 Approve BDO Canada LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Stock Consolidation Management For For NUVO RESEARCH INC. Meeting Date:MAY 15, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:NRI Security ID:67072X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel Chicoine Management For For 1.2 Elect Director David A. Copeland Management For For 1.3 Elect Director Anthony E. Dobranowski Management For For 1.4 Elect Director Henrich R. K. Guntermann Management For For 1.5 Elect Director Klaus von Lindeiner Management For For 1.6 Elect Director John C. London Management For For 1.7 Elect Director Jacques Messier Management For For 1.8 Elect Director Theodore H. Stanley Management For For 2 Approve BDO Canada LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Stock Consolidation Management For For ONCOGENEX PHARMACEUTICALS, INC. Meeting Date:MAY 31, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:OGXI Security ID:68230A106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Scott Cormack Management For For 1.2 Elect Director Neil Clendeninn Management For For 1.3 Elect Director Jack Goldstein Management For For 1.4 Elect Director Martin Mattingly Management For For 1.5 Elect Director Stewart Parker Management For For 1.6 Elect Director David Smith Management For For 2 Ratify Auditors Management For For OREXIGEN THERAPEUTICS, INC. Meeting Date:JUN 07, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:OREX Security ID:686164104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Louis C. Bock Management For For 1.2 Elect Director Wendy L. Dixon Management For Withhold 1.3 Elect Director Peter K. Honig Management For For 2 Ratify Auditors Management For For PACIRA PHARMACEUTICALS, INC. Meeting Date:JUN 05, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:PCRX Security ID:695127100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laura Brege Management For For 1.2 Elect Director Luke Evnin Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For PHARMACYCLICS, INC. Meeting Date:DEC 15, 2011 Record Date:OCT 26, 2011 Meeting Type:ANNUAL Ticker:PCYC Security ID:716933106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert F. Booth, Ph.D. Management For For 1.2 Elect Director Robert W. Duggan Management For For 1.3 Elect Director Eric H. Halvorson Management For For 1.4 Elect Director Roy C. Hardiman Management For Withhold 1.5 Elect Director Minesh P. Mehta, M.D. Management For For 1.6 Elect Director David D. Smith, Ph.D. Management For For 1.7 Elect Director Richard A. van den Broek Management For For 2 Increase Authorized Common Stock Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year 7 Ratify Auditors Management For For PROGENICS PHARMACEUTICALS, INC. Meeting Date:JUN 13, 2012 Record Date:APR 17, 2012 Meeting Type:ANNUAL Ticker:PGNX Security ID:743187106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Peter J. Crowley Management For For 2 Elect Director Paul J. Maddon Management For For 3 Elect Director Charles A. Baker Management For For 4 Elect Director Mark R. Baker Management For For 5 Elect Director Kurt W. Briner Management For For 6 Elect Director Stephen P. Goff Management For For 7 Elect Director David A. Scheinberg Management For For 8 Elect Director Nicole S. Williams Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Amend Omnibus Stock Plan Management For For 11 Ratify Auditors Management For For QIAGEN NV Meeting Date:JUN 27, 2012 Record Date:MAY 30, 2012 Meeting Type:ANNUAL Ticker:QIA Security ID:N72482107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Receive Report of Supervisory Board (Non-Voting) Management None None 4 Adopt Financial Statements Management For For 5 Receive Explanation on Company's Reserves and Dividend Policy Management None None 6 Approve Discharge of Management Board Management For For 7 Approve Discharge of Supervisory Board Management For For 8a Reelect D. Riesner to Supervisory Board Management For Against 8b Reelect W. Brandt to Supervisory Board Management For For 8c Reelect M. Colpan to Supervisory Board Management For Against 8d Reelect E. Hornnaess to Supervisory Board Management For Against 8e Reelect M. Karobath to Supervisory Board Management For Against 8f Reelect H. von Prondzynski to Supervisory Board Management For For 8g Reelect E. E. Tallett to Supervisory Board Management For For 9a Reelect P. Schatz to Executive Board Management For For 9b Reelect R. Sackers to Executive Board Management For For 9c Reelect B. Uder to Executive Board Management For For 10 Ratify Ernst & Young Accountants LLP as Auditors Management For For 11a Grant Board Authority to Issue Shares Up To 100 Percent of Issued Capital Management For For 11b Authorize Board to Exclude Preemptive Rights from Share Issuance Under Item 11a Up to 20 Percent of Issued Share Capital Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Allow Questions Management None None 14 Close Meeting Management None None QUESTCOR PHARMACEUTICALS, INC. Meeting Date:MAY 10, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:QCOR Security ID:74835Y101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Don M. Bailey Management For For 1.2 Elect Director Mitchell J. Blutt Management For For 1.3 Elect Director Neal C. Bradsher Management For For 1.4 Elect Director Stephen C. Farrell Management For For 1.5 Elect Director Louis Silverman Management For For 1.6 Elect Director Virgil D. Thompson Management For For 1.7 Elect Director Scott M. Whitcup Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For REGENERON PHARMACEUTICALS, INC. Meeting Date:JUN 08, 2012 Record Date:APR 11, 2012 Meeting Type:ANNUAL Ticker:REGN Security ID:75886F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles A. Baker Management For For 1.2 Elect Director Michael S. Brown Management For For 1.3 Elect Director Arthur F. Ryan Management For Withhold 1.4 Elect Director George L. Sing Management For For 1.5 Elect Director Marc Tessier-Lavigne Management For For 2 Ratify Auditors Management For For SALIX PHARMACEUTICALS, LTD. Meeting Date:JUN 14, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:SLXP Security ID:795435106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Chappell Management For For 1.2 Elect Director Thomas W. D'Alonzo Management For For 1.3 Elect Director William P. Keane Management For For 1.4 Elect Director Carolyn J. Logan Management For For 1.5 Elect Director Mark A. Sirgo Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For SCICLONE PHARMACEUTICALS, INC. Meeting Date:JUN 07, 2012 Record Date:APR 18, 2012 Meeting Type:ANNUAL Ticker:SCLN Security ID:80862K104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon S. Saxe Management For For 1.2 Elect Director Friedhelm Blobel Management For For 1.3 Elect Director Peter Barrett Management For For 1.4 Elect Director Richard J. Hawkins Management For For 1.5 Elect Director Gregg Anthony Lapointe Management For For 1.6 Elect Director Ira D. Lawrence Management For For 1.7 Elect Director Mark Lotter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For SEATTLE GENETICS, INC. Meeting Date:MAY 18, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:SGEN Security ID:812578102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Clay B. Siegall Management For For 1.2 Elect Director Felix Baker Management For For 1.3 Elect Director Nancy A. Simonian Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:SEP 19, 2011 Record Date:AUG 10, 2011 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Final Dividend Management For For 2.1 Elect Chaim Hurvitz as Director Management For For 2.2 Elect Ory Slonim as Director Management For For 2.3 Elect Dan Suesskind as Director Management For For 3.1 Elect Joseph Nitzani as External Director and Approve His Remuneration Management For For 3.2 Elect Dafna Schwartz as External Director and Approve Her Remuneration Management For For 4 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Director/Officer Liability and Indemnification Insurance Management For For 6.1 Amend Remuneration of Vice Chairman Management For For 6.2 Approve Reimbursement of Expenses of Board Chairman Management For For TRANSCEPT PHARMACEUTICALS, INC. Meeting Date:JUN 20, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:TSPT Security ID:89354M106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas D. Kiley Management For For 1.2 Elect Director G. Kirk Raab Management For For 2 Ratify Auditors Management For For TRANZYME, INC. Meeting Date:JUN 07, 2012 Record Date:APR 25, 2012 Meeting Type:ANNUAL Ticker:TZYM Security ID:89413J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Vipin K. Garg Management For For 1.2 Elect Director John H. Johnson Management For For 1.3 Elect Director George B. Abercrombie Management For For 1.4 Elect Director Jean-Paul Castaigne Management For For 1.5 Elect Director Aaron Davidson Management For For 1.6 Elect Director Anne M. VanLent Management For For 1.7 Elect Director Alex Zisson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For UNITED THERAPEUTICS CORPORATION Meeting Date:JUN 26, 2012 Record Date:APR 27, 2012 Meeting Type:ANNUAL Ticker:UTHR Security ID:91307C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martine Rothblatt Management For For 1.2 Elect Director Louis Sullivan Management For For 1.3 Elect Director Ray Kurzweil Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For VERTEX PHARMACEUTICALS INCORPORATED Meeting Date:MAY 16, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:VRTX Security ID:92532F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey M. Leiden Management For For 1.2 Elect Director Bruce I. Sachs Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against WARNER CHILCOTT PUBLIC LIMITED COMPANY Meeting Date:MAY 08, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:WCRX Security ID:G94368100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director James H. Bloem Management For For 2 Elect Director Roger M. Boissonneault Management For For 3 Elect Director John A. King Management For For 4 Elect Director Patrick J. O'Sullivan Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For YM BIOSCIENCES INC. Meeting Date:NOV 22, 2011 Record Date:OCT 11, 2011 Meeting Type:ANNUAL/SPECIAL Ticker:YM Security ID:984238105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Ten Management For For 2.1 Elect Director David G.P. Allan Management For For 2.2 Elect Director Thomas I.A. Allen Management For For 2.3 Elect Director Mark Entwistle Management For For 2.4 Elect Director Henry Friesen Management For For 2.5 Elect Director Philip Frost Management For For 2.6 Elect Director Nick Glover Management For For 2.7 Elect Director Catherine J. Mackey Management For For 2.8 Elect Director Nicole Onetto Management For For 2.9 Elect Director Francois Thomas Management For For 2.10 Elect Director Tryon M. Williams Management For For 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Stock Option Plan Management For Against ZELTIQ AESTHETICS, INC. Meeting Date:JUN 15, 2012 Record Date:APR 27, 2012 Meeting Type:ANNUAL Ticker:ZLTQ Security ID:98933Q108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jean George Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify Auditors Management For For 5 Approve Omnibus Stock Plan Management For For Franklin Flex Cap Growth Fund ABBOTT LABORATORIES Meeting Date:APR 27, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director W. James Farrell Management For For 1.5 Elect Director Edward M. Liddy Management For For 1.6 Elect Director Nancy McKinstry Management For Withhold 1.7 Elect Director Phebe N. Novakovic Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Samuel C. Scott, III Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Research Animal Care and Promotion of Testing Alternatives Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For 7 Adopt Anti Gross-up Policy Shareholder Against For 8 Stock Retention/Holding Period Shareholder Against Against 9 Cease Compliance Adjustments to Performance Criteria Shareholder Against For 10 Pro-rata Vesting of Equity Plans Shareholder Against For ACE LIMITED Meeting Date:JAN 09, 2012 Record Date:NOV 30, 2011 Meeting Type:SPECIAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Dividend Distribution from Legal Reserves Management For For ACE LIMITED Meeting Date:MAY 16, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Michael G. Atieh as Director Management For For 1.2 Elect Mary A. Cirillo as Director Management For For 1.3 Elect Thomas J. Neff as Director Management For For 2.1 Approve Annual Report Management For For 2.2 Accept Statutory Financial Statements Management For For 2.3 Accept Consolidated Financial Statements Management For For 3 Approve Allocation of Income and Dividends Management For For 4 Approve Discharge of Board and Senior Management Management For For 5 Approve Creation of CHF 4.2 Billion Pool of Capital without Preemptive Rights Management For For 6.1 Ratify PricewaterhouseCoopers AG as Auditors Management For For 6.2 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm as Auditors Management For For 6.3 Ratify BDO AG as Special Auditors Management For For 7 Approve Dividend Distribution From Legal Reserves Through Reduction in Share Capital Management For For 8 Advisory Vote to ratify Named Executive Officers' Compensation Management For For 9 Amend Qualified Employee Stock Purchase Plan Management For For ACME PACKET, INC. Meeting Date:MAY 04, 2012 Record Date:MAR 06, 2012 Meeting Type:ANNUAL Ticker:APKT Security ID:004764106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David B. Elsbree Management For For 2 Elect Director Patrick J. MeLampy Management For For 3 Elect Director Robert G. Ory Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For AFLAC INCORPORATED Meeting Date:MAY 07, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:AFL Security ID:001055102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Daniel P. Amos Management For For 2 Elect Director John Shelby Amos, II Management For For 3 Elect Director Paul S. Amos, II Management For For 4 Elect Director Kriss Cloninger, III Management For Against 5 Elect Director Elizabeth J. Hudson Management For For 6 Elect Director Douglas W. Johnson Management For For 7 Elect Director Robert B. Johnson Management For For 8 Elect Director Charles B. Knapp Management For For 9 Elect Director E. Stephen Purdom Management For For 10 Elect Director Barbara K. Rimer Management For For 11 Elect Director Marvin R. Schuster Management For For 12 Elect Director Melvin T. Stith Management For For 13 Elect Director David Gary Thompson Management For For 14 Elect Director Takuro Yoshida Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Amend Omnibus Stock Plan Management For For 17 Amend Executive Incentive Bonus Plan Management For For 18 Ratify Auditors Management For For ALBEMARLE CORPORATION Meeting Date:MAY 09, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:ALB Security ID:012653101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jim W. Nokes Management For For 1.2 Elect Director Willam H. Hernandez Management For For 1.3 Elect Director R. William Ide, III Management For For 1.4 Elect Director Luther C. Kissam, IV Management For For 1.5 Elect Director Joseph M. Mahady Management For For 1.6 Elect Director Barry W. Perry Management For For 1.7 Elect Director John Sherman, Jr. Management For For 1.8 Elect Director Harriett Tee Taggart Management For For 1.9 Elect Director Anne Marie Whittemore Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AMAZON.COM, INC. Meeting Date:MAY 24, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jeffrey P. Bezos Management For For 2 Elect Director Tom A. Alberg Management For For 3 Elect Director John Seely Brown Management For For 4 Elect Director William B. Gordon Management For For 5 Elect Director Jamie S. Gorelick Management For For 6 Elect Director Blake G. Krikorian Management For For 7 Elect Director Alain Monie Management For For 8 Elect Director Jonathan J. Rubinstein Management For For 9 Elect Director Thomas O. Ryder Management For Against 10 Elect Director Patricia Q. Stonesifer Management For For 11 Ratify Auditors Management For For 12 Amend Omnibus Stock Plan Management For For 13 Report on Climate Change Shareholder Against Against 14 Report on Political Contributions Shareholder Against For AMERICAN TOWER CORPORATION Meeting Date:NOV 29, 2011 Record Date:OCT 03, 2011 Meeting Type:SPECIAL Ticker:AMT Security ID:029912201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reorganization Plan Management For For 2 Adjourn Meeting Management For For AMERICAN TOWER CORPORATION Meeting Date:JUN 19, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:AMT Security ID:03027X100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Raymond P. Dolan Management For For 2 Elect Director Ronald M. Dykes Management For For 3 Elect Director Carolyn F. Katz Management For For 4 Elect Director Gustavo Lara Cantu Management For For 5 Elect Director Joann A. Reed Management For For 6 Elect Director Pamela D.A. Reeve Management For For 7 Elect Director David E. Sharbutt Management For For 8 Elect Director James D. Taiclet, Jr. Management For For 9 Elect Director Samme L. Thompson Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Stock Retention/Holding Period Shareholder Against Against ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 15, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Kevin P. Chilton Management For For 2 Elect Director Luke R. Corbett Management For For 3 Elect Director H. Paulett Eberhart Management For For 4 Elect Director Peter J. Fluor Management For For 5 Elect Director Richard L. George Management For For 6 Elect Director Preston M. Geren, III Management For For 7 Elect Director Charles W. Goodyear Management For For 8 Elect Director John R. Gordon Management For For 9 Elect Director James T. Hackett Management For For 10 Elect Director Eric D. Mullins Management For For 11 Elect Director Paula Rosput Reynolds Management For For 12 Elect Director R. A. Walker Management For For 13 Ratify Auditors Management For For 14 Approve Omnibus Stock Plan Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Require Independent Board Chairman Shareholder Against Against 17 Amend EEO Policy to Prohibit Discrimination based on Gender Identity Shareholder Against Against 18 Pro-rata Vesting of Equity Awards Shareholder Against Against 19 Report on Political Contributions Shareholder Against Against APPLE INC. Meeting Date:FEB 23, 2012 Record Date:DEC 27, 2011 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William V. Campbell Management For For 1.2 Elect Director Timothy D. Cook Management For For 1.3 Elect Director Millard S. Drexler Management For Withhold 1.4 Elect Director Al Gore Management For Withhold 1.5 Elect Director Robert A. Iger Management For For 1.6 Elect Director Andrea Jung Management For For 1.7 Elect Director Arthur D. Levinson Management For Withhold 1.8 Elect Director Ronald D. Sugar Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Prepare Conflict of Interest Report Shareholder Against Against 5 Advisory Vote to Ratify Directors' Compensation Shareholder Against Against 6 Report on Political Contributions Shareholder Against For 7 Require a Majority Vote for the Election of Directors Shareholder Against For ARUBA NETWORKS, INC. Meeting Date:DEC 15, 2011 Record Date:OCT 20, 2011 Meeting Type:ANNUAL Ticker:ARUN Security ID:043176106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dominic P. Orr Management For For 1.2 Elect Director Keerti Melkote Management For For 1.3 Elect Director Bernard Guidon Management For Withhold 1.4 Elect Director Emmanuel Hernandez Management For For 1.5 Elect Director Michael R. Kourey Management For For 1.6 Elect Director Douglas Leone Management For For 1.7 Elect Director Willem P. Roelandts Management For For 1.8 Elect Director Juergen Rottler Management For For 1.9 Elect Director Daniel Warmenhoven Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year AVAGO TECHNOLOGIES LIMITED Meeting Date:APR 04, 2012 Record Date:FEB 08, 2012 Meeting Type:ANNUAL Ticker:AVGO Security ID:Y0486S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Reelect Hock E. Tan as Director Management For For 1b Reelect Adam H. Clammer as Director Management For For 1c Reelect John T. Dickson as Director Management For For 1d Reelect James V. Diller as Director Management For For 1e Reelect Kenneth Y. Hao as Director Management For For 1f Reelect John Min-Chih Hsuan as Director Management For For 1g Reelect Justine F. Lien as Director Management For For 1h Reelect Donald Macleod as Director Management For For 2 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Cash Compensation to Directors Management For For 4 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 5 Approve Repurchase of Up to 10 Percent of Issued Capital Management For For BIOGEN IDEC INC. Meeting Date:JUN 08, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Caroline D. Dorsa Management For For 2 Elect Director Stelios Papadopoulos Management For For 3 Elect Director George A. Scangos Management For For 4 Elect Director Lynn Schenk Management For For 5 Elect Director Alexander J. Denner Management For For 6 Elect Director Nancy L. Leaming Management For For 7 Elect Director Richard C. Mulligan Management For For 8 Elect Director Robert W. Pangia Management For For 9 Elect Director Brian S. Posner Management For For 10 Elect Director Eric K. Rowinsky Management For For 11 Elect Director Stephen A. Sherwin Management For For 12 Elect Director William D. Young Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 16 Provide Right to Call Special Meeting Management For For BLACKROCK, INC. Meeting Date:MAY 24, 2012 Record Date:MAR 29, 2012 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director William S. Demchak Management For For 2 Elect Director Laurence D. Fink Management For For 3 Elect Director Robert S. Kapito Management For For 4 Elect Director Thomas H. O'Brien Management For For 5 Elect Director Ivan G. Seidenberg Management For For 6 Declassify the Board of Directors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Ratify Auditors Management For For BORGWARNER INC. Meeting Date:APR 25, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Phyllis O. Bonanno Management For For 2 Elect Director Alexis P. Michas Management For For 3 Elect Director Richard O. Schaum Management For For 4 Elect Director Thomas T. Stallkamp Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Adopt Majority Voting for Uncontested Election of Directors Management For For BOTTOMLINE TECHNOLOGIES (DE), INC. Meeting Date:NOV 17, 2011 Record Date:SEP 28, 2011 Meeting Type:ANNUAL Ticker:EPAY Security ID:101388106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph L. Barry, Jr. Management For For 1.2 Elect Director Robert A. Eberle Management For For 1.3 Elect Director Jeffrey C. Leathe Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Auditors Management For For CAMERON INTERNATIONAL CORPORATION Meeting Date:MAY 11, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:CAM Security ID:13342B105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director C. Baker Cunningham Management For For 2 Elect Director Sheldon R. Erikson Management For For 3 Elect Director Douglas L. Foshee Management For For 4 Elect Director Rodolfo Landim Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Management For For 8 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 9 Approve Restatement of the Company's Certificate of Incorporation Management For For CELANESE CORPORATION Meeting Date:APR 19, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:CE Security ID:150870103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director James E. Barlett Management For For 2 Elect Director David F. Hoffmeister Management For For 3 Elect Director Paul H. O'Neill Management For For 4 Elect Director Jay V. Ihlenfeld Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Amend Omnibus Stock Plan Management For For 7 Ratify Auditors Management For For CELGENE CORPORATION Meeting Date:JUN 13, 2012 Record Date:APR 18, 2012 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Richard W. Barker Management For For 1.3 Elect Director Michael D. Casey Management For For 1.4 Elect Director Carrie S. Cox Management For For 1.5 Elect Director Rodman L. Drake Management For For 1.6 Elect Director Michael A. Friedman Management For For 1.7 Elect Director Gilla Kaplan Management For For 1.8 Elect Director James J. Loughlin Management For For 1.9 Elect Director Ernest Mario Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For CERNER CORPORATION Meeting Date:MAY 18, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:CERN Security ID:156782104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Clifford W. Illig Management For For 2 Elect Director William B. Neaves Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Declassify the Board of Directors Shareholder Against For CHECK POINT SOFTWARE TECHNOLOGIES LTD. Meeting Date:JUN 07, 2012 Record Date:APR 30, 2012 Meeting Type:ANNUAL Ticker:CPW Security ID:M22465104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reelect Directors Management For For 2 Reelect External Directors Management For For 2a Indicate Personal/Controlling Interest in Proposed Agenda Item Management None Against 3 Approve Auditors and Authorize Board to Fix Their Remuneration; Review Consolidated Financial Statements Management For For 4 Approve Compensation of Chairman/CEO Including Option Grant Management For Against 4a Indicate Personal Interest in Proposed Agenda Item Management None Against 5 Reauthorize Board Chairman to Serve as CEO Management For Against 5a Indicate Personal/Controlling Interest in Proposed Agenda Item Management None Against CHEVRON CORPORATION Meeting Date:MAY 30, 2012 Record Date:APR 04, 2012 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Linnet F. Deily Management For For 2 Elect Director Robert E. Denham Management For For 3 Elect Director Chuck Hagel Management For For 4 Elect Director Enrique Hernandez, Jr. Management For For 5 Elect Director George L. Kirkland Management For For 6 Elect Director Charles W. Moorman, IV Management For For 7 Elect Director Kevin W. Sharer Management For For 8 Elect Director John G. Stumpf Management For For 9 Elect Director Ronald D. Sugar Management For For 10 Elect Director Carl Ware Management For For 11 Elect Director John S. Watson Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Remove Exclusive Venue Provision Shareholder Against For 15 Require Independent Board Chairman Shareholder Against For 16 Report on Lobbying Payments and Policy Shareholder Against Against 17 Adopt Guidelines for Country Selection Shareholder Against Against 18 Report on Hydraulic Fracturing Risks to Company Shareholder Against Against 19 Report on Accident Risk Reduction Efforts Shareholder Against Against 20 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 21 Request Director Nominee with Environmental Qualifications Shareholder Against Against CHIPOTLE MEXICAN GRILL, INC. Meeting Date:MAY 31, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:CMG Security ID:169656105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve Ells Management For For 1.2 Elect Director Patrick J. Flynn Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Declassify the Board of Directors Shareholder Against For CITRIX SYSTEMS, INC. Meeting Date:MAY 24, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:CTXS Security ID:177376100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Thomas F. Bogan Management For For 2 Elect Director Nanci E. Caldwell Management For For 3 Elect Director Gary E. Morin Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Meeting Date:JUN 05, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:CTSH Security ID:192446102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Francisco D'Souza Management For For 2 Elect Director John N. Fox, Jr. Management For For 3 Elect Director Thomas M. Wendel Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Provide Right to Call Special Meeting Management For For 6 Ratify Auditors Management For For 7 Declassify the Board of Directors Shareholder Against For CONCHO RESOURCES INC. Meeting Date:JUN 07, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:CXO Security ID:20605P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven L. Beal Management For For 1.2 Elect Director Tucker S. Bridwell Management For For 1.3 Elect Director Mark B. Puckett Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CUMMINS INC. Meeting Date:MAY 08, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:CMI Security ID:231021106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director N. Thomas Linebarger Management For For 2 Elect Director William I. Miller Management For Against 3 Elect Director Alexis M. Herman Management For For 4 Elect Director Georgia R. Nelson Management For For 5 Elect Director Carl Ware Management For For 6 Elect Director Robert K. Herdman Management For For 7 Elect Director Robert J. Bernhard Management For For 8 Elect Director Franklin R. Chang Diaz Management For For 9 Elect Director Stephen B. Dobbs Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Ratify Auditors Management For For 12 Approve Omnibus Stock Plan Management For For 13 Amend Nonqualified Employee Stock Purchase Plan Management For For 14 Provide Right to Call Special Meeting Management For For DANAHER CORPORATION Meeting Date:MAY 08, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:DHR Security ID:235851102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mortimer M. Caplin Management For For 2 Elect Director Donald J. Ehrlich Management For For 3 Elect Director Linda P. Hefner Management For For 4 Elect Director Teri List-Stoll Management For For 5 Elect Director Walter G. Lohr, Jr. Management For Against 6 Ratify Auditors Management For For 7 Increase Authorized Common Stock Management For For 8 Amend Executive Incentive Bonus Plan Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DAVITA INC. Meeting Date:JUN 11, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:DVA Security ID:23918K108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Pamela M. Arway Management For For 2 Elect Director Charles G. Berg Management For For 3 Elect Director Carol Anthony (John) Davidson Management For For 4 Elect Director Paul J. Diaz Management For For 5 Elect Director Peter T. Grauer Management For For 6 Elect Director John M. Nehra Management For Against 7 Elect Director William L. Roper Management For For 8 Elect Director Kent J. Thiry Management For For 9 Elect Director Roger J. Valine Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 12 Amend Omnibus Stock Plan Management For For 13 Stock Retention/Holding Period Shareholder Against Against DEXCOM, INC. Meeting Date:MAY 31, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:DXCM Security ID:252131107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Terrance H. Gregg Management For For 2 Elect Director Kevin Sayer Management For For 3 Elect Director Nicholas Augustinos Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DICK'S SPORTING GOODS, INC. Meeting Date:JUN 06, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:DKS Security ID:253393102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William J. Colombo Management For For 1.2 Elect Director Larry D. Stone Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DIRECTV Meeting Date:MAY 03, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:DTV Security ID:25490A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Ralph Boyd, Jr. Management For For 2 Elect Director David Dillon Management For For 3 Elect Director Samuel DiPiazza, Jr. Management For For 4 Elect Director Dixon Doll Management For For 5 Elect Director Peter Lund Management For For 6 Elect Director Nancy Newcomb Management For For 7 Elect Director Lorrie Norrington Management For For 8 Ratify Auditors Management For For 9 Eliminate Class of Common Stock Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Pro-rata Vesting of Equity Awards Shareholder Against For DOLLAR GENERAL CORPORATION Meeting Date:JUN 01, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:DG Security ID:256677105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raj Agrawal Management For For 1.2 Elect Director Warren F. Bryant Management For For 1.3 Elect Director Michael M. Calbert Management For For 1.4 Elect Director Richard W. Dreiling Management For For 1.5 Elect Director Adrian Jones Management For For 1.6 Elect Director William C. Rhodes, III Management For For 1.7 Elect Director David B. Rickard Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For ECOLAB INC. Meeting Date:NOV 30, 2011 Record Date:OCT 11, 2011 Meeting Type:SPECIAL Ticker:ECL Security ID:278865100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Increase Authorized Common Stock Management For For 3 Adjourn Meeting Management For For ECOLAB INC. Meeting Date:MAY 03, 2012 Record Date:MAR 06, 2012 Meeting Type:ANNUAL Ticker:ECL Security ID:278865100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Leslie S. Biller Management For For 2 Elect Director Jerry A. Grundhofer Management For For 3 Elect Director Michael Larson Management For For 4 Elect Director Victoria J. Reich Management For For 5 Elect Director John J. Zillmer Management For For 6 Ratify Auditors Management For For 7 Eliminate Supermajority Vote Requirement Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against 10 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote Shareholder Against For EDWARDS LIFESCIENCES CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:EW Security ID:28176E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mike R. Bowlin Management For For 2 Elect Director Barbara J. McNeil Management For For 3 Elect Director Michael A. Mussallem Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Ratify Auditors Management For For 7 Declassify the Board of Directors Shareholder None For 8 Reduce Supermajority Vote Requirement Shareholder Against For EMC CORPORATION Meeting Date:MAY 01, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:EMC Security ID:268648102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Michael W. Brown Management For For 2 Elect Director Randolph L. Cowen Management For For 3 Elect Director Gail Deegan Management For For 4 Elect Director James S. DiStasio Management For For 5 Elect Director John R. Egan Management For For 6 Elect Director Edmund F. Kelly Management For For 7 Elect Director Windle B. Priem Management For For 8 Elect Director Paul Sagan Management For For 9 Elect Director David N. Strohm Management For For 10 Elect Director Joseph M. Tucci Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EMERSON ELECTRIC CO. Meeting Date:FEB 07, 2012 Record Date:NOV 29, 2011 Meeting Type:ANNUAL Ticker:EMR Security ID:291011104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Fernandez G. Management For For 1.2 Elect Director A.F. Golden Management For Withhold 1.3 Elect Director W.R. Johnson Management For For 1.4 Elect Director J.B. Menzer Management For For 1.5 Elect Director A.A. Busch, III Management For For 1.6 Elect Director R.I. Ridgway Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Sustainability Shareholder Against Against 5 Declassify the Board of Directors Shareholder Against For EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:EXPD Security ID:302130109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mark A. Emmert Management For For 2 Elect Director R. Jordan Gates Management For Against 3 Elect Director Dan P. Kourkoumelis Management For For 4 Elect Director Michael J. Malone Management For For 5 Elect Director John W. Meisenbach Management For For 6 Elect Director Peter J. Rose Management For For 7 Elect Director James L. K. Wang Management For For 8 Elect Director Robert R. Wright Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Approve Stock Option Plan Management For For 11 Ratify Auditors Management For For 12 Require Independent Board Chairman Shareholder Against For EXPRESS SCRIPTS HOLDING COMPANY Meeting Date:MAY 30, 2012 Record Date:APR 11, 2012 Meeting Type:ANNUAL Ticker:ESRX Security ID:30219G108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Gary G. Benanav Management For For 2 Elect Director Maura C. Breen Management For For 3 Elect Director William J. Delaney Management For For 4 Elect Director Nicholas J. Lahowchic Management For For 5 Elect Director Thomas P. Mac Mahon Management For For 6 Elect Director Frank Mergenthaler Management For For 7 Elect Director Woodrow A. Myers, Jr. Management For For 8 Elect Director John O. Parker, Jr. Management For For 9 Election Of Director: George Paz Management For For 10 Election Of Director: Myrtle S. Potter Management For For 11 Elect Director William L. Roper Management For For 12 Elect Director Samuel K. Skinner Management For For 13 Elect Director Seymour Sternberg Management For For 14 Ratify Auditors Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Report on Political Contributions Shareholder Against Against 17 Provide Right to Act by Written Consent Shareholder Against For EXPRESS SCRIPTS, INC. Meeting Date:DEC 21, 2011 Record Date:NOV 04, 2011 Meeting Type:SPECIAL Ticker:ESRX Security ID:302182100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For F5 NETWORKS, INC. Meeting Date:MAR 15, 2012 Record Date:JAN 09, 2012 Meeting Type:ANNUAL Ticker:FFIV Security ID:315616102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jonathan Chadwick Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Shareholder Against Against FABRINET Meeting Date:DEC 12, 2011 Record Date:OCT 04, 2011 Meeting Type:ANNUAL Ticker:FN Security ID:G3323L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas F. Kelly Management For For 1.2 Elect Director Frank H. Levinson Management For For 1.3 Elect Director Virapan Pulges Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers ABAS Ltd. as Auditors Management For For 5 Amend Omnibus Stock Plan Management For Against FACTSET RESEARCH SYSTEMS INC. Meeting Date:DEC 13, 2011 Record Date:OCT 17, 2011 Meeting Type:ANNUAL Ticker:FDS Security ID:303075105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robin A. Abrams Management For For 1.2 Elect Director Michael F. DiCristina Management For For 1.3 Elect Director Walter F. Siebacker Management For For 2 Ratify Auditors Management For For 3 Increase Authorized Common Stock Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year FASTENAL COMPANY Meeting Date:APR 17, 2012 Record Date:FEB 22, 2012 Meeting Type:ANNUAL Ticker:FAST Security ID:311900104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert A. Kierlin Management For For 1.2 Elect Director Stephen M. Slaggie Management For For 1.3 Elect Director Michael M. Gostomski Management For For 1.4 Elect Director Willard D. Oberton Management For For 1.5 Elect Director Michael J. Dolan Management For Withhold 1.6 Elect Director Reyne K. Wisecup Management For For 1.7 Elect Director Hugh L. Miller Management For Withhold 1.8 Elect Director Michael J. Ancius Management For For 1.9 Elect Director Scott A. Satterlee Management For Withhold 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Adopt Majority Voting for Uncontested Election of Directors Management For For FEDEX CORPORATION Meeting Date:SEP 26, 2011 Record Date:AUG 01, 2011 Meeting Type:ANNUAL Ticker:FDX Security ID:31428X106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director James L. Barksdale Management For Against 2 Elect Director John A. Edwardson Management For For 3 Elect Director Shirley Ann Jackson Management For Against 4 Elect Director Steven R. Loranger Management For Against 5 Elect Director Gary W. Loveman Management For For 6 Elect Director R. Brad Martin Management For For 7 Elect Director Joshua Cooper Ramo Management For For 8 Elect Director Susan C. Schwab Management For For 9 Elect Director Frederick W. Smith Management For For 10 Elect Director Joshua I. Smith Management For For 11 Elect Director David P. Steiner Management For For 12 Elect Director Paul S. Walsh Management For For 13 Provide Right to Call Special Meeting Management For For 14 Ratify Auditors Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Advisory Vote on Say on Pay Frequency Management One Year One Year 17 Require Independent Board Chairman Shareholder Against For 18 Stock Retention/Holding Period Shareholder Against Against 19 Report on Political Contributions Shareholder Against For FMC TECHNOLOGIES, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:FTI Security ID:30249U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mike R. Bowlin Management For For 2 Elect Director Philip J. Burguieres Management For For 3 Elect Director Edward J. Mooney Management For For 4 Elect Director James M. Ringler Management For For 5 Ratify Auditors Management For Against 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Management For For FORTINET, INC. Meeting Date:JUN 14, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:FTNT Security ID:34959E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Chenming Hu Management For For 1.2 Elect Director Hong Liang Lu Management For For 1.3 Elect Director Ken Xie Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GOLDCORP INC. Meeting Date:APR 26, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:G Security ID:380956409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ian W. Telfer Management For For 1.2 Elect Director Douglas M. Holtby Management For For 1.3 Elect Director Charles A. Jeannes Management For For 1.4 Elect Director John P. Bell Management For For 1.5 Elect Director Lawrence I. Bell Management For For 1.6 Elect Director Beverley A. Briscoe Management For For 1.7 Elect Director Peter J. Dey Management For For 1.8 Elect Director P. Randy Reifel Management For For 1.9 Elect Director A. Dan Rovig Management For For 1.10 Elect Director Blanca Trevino de Vega Management For For 1.11 Elect Director Kenneth F. Williamson Management For For 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Restricted Share Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For 5 Community-Environment Impact Shareholder Against Against GUESS?, INC. Meeting Date:JUN 21, 2012 Record Date:MAY 02, 2012 Meeting Type:ANNUAL Ticker:GES Security ID:401617105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gianluca Bolla Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Ratify Auditors Management For For HANSEN NATURAL CORPORATION Meeting Date:JAN 05, 2012 Record Date:NOV 28, 2011 Meeting Type:SPECIAL Ticker:HANS Security ID:411310105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change Company Name Management For For 2 Increase Authorized Common Stock Management For For HUB GROUP, INC. Meeting Date:MAY 15, 2012 Record Date:MAR 21, 2012 Meeting Type:ANNUAL Ticker:HUBG Security ID:443320106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David P. Yeager Management For For 1.2 Elect Director Mark A. Yeager Management For For 1.3 Elect Director Gary D. Eppen Management For Withhold 1.4 Elect Director Charles R. Reaves Management For For 1.5 Elect Director Martin P. Slark Management For For 1.6 Elect Director Jonathan P. Ward Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For INFORMATICA CORPORATION Meeting Date:MAY 31, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:INFA Security ID:45666Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Sohaib Abbasi Management For For 2 Elect Director Geoffrey W. Squire Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For INTEL CORPORATION Meeting Date:MAY 17, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:INTC Security ID:458140100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Charlene Barshefsky Management For Against 2 Elect Director Andy D. Bryant Management For For 3 Elect Director Susan L. Decker Management For For 4 Elect Director John J. Donahoe Management For For 5 Elect Director Reed E. Hundt Management For For 6 Elect Director Paul S. Otellini Management For For 7 Elect Director James D. Plummer Management For For 8 Elect Director David S. Pottruck Management For For 9 Elect Director Frank D. Yeary Management For For 10 Elect Director David B. Yoffie Management For Against 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against INTERNATIONAL BUSINESS MACHINES CORPORATION Meeting Date:APR 24, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:IBM Security ID:459200101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Alain J.P. Belda Management For Against 2 Elect Director William R. Brody Management For For 3 Elect Director Kenneth I. Chenault Management For For 4 Elect Director Michael L. Eskew Management For Against 5 Elect Director David N. Farr Management For For 6 Elect Director Shirley Ann Jackson Management For For 7 Elect Director Andrew N. Liveris Management For Against 8 Elect Director W. James McNerney, Jr. Management For For 9 Elect Director James W. Owens Management For For 10 Elect Director Samuel J. Palmisano Management For For 11 Elect Director Virginia M. Rometty Management For For 12 Elect Director Joan E. Spero Management For For 13 Elect Director Sidney Taurel Management For For 14 Elect Director Lorenzo H. Zambrano Management For Against 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Provide for Cumulative Voting Shareholder Against Against 18 Report on Political Contributions Shareholder Against Against 19 Report on Lobbying Expenses Shareholder Against Against INTUITIVE SURGICAL, INC. Meeting Date:APR 19, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:ISRG Security ID:46120E602 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Gary S. Guthart Management For For 2 Elect Director Mark J. Rubash Management For For 3 Elect Director Lonnie M. Smith Management For For 4 Amend Stock Option Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Declassify the Board of Directors Management For For 7 Ratify Auditors Management For For JOHNSON CONTROLS, INC. Meeting Date:JAN 25, 2012 Record Date:NOV 17, 2011 Meeting Type:ANNUAL Ticker:JCI Security ID:478366107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis W. Archer Management For For 1.2 Elect Director Mark P. Vergnano Management For For 1.3 Elect Director Richard Goodman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Declassify the Board of Directors Shareholder Against For KANSAS CITY SOUTHERN Meeting Date:MAY 03, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:KSU Security ID:485170302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lu M. Cordova Management For For 1.2 Elect Director Michael R. Haverty Management For For 1.3 Elect Director Thomas A. McDonnell Management For For 2 Ratify Auditors Management For For 3 Reduce Supermajority Vote Requirement Management For For 4 Eliminate Cumulative Voting Management For For 5 Amend Certificate of Incorporation Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Reduce Supermajority Vote Requirement Shareholder Against For KEY ENERGY SERVICES, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:KEG Security ID:492914106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard J. Alario Management For For 2 Elect Director Ralph S. Michael, III Management For For 3 Elect Director Arlene M. Yocum Management For For 4 Approve Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LAM RESEARCH CORPORATION Meeting Date:NOV 03, 2011 Record Date:SEP 09, 2011 Meeting Type:ANNUAL Ticker:LRCX Security ID:512807108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James W. Bagley Management For For 1.2 Elect Director Robert M. Berdahl Management For For 1.3 Elect Director Eric K. Brandt Management For For 1.4 Elect Director Michael R. Cannon Management For For 1.5 Elect Director Christine A. Heckart Management For For 1.6 Elect Director Grant M. Inman Management For For 1.7 Elect Director Catherine P. Lego Management For For 1.8 Elect Director Stephen G. Newberry Management For For 1.9 Elect Director Kim E. Perdikou Management For For 1.10 Elect Director Abhijit Y. Talwalkar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For LAM RESEARCH CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 12, 2012 Meeting Type:SPECIAL Ticker:LRCX Security ID:512807108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For LULULEMON ATHLETICA INC. Meeting Date:JUN 06, 2012 Record Date:APR 18, 2012 Meeting Type:ANNUAL Ticker:LULU Security ID:550021109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christine M. Day Management For For 1.2 Elect Director Martha A.M. (Marti) Morfitt Management For For 1.3 Elect Director Rhoda M. Pitcher Management For For 1.4 Elect Director Emily White Management For For 1.5 Elect Director Jerry Stritzke Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For MASTERCARD INCORPORATED Meeting Date:JUN 05, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Ajay Banga Management For For 2 Elect Director David R. Carlucci Management For For 3 Elect Director Steven J. Freiberg Management For For 4 Elect Director Richard Haythornthwaite Management For For 5 Elect Director Marc Olivie Management For For 6 Elect Director Rima Qureshi Management For For 7 Elect Director Mark Schwartz Management For For 8 Elect Director Jackson P. Tai Management For Against 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Amend Non-Employee Director Omnibus Stock Plan Management For For 11 Amend Omnibus Stock Plan Management For For 12 Ratify Auditors Management For For MEAD JOHNSON NUTRITION COMPANY Meeting Date:MAY 04, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:MJN Security ID:582839106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Stephen W. Golsby Management For For 2 Elect Director Steven M. Altschuler Management For For 3 Elect Director Howard B. Bernick Management For For 4 Elect Director Kimberly A. Casiano Management For For 5 Elect Director Anna C. Catalano Management For For 6 Elect Director Celeste A. Clark Management For For 7 Elect Director James M. Cornelius Management For For 8 Elect Director Peter G. Ratcliffe Management For For 9 Elect Director Elliott Sigal Management For For 10 Elect Director Robert S. Singer Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For MERCK & CO., INC. Meeting Date:MAY 22, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Leslie A. Brun Management For For 2 Elect Director Thomas R. Cech Management For For 3 Elect Director Kenneth C. Frazier Management For For 4 Elect Director Thomas H. Glocer Management For For 5 Elect Director William B. Harrison Jr. Management For For 6 Elect Director C. Robert Kidder Management For For 7 Elect Director Rochelle B. Lazarus Management For For 8 Elect Director Carlos E. Represas Management For For 9 Elect Director Patricia F. Russo Management For For 10 Elect Director Craig B. Thompson Management For For 11 Elect Director Wendell P. Weeks Management For For 12 Elect Director Peter C. Wendell Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Provide Right to Act by Written Consent Shareholder Against For 16 Amend Bylaws Call Special Meetings Shareholder Against Against 17 Report on Charitable and Political Contributions Shareholder Against Against MICROCHIP TECHNOLOGY INCORPORATED Meeting Date:AUG 19, 2011 Record Date:JUN 24, 2011 Meeting Type:ANNUAL Ticker:MCHP Security ID:595017104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve Sanghi Management For For 1.2 Elect Director Albert J. Hugo-Martinez Management For For 1.3 Elect Director L.b. Day Management For For 1.4 Elect Director Matthew W. Chapman Management For For 1.5 Elect Director Wade F. Meyercord Management For Withhold 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management Three Years One Year MONSTER BEVERAGE CORPORATION Meeting Date:JUN 08, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:MNST Security ID:611740101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Sacks Management For For 1.2 Elect Director Hilton H. Schlosberg Management For For 1.3 Elect Director Norman C. Epstein Management For For 1.4 Elect Director Benjamin M. Polk Management For Withhold 1.5 Elect Director Sydney Selati Management For For 1.6 Elect Director Harold C. Taber, Jr. Management For Withhold 1.7 Elect Director Mark S. Vidergauz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NATIONAL INSTRUMENTS CORPORATION Meeting Date:MAY 08, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:NATI Security ID:636518102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Duy-Loan T. Le Management For For 1.2 Elect Director Charles J. Roesslein Management For For 2 Ratify Auditors Management For For NETAPP, INC. Meeting Date:AUG 31, 2011 Record Date:JUL 11, 2011 Meeting Type:ANNUAL Ticker:NTAP Security ID:64110D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel J. Warmenhoven Management For For 1.2 Elect Director Nicholas G. Moore Management For For 1.3 Elect Director Thomas Georgens Management For For 1.4 Elect Director Jeffry R. Allen Management For For 1.5 Elect Director Allan L. Earhart Management For For 1.6 Elect Director Gerald Held Management For For 1.7 Elect Director T. Michael Nevens Management For For 1.8 Elect Director George T. Shaheen Management For For 1.9 Elect Director Robert T. Wall Management For For 1.10 Elect Director Richard P. Wallace Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Ratify Auditors Management For For NIKE, INC. Meeting Date:SEP 19, 2011 Record Date:JUL 25, 2011 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For NUANCE COMMUNICATIONS, INC. Meeting Date:JAN 27, 2012 Record Date:DEC 02, 2011 Meeting Type:ANNUAL Ticker:NUAN Security ID:67020Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Paul A. Ricci Management For For 2 Elect Director Robert G. Teresi Management For For 3 Elect Director Robert J. Frankenberg Management For For 4 Elect Director Katharine A. Martin Management For Against 5 Elect Director Patrick T. Hackett Management For For 6 Elect Director William H. Janeway Management For For 7 Elect Director Mark B. Myers Management For For 8 Elect Director Philip J. Quigley Management For For 9 Elect Director Mark R. Laret Management For For 10 Amend Omnibus Stock Plan Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Advisory Vote on Say on Pay Frequency Management One Year One Year 13 Ratify Auditors Management For For ORACLE CORPORATION Meeting Date:OCT 12, 2011 Record Date:AUG 15, 2011 Meeting Type:ANNUAL Ticker:ORCL Security ID:68389X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey S. Berg Management For For 1.2 Elect Director H. Raymond Bingham Management For Withhold 1.3 Elect Director Michael J. Boskin Management For For 1.4 Elect Director Safra A. Catz Management For Withhold 1.5 Elect Director Bruce R. Chizen Management For For 1.6 Elect Director George H. Conrades Management For For 1.7 Elect Director Lawrence J. Ellison Management For For 1.8 Elect Director Hector Garcia-Molina Management For For 1.9 Elect Director Jeffrey O. Henley Management For For 1.10 Elect Director Mark V. Hurd Management For For 1.11 Elect Director Donald L. Lucas Management For For 1.12 Director Naomi O. Seligman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management None One Year 4 Ratify Auditors Management For For 5 Stock Retention/Holding Period Shareholder Against Against PEPSICO, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Shona L. Brown Management For For 2 Elect Director Ian M. Cook Management For For 3 Elect Director Dina Dublon Management For For 4 Elect Director Victor J. Dzau Management For For 5 Elect Director Ray L. Hunt Management For For 6 Elect Director Alberto Ibarguen Management For For 7 Elect Director Indra K. Nooyi Management For For 8 Elect Director Sharon Percy Rockefeller Management For For 9 Elect Director James J. Schiro Management For For 10 Elect Director Lloyd G. Trotter Management For For 11 Elect Director Daniel Vasella Management For For 12 Elect Director Alberto Weisser Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Amend Omnibus Stock Plan Management For For 16 Report on Lobbying Payments and Policy Shareholder Against Against 17 Establish Risk Oversight Committee Shareholder Against Against 18 Require Independent Board Chairman Shareholder Against For POLO RALPH LAUREN CORPORATION Meeting Date:AUG 11, 2011 Record Date:JUN 21, 2011 Meeting Type:ANNUAL Ticker:RL Security ID:731572103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank A. Bennack, Jr Management For For 1.2 Elect Director Joel L. Fleishman Management For For 1.3 Elect Director Steven P. Murphy Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Change Company Name Management For For PRAXAIR, INC. Meeting Date:APR 24, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:PX Security ID:74005P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Angel Management For For 1.2 Elect Director Oscar Bernardes Management For For 1.3 Elect Director Bret K. Clayton Management For For 1.4 Elect Director Nance K. Dicciani Management For For 1.5 Elect Director Edward G. Galante Management For For 1.6 Elect Director Claire W. Gargalli Management For For 1.7 Elect Director Ira D. Hall Management For For 1.8 Elect Director Raymond W. LeBoeuf Management For For 1.9 Elect Director Larry D. McVay Management For For 1.10 Elect Director Wayne T. Smith Management For For 1.11 Elect Director Robert L. Wood Management For For 2 Provide Right to Call Special Meeting Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against 5 Ratify Auditors Management For For PRECISION CASTPARTS CORP. Meeting Date:AUG 16, 2011 Record Date:JUN 14, 2011 Meeting Type:ANNUAL Ticker:PCP Security ID:740189105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Don R. Graber Management For For 1.2 Elect Director Lester L. Lyles Management For For 1.3 Elect Director Timothy A. Wicks Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year PRICELINE.COM INCORPORATED Meeting Date:JUN 07, 2012 Record Date:APR 12, 2012 Meeting Type:ANNUAL Ticker:PCLN Security ID:741503403 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffery H. Boyd Management For For 1.2 Elect Director Ralph M. Bahna Management For For 1.3 Elect Director Howard W. Barker, Jr. Management For For 1.4 Elect Director Jan L. Docter Management For For 1.5 Elect Director Jeffrey E. Epstein Management For For 1.6 Elect Director James M. Guyette Management For For 1.7 Elect Director Nancy B. Peretsman Management For For 1.8 Elect Director Craig W. Rydin Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For QEP RESOURCES, INC. Meeting Date:MAY 15, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:QEP Security ID:74733V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Phillips S. Baker Management For For 1.2 Elect Director Charles B. Stanley Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For 5 Declassify the Board of Directors Shareholder None For QUALCOMM INCORPORATED Meeting Date:MAR 06, 2012 Record Date:JAN 09, 2012 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barbara T. Alexander Management For For 1.2 Elect Director Stephen M. Bennett Management For For 1.3 Elect Director Donald G. Cruickshank Management For For 1.4 Elect Director Raymond V. Dittamore Management For For 1.5 Elect Director Thomas W. Horton Management For For 1.6 Elect Director Paul E. Jacobs Management For For 1.7 Elect Director Robert E. Kahn Management For For 1.8 Elect Director Sherry Lansing Management For For 1.9 Elect Director Duane A. Nelles Management For For 1.10 Elect Director Francisco Ros Management For For 1.11 Elect Director Brent Scowcroft Management For For 1.12 Elect Director Marc I. Stern Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Eliminate Provision Relating to Plurality Voting for the Election of Directors Management For For RED HAT, INC. Meeting Date:AUG 11, 2011 Record Date:JUN 15, 2011 Meeting Type:ANNUAL Ticker:RHT Security ID:756577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Sohaib Abbasi Management For For 2 Elect Director Narendra K. Gupta Management For For 3 Elect Director William S. Kaiser Management For For 4 Elect Director James M. Whitehurst Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Advisory Vote on Say on Pay Frequency Management One Year One Year 8 Approve Executive Incentive Bonus Plan Management For For ROCKWELL AUTOMATION, INC. Meeting Date:FEB 07, 2012 Record Date:DEC 12, 2011 Meeting Type:ANNUAL Ticker:ROK Security ID:773903109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Betty C. Alewine Management For For 1.2 Elect Director Verne G. Istock Management For For 1.3 Elect Director David B. Speer Management For Withhold 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SALESFORCE.COM, INC. Meeting Date:JUN 07, 2012 Record Date:APR 17, 2012 Meeting Type:ANNUAL Ticker:CRM Security ID:79466L302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Craig Ramsey Management For For 2 Elect Director Sanford R. Robertson Management For Against 3 Elect Director Maynard Webb Management For For 4 Ratify Auditors Management For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Declassify the Board of Directors Shareholder Against For SCHLUMBERGER LIMITED Meeting Date:APR 11, 2012 Record Date:FEB 22, 2012 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter L.S. Currie Management For For 1.2 Elect Director Tony Isaac Management For For 1.3 Elect Director K. Vaman Kamath Management For For 1.4 Elect Director Paal Kibsgaard Management For For 1.5 Elect Director Nikolay Kudryavtsev Management For For 1.6 Elect Director Adrian Lajous Management For For 1.7 Elect Director Michael E. Marks Management For For 1.8 Elect Director Elizabeth Moler Management For For 1.9 Elect Director Lubna S. Olayan Management For For 1.10 Elect Director Leo Rafael Reif Management For For 1.11 Elect Director Tore I. Sandvold Management For For 1.12 Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Non-Employee Director Omnibus Stock Plan Management For For SERVICESOURCE INTERNATIONAL, INC. Meeting Date:MAY 30, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:SREV Security ID:81763U100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce W. Dunlevie Management For For 1.2 Elect Director Barry D. Reynolds Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For SIGNATURE BANK Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:SBNY Security ID:82669G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kathryn A. Byrne Management For For 1.2 Elect Director Alfonse M. D'Amato Management For For 1.3 Elect Director Jeffrey W. Meshel Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SM ENERGY COMPANY Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:SM Security ID:78454L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Barbara M. Baumann Management For For 2 Elect Director Anthony J. Best Management For For 3 Elect Director Larry W. Bickle Management For For 4 Elect Director Stephen R. Brand Management For For 5 Elect Director William J. Gardiner Management For For 6 Elect Director Julio M. Quintana Management For For 7 Elect Director John M. Seidl Management For For 8 Elect Director William D. Sullivan Management For For 9 Ratify Auditors Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SPIRIT AIRLINES, INC. Meeting Date:JUN 13, 2012 Record Date:APR 27, 2012 Meeting Type:ANNUAL Ticker:SAVE Security ID:848577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barclay G. Jones, III Management For For 1.2 Elect Director Robert D. Johnson Management For For 1.3 Elect Director Stuart I. Oran Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year STERICYCLE, INC. Meeting Date:MAY 22, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:SRCL Security ID:858912108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mark C. Miller Management For For 2 Elect Director Jack W. Schuler Management For For 3 Elect Director Thomas D. Brown Management For For 4 Elect Director Rod F. Dammeyer Management For For 5 Elect Director William K. Hall Management For For 6 Elect Director Jonathan T. Lord Management For For 7 Elect Director John Patience Management For For 8 Elect Director James W.p. Reid-Anderson Management For For 9 Elect Director Ronald G. Spaeth Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Stock Retention/Holding Period Shareholder Against Against T. ROWE PRICE GROUP, INC. Meeting Date:APR 17, 2012 Record Date:FEB 17, 2012 Meeting Type:ANNUAL Ticker:TROW Security ID:74144T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Edward C. Bernard Management For For 2 Elect Director James T. Brady Management For For 3 Elect Director J. Alfred Broaddus, Jr. Management For For 4 Elect Director Donald B. Hebb, Jr. Management For For 5 Elect Director James A.C. Kennedy Management For For 6 Elect Director Robert F. MacLellan Management For For 7 Elect Director Brian C. Rogers Management For For 8 Elect Director Alfred Sommer Management For For 9 Elect Director Dwight S. Taylor Management For For 10 Elect Director Anne Marie Whittemore Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Approve Omnibus Stock Plan Management For For 13 Ratify Auditors Management For For TALEO CORPORATION Meeting Date:APR 05, 2012 Record Date:MAR 02, 2012 Meeting Type:SPECIAL Ticker:TLEO Security ID:87424N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For THE WALT DISNEY COMPANY Meeting Date:MAR 13, 2012 Record Date:JAN 13, 2012 Meeting Type:ANNUAL Ticker:DIS Security ID:254687106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Susan E. Arnold Management For For 2 Elect Director John S. Chen Management For For 3 Elect Director Judith L. Estrin Management For Against 4 Elect Director Robert A. Iger Management For For 5 Elect Director Fred H. Langhammer Management For For 6 Elect Director Aylwin B. Lewis Management For Against 7 Elect Director Monica C. Lozano Management For For 8 Elect Director Robert W. Matschullat Management For Against 9 Elect Director Sheryl Sandberg Management For Against 10 Elect Director Orin C. Smith Management For For 11 Ratify Auditors Management For For 12 Amend Omnibus Stock Plan Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against TRIMBLE NAVIGATION LIMITED Meeting Date:MAY 01, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:TRMB Security ID:896239100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven W. Berglund Management For For 1.2 Elect Director John B. Goodrich Management For For 1.3 Elect Director William Hart Management For For 1.4 Elect Director Merit E. Janow Management For For 1.5 Elect Director Ulf J. Johansson Management For For 1.6 Elect Director Ronald S. Nersesian Management For For 1.7 Elect Director Bradford W. Parkinson Management For For 1.8 Elect Director Mark S. Peek Management For For 1.9 Elect Director Nickolas W. Vande Steeg Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For UNDER ARMOUR, INC. Meeting Date:MAY 01, 2012 Record Date:FEB 17, 2012 Meeting Type:ANNUAL Ticker:UA Security ID:904311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin A. Plank Management For For 1.2 Elect Director Byron K. Adams, Jr. Management For For 1.3 Elect Director Douglas E. Coltharp Management For For 1.4 Elect Director Anthony W. Deering Management For For 1.5 Elect Director A.B. Krongard Management For For 1.6 Elect Director William R. McDermott Management For For 1.7 Elect Director Harvey L. Sanders Management For For 1.8 Elect Director Thomas J. Sippel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 11, 2012 Record Date:FEB 15, 2012 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Louis R. Chenevert Management For For 2 Elect Director John V. Faraci Management For For 3 Elect Director Jean-Pierre Garnier, Ph.D. Management For For 4 Elect Director Jamie S. Gorelick Management For For 5 Elect Director Edward A. Kangas Management For For 6 Elect Director Ellen J. Kullman Management For For 7 Elect Director Richard D. McCormick Management For For 8 Elect Director Harold McGraw, III Management For For 9 Elect Director Richard B. Myers Management For For 10 Elect Director H. Patrick Swygert Management For For 11 Elect Director Andre Villeneuve Management For For 12 Elect Director Christine Todd Whitman Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VERIFONE SYSTEMS, INC. Meeting Date:JUN 27, 2012 Record Date:MAY 04, 2012 Meeting Type:ANNUAL Ticker:PAY Security ID:92342Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert W. Alspaugh Management For For 1.2 Elect Director Douglas G. Bergeron Management For For 1.3 Elect Director Dr. Leslie G. Denend Management For For 1.4 Elect Director Alex W. Hart Management For For 1.5 Elect Director Robert B. Henske Management For For 1.6 Elect Director Richard A. McGinn Management For For 1.7 Elect Director Eitan Raff Management For For 1.8 Elect Director Jeffrey E. Stiefler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For VISA INC. Meeting Date:JAN 31, 2012 Record Date:DEC 05, 2011 Meeting Type:ANNUAL Ticker:V Security ID:92826C839 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Gary P. Coughlan Management For For 2 Elect Director Mary B. Cranston Management For Against 3 Elect Director Francisco Javier Fernandez-Carbajal Management For For 4 Elect Director Robert W. Matschullat Management For For 5 Elect Director Cathy E. Minehan Management For For 6 Elect Director Suzanne Nora Johnson Management For For 7 Elect Director David J. Pang Management For For 8 Elect Director Joseph W. Saunders Management For For 9 Elect Director William S. Shanahan Management For For 10 Elect Director John A. Swainson Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Amend Omnibus Stock Plan Management For For 13 Ratify Auditors Management For For WASTE CONNECTIONS, INC. Meeting Date:MAY 18, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:WCN Security ID:941053100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Michael W. Harlan Management For For 2 Elect Director William J. Razzouk Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Reduce Supermajority Vote Requirement Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For WATERS CORPORATION Meeting Date:MAY 09, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:WAT Security ID:941848103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua Bekenstein Management For For 1.2 Elect Director M.J. Berendt Management For For 1.3 Elect Director Douglas A. Berthiaume Management For For 1.4 Elect Director Edward Conard Management For For 1.5 Elect Director L.H. Glimcher Management For For 1.6 Elect Director Christopher A. Kuebler Management For For 1.7 Elect Director William J. Miller Management For For 1.8 Elect Director Joann A. Reed Management For For 1.9 Elect Director Thomas P. Salice Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For WELLS FARGO & COMPANY Meeting Date:APR 24, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John D. Baker, II Management For Against 2 Elect Director Elaine L. Chao Management For For 3 Elect Director John S. Chen Management For For 4 Elect Director Lloyd H. Dean Management For For 5 Elect Director Susan E. Engel Management For For 6 Elect Director Enrique Hernandez, Jr. Management For For 7 Elect Director Donald M. James Management For Against 8 Elect Director Cynthia H. Milligan Management For Against 9 Elect Director Nicholas G. Moore Management For For 10 Elect Director Federico F. Pena Management For For 11 Elect Director Philip J. Quigley Management For Against 12 Elect Director Judith M. Runstad Management For For 13 Elect Director Stephen W. Sanger Management For For 14 Elect Director John G. Stumpf Management For For 15 Elect Director Susan G. Swenson Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Ratify Auditors Management For For 18 Require Independent Board Chairman Shareholder Against For 19 Provide for Cumulative Voting Shareholder Against For 20 Adopt Proxy Access Right Shareholder Against For 21 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Shareholder Against Against WHITING PETROLEUM CORPORATION Meeting Date:MAY 01, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:WLL Security ID:966387102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James J. Volker Management For For 1.2 Elect Director William N. Hahne Management For For 1.3 Elect Director Allan R. Larson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For WHOLE FOODS MARKET, INC. Meeting Date:MAR 09, 2012 Record Date:JAN 10, 2012 Meeting Type:ANNUAL Ticker:WFM Security ID:966837106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Elstrott Management For For 1.2 Elect Director Gabrielle Greene Management For For 1.3 Elect Director Shahid (Hass) Hassan Management For For 1.4 Elect Director Stephanie Kugelman Management For Withhold 1.5 Elect Director John Mackey Management For For 1.6 Elect Director Walter Robb Management For For 1.7 Elect Director Jonathan Seiffer Management For Withhold 1.8 Elect Director Morris (Mo) Siegel Management For For 1.9 Elect Director Jonathan Sokoloff Management For For 1.10 Elect Director Ralph Sorenson Management For Withhold 1.11 Elect Director W. (Kip) Tindell, III Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Increase Authorized Common Stock Management For For 5 Amend Articles/Bylaws/Charter Removal of Directors Shareholder Against For 6 Require Independent Board Chairman Shareholder Against Against XILINX, INC. Meeting Date:AUG 10, 2011 Record Date:JUN 13, 2011 Meeting Type:ANNUAL Ticker:XLNX Security ID:983919101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Philip T. Gianos Management For For 2 Elect Director Moshe N. Gavrielov Management For For 3 Elect Director John L. Doyle Management For For 4 Elect Director Jerald G. Fishman Management For For 5 Elect Director William G. Howard, Jr. Management For For 6 Elect Director J. Michael Patterson Management For For 7 Elect Director Albert A. Pimentel Management For For 8 Elect Director Marshall C. Turner Management For For 9 Elect Director Elizabeth W. Vanderslice Management For For 10 Amend Qualified Employee Stock Purchase Plan Management For For 11 Amend Omnibus Stock Plan Management For For 12 Amend Omnibus Stock Plan Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Advisory Vote on Say on Pay Frequency Management One Year One Year 15 Ratify Auditors Management For For Franklin Focused Core Equity Fund 3M COMPANY Meeting Date:MAY 08, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:MMM Security ID:88579Y101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Linda G. Alvarado Management For For 2 Elect Director Vance D. Coffman Management For For 3 Elect Director Michael L. Eskew Management For For 4 Elect Director W. James Farrell Management For For 5 Elect Director Herbert L. Henkel Management For For 6 Elect Director Edward M. Liddy Management For For 7 Elect Director Robert S. Morrison Management For For 8 Elect Director Aulana L. Peters Management For Against 9 Elect Director Inge G. Thulin Management For For 10 Elect Director Robert J. Ulrich Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Amend Qualified Employee Stock Purchase Plan Management For For 14 Amend Omnibus Stock Plan Management For For 15 Report on Lobbying Payments and Policy Shareholder Against Against 16 Prohibit Political Contributions Shareholder Against Against 17 Require Independent Board Chairman Shareholder Against Against AETNA INC. Meeting Date:MAY 18, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:AET Security ID:00817Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Fernando Aguirre Management For For 2 Elect Director Mark T. Bertolini Management For For 3 Elect Director Frank M. Clark Management For For 4 Elect Director Betsy Z. Cohen Management For For 5 Elect Director Molly J. Coye Management For Against 6 Elect Director Roger N. Farah Management For For 7 Elect Director Barbara Hackman Franklin Management For For 8 Elect Director Jeffrey E. Garten Management For For 9 Elect Director Ellen M. Hancock Management For For 10 Elect Director Richard J. Harrington Management For For 11 Elect Director Edward J. Ludwig Management For For 12 Elect Director Joseph P. Newhouse Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Provide for Cumulative Voting Shareholder Against Against 16 Report on Political Contributions Shareholder Against Against APPLE INC. Meeting Date:FEB 23, 2012 Record Date:DEC 27, 2011 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William V. Campbell Management For For 1.2 Elect Director Timothy D. Cook Management For For 1.3 Elect Director Millard S. Drexler Management For Withhold 1.4 Elect Director Al Gore Management For Withhold 1.5 Elect Director Robert A. Iger Management For For 1.6 Elect Director Andrea Jung Management For For 1.7 Elect Director Arthur D. Levinson Management For Withhold 1.8 Elect Director Ronald D. Sugar Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Prepare Conflict of Interest Report Shareholder Against Against 5 Advisory Vote to Ratify Directors' Compensation Shareholder Against Against 6 Report on Political Contributions Shareholder Against For 7 Require a Majority Vote for the Election of Directors Shareholder Against For BLACKROCK, INC. Meeting Date:MAY 24, 2012 Record Date:MAR 29, 2012 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director William S. Demchak Management For For 2 Elect Director Laurence D. Fink Management For For 3 Elect Director Robert S. Kapito Management For For 4 Elect Director Thomas H. O'Brien Management For For 5 Elect Director Ivan G. Seidenberg Management For For 6 Declassify the Board of Directors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Ratify Auditors Management For For BUNGE LIMITED Meeting Date:MAY 25, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Francis Coppinger as Director Management For For 1.2 Elect Alberto Weisser as Director Management For For 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CAPITAL ONE FINANCIAL CORPORATION Meeting Date:MAY 08, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:COF Security ID:14040H105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard D. Fairbank Management For For 2 Elect Director Peter E. Raskind Management For For 3 Elect Director Bradford H. Warner Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 6 Amend Nonqualified Employee Stock Purchase Plan Management For For CELANESE CORPORATION Meeting Date:APR 19, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:CE Security ID:150870103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director James E. Barlett Management For For 2 Elect Director David F. Hoffmeister Management For For 3 Elect Director Paul H. O'Neill Management For For 4 Elect Director Jay V. Ihlenfeld Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Amend Omnibus Stock Plan Management For For 7 Ratify Auditors Management For For CF INDUSTRIES HOLDINGS, INC. Meeting Date:MAY 10, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:CF Security ID:125269100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen A. Furbacher Management For Withhold 1.2 Elect Director John D. Johnson Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Declassify the Board of Directors Shareholder Against For 5 Require a Majority Vote for the Election of Directors Shareholder Against For CISCO SYSTEMS, INC. Meeting Date:DEC 07, 2011 Record Date:OCT 10, 2011 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Carol A. Bartz Management For For 2 Elect Director M. Michele Burns Management For For 3 Elect Director Michael D. Capellas Management For For 4 Elect Director Larry R. Carter Management For For 5 Elect Director John T. Chambers Management For For 6 Elect Director Brian L. Halla Management For For 7 Elect Director John L. Hennessy Management For For 8 Elect Director Richard M. Kovacevich Management For For 9 Elect Director Roderick C. McGeary Management For For 10 Elect Director Arun Sarin Management For For 11 Elect Director Steven M. West Management For For 12 Elect Director Jerry Yang Management For For 13 Amend Omnibus Stock Plan Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Advisory Vote on Say on Pay Frequency Management One Year One Year 16 Ratify Auditors Management For For 17 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Shareholder Against Against 18 Report on Internet Fragmentation Shareholder Against Against 19 Stock Retention/Holding Period Shareholder Against Against CORNING INCORPORATED Meeting Date:APR 26, 2012 Record Date:FEB 23, 2012 Meeting Type:ANNUAL Ticker:GLW Security ID:219350105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John Seely Brown Management For For 2 Elect Director Stephanie A. Burns Management For For 3 Elect Director John A. Canning, Jr. Management For For 4 Elect Director Richard T. Clark Management For For 5 Elect Director James B. Flaws Management For Against 6 Elect Director Gordon Gund Management For For 7 Elect Director Kurt M. Landgraf Management For For 8 Elect Director Deborah D. Rieman Management For For 9 Elect Director H. Onno Ruding Management For For 10 Elect Director Mark S. Wrighton Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For 13 Approve Omnibus Stock Plan Management For For 14 Reduce Supermajority Vote Requirement Management For For CVS CAREMARK CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director C. David Brown, II Management For For 2 Elect Director David W. Dorman Management For For 3 Elect Director Anne M. Finucane Management For For 4 Elect Director Kristen Gibney Williams Management For For 5 Elect Director Marian L. Heard Management For For 6 Elect Director Larry J. Merlo Management For For 7 Elect Director Jean-Pierre Millon Management For For 8 Elect Director C.A. Lance Piccolo Management For For 9 Elect Director Richard J. Swift Management For For 10 Elect Director Tony L. White Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Provide Right to Act by Written Consent Management For For 14 Report on Political Contributions Shareholder Against For DEVRY INC. Meeting Date:NOV 03, 2011 Record Date:SEP 19, 2011 Meeting Type:ANNUAL Ticker:DV Security ID:251893103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher B. Begley Management For For 1.2 Elect Director David S. Brown Management For For 1.3 Elect Director Gary Butler Management For For 1.4 Elect Director Lisa W. Pickrum Management For For 1.5 Elect Director Fernando Ruiz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year EXPRESS SCRIPTS HOLDING COMPANY Meeting Date:MAY 30, 2012 Record Date:APR 11, 2012 Meeting Type:ANNUAL Ticker:ESRX Security ID:30219G108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Gary G. Benanav Management For For 2 Elect Director Maura C. Breen Management For For 3 Elect Director William J. Delaney Management For For 4 Elect Director Nicholas J. Lahowchic Management For For 5 Elect Director Thomas P. Mac Mahon Management For For 6 Elect Director Frank Mergenthaler Management For For 7 Elect Director Woodrow A. Myers, Jr. Management For For 8 Elect Director John O. Parker, Jr. Management For For 9 Election Of Director: George Paz Management For For 10 Election Of Director: Myrtle S. Potter Management For For 11 Elect Director William L. Roper Management For For 12 Elect Director Samuel K. Skinner Management For For 13 Elect Director Seymour Sternberg Management For For 14 Ratify Auditors Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Report on Political Contributions Shareholder Against Against 17 Provide Right to Act by Written Consent Shareholder Against For FEDEX CORPORATION Meeting Date:SEP 26, 2011 Record Date:AUG 01, 2011 Meeting Type:ANNUAL Ticker:FDX Security ID:31428X106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director James L. Barksdale Management For Against 2 Elect Director John A. Edwardson Management For For 3 Elect Director Shirley Ann Jackson Management For Against 4 Elect Director Steven R. Loranger Management For Against 5 Elect Director Gary W. Loveman Management For For 6 Elect Director R. Brad Martin Management For For 7 Elect Director Joshua Cooper Ramo Management For For 8 Elect Director Susan C. Schwab Management For For 9 Elect Director Frederick W. Smith Management For For 10 Elect Director Joshua I. Smith Management For For 11 Elect Director David P. Steiner Management For For 12 Elect Director Paul S. Walsh Management For For 13 Provide Right to Call Special Meeting Management For For 14 Ratify Auditors Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Advisory Vote on Say on Pay Frequency Management One Year One Year 17 Require Independent Board Chairman Shareholder Against For 18 Stock Retention/Holding Period Shareholder Against Against 19 Report on Political Contributions Shareholder Against For GUESS?, INC. Meeting Date:JUN 21, 2012 Record Date:MAY 02, 2012 Meeting Type:ANNUAL Ticker:GES Security ID:401617105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gianluca Bolla Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Ratify Auditors Management For For INTERNATIONAL GAME TECHNOLOGY Meeting Date:MAR 05, 2012 Record Date:JAN 09, 2012 Meeting Type:ANNUAL Ticker:IGT Security ID:459902102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paget L. Alves Management For For 1.2 Elect Director Janice Chaffin Management For For 1.3 Elect Director Greg Creed Management For For 1.4 Elect Director Patti S. Hart Management For For 1.5 Elect Director Robert J. Miller Management For For 1.6 Elect Director David E. Roberson Management For For 1.7 Elect Director Vincent L. Sadusky Management For For 1.8 Elect Director Philip G. Satre Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For JPMORGAN CHASE & CO. Meeting Date:MAY 15, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director James A. Bell Management For For 2 Elect Director Crandall C. Bowles Management For For 3 Elect Director Stephen B. Burke Management For For 4 Elect Director David M. Cote Management For For 5 Elect Director James S. Crown Management For For 6 Elect Director James Dimon Management For For 7 Elect Director Timothy P. Flynn Management For For 8 Elect Director Ellen V. Futter Management For Against 9 Elect Director Laban P. Jackson, Jr. Management For For 10 Elect Director Lee R. Raymond Management For For 11 Elect Director William C. Weldon Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Affirm Political Non-Partisanship Shareholder Against Against 15 Require Independent Board Chairman Shareholder Against For 16 Report on Loan Modifications Shareholder Against Against 17 Report on Political Contributions Shareholder Against Against 18 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Shareholder Against Against 19 Provide Right to Act by Written Consent Shareholder Against For 20 Stock Retention Shareholder Against Against LEGG MASON, INC. Meeting Date:JUL 26, 2011 Record Date:MAY 24, 2011 Meeting Type:ANNUAL Ticker:LM Security ID:524901105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold L. Adams Management For Withhold 1.2 Elect Director John T. Cahill Management For For 1.3 Elect Director Mark R. Fetting Management For For 1.4 Elect Director Margaret Milner Richardson Management For For 1.5 Elect Director Kurt L. Schmoke Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Declassify the Board of Directors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Ratify Auditors Management For For LYONDELLBASELL INDUSTRIES N.V. Meeting Date:MAY 09, 2012 Record Date:APR 11, 2012 Meeting Type:ANNUAL Ticker:LYB Security ID:N53745100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Robin Buchanan as Class II Director to the Supervisory Board Management For For 1b Elect Stephen F. Cooper as Class II Director to the Supervisory Board Management For For 1c Elect Robert G. Gwin as Class II Director to the Supervisory Board Management For For 1d Elect Marvin O. Schlanger as Class II Director to the Supervisory Board Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Discharge of Supervisory Board Management For For 5 Ratify PricewaterhouseCoopers as Auditors Management For For 6 Ratify PricewaterhouseCoopers as Auditors Management For For 7 Approve Remuneration of Supervisory Board Management For Against 8 Approve Dividends of USD 0.25 Per Share Management For For 9 Approve Remuneration Report Containing Remuneration Policy for Management Board Members Management For For 10 Amend Omnibus Stock Plan Management For For 11 Approve Qualified Employee Stock Purchase Plan Management For For MARATHON OIL CORPORATION Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Gregory H. Boyce Management For For 2 Elect Director Pierre Brondeau Management For For 3 Elect Director Clarence P. Cazalot, Jr. Management For For 4 Elect Director Linda Z. Cook Management For For 5 Elect Director Shirley Ann Jackson Management For For 6 Elect Director Philip Lader Management For For 7 Elect Director Michael E. J. Phelps Management For For 8 Elect Director Dennis H. Reilley Management For For 9 Ratify Auditors Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Approve Omnibus Stock Plan Management For For MARATHON PETROLEUM CORPORATION Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:MPC Security ID:56585A102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Daberko Management For For 1.2 Elect Director Donna A. James Management For For 1.3 Elect Director Charles R. Lee Management For Withhold 1.4 Elect Director Seth E. Schofield Management For Withhold 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year MAXIM INTEGRATED PRODUCTS, INC. Meeting Date:NOV 16, 2011 Record Date:SEP 19, 2011 Meeting Type:ANNUAL Ticker:MXIM Security ID:57772K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tunc Doluca Management For For 1.2 Elect Director B. Kipling Hagopian Management For For 1.3 Elect Director James R. Bergman Management For Withhold 1.4 Elect Director Joseph R. Bronson Management For For 1.5 Elect Director Robert E. Grady Management For For 1.6 Elect Director William D. Watkins Management For Withhold 1.7 Elect Director A. R. Frank Wazzan Management For For 2 Ratify Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year MERCK & CO., INC. Meeting Date:MAY 22, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Leslie A. Brun Management For For 2 Elect Director Thomas R. Cech Management For For 3 Elect Director Kenneth C. Frazier Management For For 4 Elect Director Thomas H. Glocer Management For For 5 Elect Director William B. Harrison Jr. Management For For 6 Elect Director C. Robert Kidder Management For For 7 Elect Director Rochelle B. Lazarus Management For For 8 Elect Director Carlos E. Represas Management For For 9 Elect Director Patricia F. Russo Management For For 10 Elect Director Craig B. Thompson Management For For 11 Elect Director Wendell P. Weeks Management For For 12 Elect Director Peter C. Wendell Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Provide Right to Act by Written Consent Shareholder Against For 16 Amend Bylaws Call Special Meetings Shareholder Against Against 17 Report on Charitable and Political Contributions Shareholder Against Against NII HOLDINGS, INC. Meeting Date:MAY 09, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:NIHD Security ID:62913F201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Kevin L. Beebe Management For For 2 Elect Director Carolyn F. Katz Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For NORTHERN TRUST CORPORATION Meeting Date:APR 17, 2012 Record Date:FEB 22, 2012 Meeting Type:ANNUAL Ticker:NTRS Security ID:665859104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Linda Walker Bynoe Management For For 1.2 Elect Director Nicholas D. Chabraja Management For For 1.3 Elect Director Susan Crown Management For For 1.4 Elect Director Dipak C. Jain Management For For 1.5 Elect Director Robert W. Lane Management For For 1.6 Elect Director Edward J. Mooney Management For For 1.7 Elect Director John W. Rowe Management For Withhold 1.8 Elect Director Martin P. Slark Management For For 1.9 Elect Director David H.B. Smith, Jr. Management For For 1.10 Elect Director Charles A. Tribbett, III Management For For 1.11 Elect Director Frederick H. Waddell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Pro-rata Vesting of Equity Plans Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For PHARMACEUTICAL PRODUCT DEVELOPMENT, INC. Meeting Date:NOV 30, 2011 Record Date:OCT 24, 2011 Meeting Type:SPECIAL Ticker:PPDI Security ID:717124101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For RESEARCH IN MOTION LIMITED Meeting Date:JUL 12, 2011 Record Date:MAY 17, 2011 Meeting Type:ANNUAL Ticker:RIM Security ID:760975102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Balsillie Management For For 1.2 Elect Director Mike Lazaridis Management For For 1.3 Elect Director David Kerr Management For For 1.4 Elect Director Claudia Kotchka Management For For 1.5 Elect Director Roger Martin Management For For 1.6 Elect Director John Richardson Management For For 1.7 Elect Director Barbara Stymiest Management For For 1.8 Elect Director Antonio Viana-Baptista Management For For 1.9 Elect Director John Wetmore Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Require Independent Board Chairman Shareholder Against For TARGET CORPORATION Meeting Date:JUN 13, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:TGT Security ID:87612E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roxanne S. Austin Management For For 1.2 Elect Director Calvin Darden Management For For 1.3 Elect Director Mary N. Dillon Management For For 1.4 Elect Director James A. Johnson Management For Withhold 1.5 Elect Director Mary E. Minnick Management For For 1.6 Elect Director Anne M. Mulcahy Management For Withhold 1.7 Elect Director Derica W. Rice Management For For 1.8 Elect Director Stephen W. Sanger Management For For 1.9 Elect Director Gregg W. Steinhafel Management For For 1.10 Elect Director John G. Stumpf Management For For 1.11 Elect Director Solomon D. Trujillo Management For For 2 Ratify Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Report on Electronics Recycling and Preventing E-Waste Export Shareholder Against Against 6 Prohibit Political Contributions Shareholder Against Against U.S. BANCORP Meeting Date:APR 17, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:USB Security ID:902973304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Douglas M. Baker, Jr. Management For For 2 Elect Director Y. Marc Belton Management For For 3 Elect Director Victoria Buyniski Gluckman Management For For 4 Elect Director Arthur D. Collins, Jr. Management For For 5 Elect Director Richard K. Davis Management For For 6 Elect Director Roland A. Hernandez Management For For 7 Elect Director Joel W. Johnson Management For For 8 Elect Director Olivia F. Kirtley Management For For 9 Elect Director Jerry W. Levin Management For For 10 Elect Director David B. O'Maley Management For For 11 Elect Director O'dell M. Owens, M.D., M.P.H. Management For For 12 Elect Director Craig D. Schnuck Management For For 13 Elect Director Patrick T. Stokes Management For For 14 Elect Director Doreen Woo Ho Management For For 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WATSON PHARMACEUTICALS, INC. Meeting Date:MAY 11, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:WPI Security ID:942683103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jack Michelson Management For For 2 Elect Director Ronald R. Taylor Management For For 3 Elect Director Andrew L. Turner Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Ratify Auditors Management For For ZELTIQ AESTHETICS, INC. Meeting Date:JUN 15, 2012 Record Date:APR 27, 2012 Meeting Type:ANNUAL Ticker:ZLTQ Security ID:98933Q108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jean George Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify Auditors Management For For 5 Approve Omnibus Stock Plan Management For For Franklin Growth Opportunities Fund ABB LTD. Meeting Date:APR 26, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:ABBN Security ID:000375204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2.1 Accept Financial Statements and Statutory Reports Management For For 2.2 Approve Remuneration Report Management For For 3 Approve Discharge of Board and Senior Management Management For For 4 Approve Allocation of Income and Dividends of CHF 0.65 per Share from Capital Contribution Reserves Management For For 5.1 Reelect Roger Agnelli as Director Management For For 5.2 Reelect Louis Hughes as Director Management For For 5.3 Reelect Hans Maerki as Director Management For For 5.4 Reelect Michel de Rosen as Director Management For For 5.5 Reelect Michael Treschow as Director Management For For 5.6 Reelect Jacob Wallenberg as Director Management For For 5.7 Reelect Ying Yeh as Director Management For For 5.8 Reelect Hubertus von Gruenberg as Director Management For For 6 Ratify Ernst & Young AG as Auditors Management For For ACME PACKET, INC. Meeting Date:MAY 04, 2012 Record Date:MAR 06, 2012 Meeting Type:ANNUAL Ticker:APKT Security ID:004764106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David B. Elsbree Management For For 2 Elect Director Patrick J. MeLampy Management For For 3 Elect Director Robert G. Ory Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For AGILENT TECHNOLOGIES, INC. Meeting Date:MAR 21, 2012 Record Date:JAN 23, 2012 Meeting Type:ANNUAL Ticker:A Security ID:00846U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Robert J. Herbold Management For For 2 Elect Director Koh Boon Hwee Management For For 3 Elect Director William P. Sullivan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALLEGIANT TRAVEL COMPANY Meeting Date:JUN 05, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:ALGT Security ID:01748X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Montie R. Brewer Management For For 1.2 Elect Director Gary Ellmer Management For For 1.3 Elect Director Timothy P. Flynn Management For Withhold 1.4 Elect Director Maurice J. Gallagher, Jr. Management For For 1.5 Elect Director Charles W. Pollard Management For For 1.6 Elect Director John Redmond Management For Withhold 2 Ratify Auditors Management For For ALLERGAN, INC. Meeting Date:MAY 01, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:AGN Security ID:018490102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David E.I. Pyott Management For For 2 Elect Director Herbert W. Boyer, Ph.D. Management For For 3 Elect Director Deborah Dunsire, M.D. Management For For 4 Elect Director Michael R. Gallagher Management For For 5 Elect Director Dawn Hudson Management For For 6 Elect Director Robert A. Ingram Management For For 7 Elect Director Trevor M. Jones, Ph.D. Management For For 8 Elect Director Louis J. Lavigne, Jr. Management For For 9 Elect Director Russell T. Ray Management For For 10 Elect Director Stephen J. Ryan, M.D. Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For AMAZON.COM, INC. Meeting Date:MAY 24, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jeffrey P. Bezos Management For For 2 Elect Director Tom A. Alberg Management For For 3 Elect Director John Seely Brown Management For For 4 Elect Director William B. Gordon Management For For 5 Elect Director Jamie S. Gorelick Management For For 6 Elect Director Blake G. Krikorian Management For For 7 Elect Director Alain Monie Management For For 8 Elect Director Jonathan J. Rubinstein Management For For 9 Elect Director Thomas O. Ryder Management For Against 10 Elect Director Patricia Q. Stonesifer Management For For 11 Ratify Auditors Management For For 12 Amend Omnibus Stock Plan Management For For 13 Report on Climate Change Shareholder Against Against 14 Report on Political Contributions Shareholder Against For ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 15, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Kevin P. Chilton Management For For 2 Elect Director Luke R. Corbett Management For For 3 Elect Director H. Paulett Eberhart Management For For 4 Elect Director Peter J. Fluor Management For For 5 Elect Director Richard L. George Management For For 6 Elect Director Preston M. Geren, III Management For For 7 Elect Director Charles W. Goodyear Management For For 8 Elect Director John R. Gordon Management For For 9 Elect Director James T. Hackett Management For For 10 Elect Director Eric D. Mullins Management For For 11 Elect Director Paula Rosput Reynolds Management For For 12 Elect Director R. A. Walker Management For For 13 Ratify Auditors Management For For 14 Approve Omnibus Stock Plan Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Require Independent Board Chairman Shareholder Against Against 17 Amend EEO Policy to Prohibit Discrimination based on Gender Identity Shareholder Against Against 18 Pro-rata Vesting of Equity Awards Shareholder Against Against 19 Report on Political Contributions Shareholder Against Against APPLE INC. Meeting Date:FEB 23, 2012 Record Date:DEC 27, 2011 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William V. Campbell Management For For 1.2 Elect Director Timothy D. Cook Management For For 1.3 Elect Director Millard S. Drexler Management For Withhold 1.4 Elect Director Al Gore Management For Withhold 1.5 Elect Director Robert A. Iger Management For For 1.6 Elect Director Andrea Jung Management For For 1.7 Elect Director Arthur D. Levinson Management For Withhold 1.8 Elect Director Ronald D. Sugar Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Prepare Conflict of Interest Report Shareholder Against Against 5 Advisory Vote to Ratify Directors' Compensation Shareholder Against Against 6 Report on Political Contributions Shareholder Against For 7 Require a Majority Vote for the Election of Directors Shareholder Against For ARM HOLDINGS PLC Meeting Date:MAY 03, 2012 Record Date:MAY 01, 2012 Meeting Type:ANNUAL Ticker:ARM Security ID:G0483X122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4.0 Elect Sir John Buchanan as Director Management For For 4.1 Re-elect Warren East as Director Management For For 5 Re-elect Andy Green as Director Management For For 6 Re-elect Larry Hirst as Director Management For For 7 Re-elect Mike Inglis as Director Management For For 8 Re-elect Mike Muller as Director Management For For 9 Re-elect Kathleen O'Donovan as Director Management For For 10 Re-elect Janice Roberts as Director Management For For 11 Re-elect Philip Rowley as Director Management For For 12 Re-elect Tim Score as Director Management For For 13 Re-elect Simon Segars as Director Management For For 14 Re-elect Young Sohn as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ARUBA NETWORKS, INC. Meeting Date:DEC 15, 2011 Record Date:OCT 20, 2011 Meeting Type:ANNUAL Ticker:ARUN Security ID:043176106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dominic P. Orr Management For For 1.2 Elect Director Keerti Melkote Management For For 1.3 Elect Director Bernard Guidon Management For Withhold 1.4 Elect Director Emmanuel Hernandez Management For For 1.5 Elect Director Michael R. Kourey Management For For 1.6 Elect Director Douglas Leone Management For For 1.7 Elect Director Willem P. Roelandts Management For For 1.8 Elect Director Juergen Rottler Management For For 1.9 Elect Director Daniel Warmenhoven Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year AVAGO TECHNOLOGIES LIMITED Meeting Date:APR 04, 2012 Record Date:FEB 08, 2012 Meeting Type:ANNUAL Ticker:AVGO Security ID:Y0486S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Reelect Hock E. Tan as Director Management For For 1b Reelect Adam H. Clammer as Director Management For For 1c Reelect John T. Dickson as Director Management For For 1d Reelect James V. Diller as Director Management For For 1e Reelect Kenneth Y. Hao as Director Management For For 1f Reelect John Min-Chih Hsuan as Director Management For For 1g Reelect Justine F. Lien as Director Management For For 1h Reelect Donald Macleod as Director Management For For 2 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Cash Compensation to Directors Management For For 4 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 5 Approve Repurchase of Up to 10 Percent of Issued Capital Management For For BIOGEN IDEC INC. Meeting Date:JUN 08, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Caroline D. Dorsa Management For For 2 Elect Director Stelios Papadopoulos Management For For 3 Elect Director George A. Scangos Management For For 4 Elect Director Lynn Schenk Management For For 5 Elect Director Alexander J. Denner Management For For 6 Elect Director Nancy L. Leaming Management For For 7 Elect Director Richard C. Mulligan Management For For 8 Elect Director Robert W. Pangia Management For For 9 Elect Director Brian S. Posner Management For For 10 Elect Director Eric K. Rowinsky Management For For 11 Elect Director Stephen A. Sherwin Management For For 12 Elect Director William D. Young Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 16 Provide Right to Call Special Meeting Management For For BLACKROCK, INC. Meeting Date:MAY 24, 2012 Record Date:MAR 29, 2012 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director William S. Demchak Management For For 2 Elect Director Laurence D. Fink Management For For 3 Elect Director Robert S. Kapito Management For For 4 Elect Director Thomas H. O'Brien Management For For 5 Elect Director Ivan G. Seidenberg Management For For 6 Declassify the Board of Directors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Ratify Auditors Management For For BORGWARNER INC. Meeting Date:APR 25, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Phyllis O. Bonanno Management For For 2 Elect Director Alexis P. Michas Management For For 3 Elect Director Richard O. Schaum Management For For 4 Elect Director Thomas T. Stallkamp Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Adopt Majority Voting for Uncontested Election of Directors Management For For BOTTOMLINE TECHNOLOGIES (DE), INC. Meeting Date:NOV 17, 2011 Record Date:SEP 28, 2011 Meeting Type:ANNUAL Ticker:EPAY Security ID:101388106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph L. Barry, Jr. Management For For 1.2 Elect Director Robert A. Eberle Management For For 1.3 Elect Director Jeffrey C. Leathe Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Auditors Management For For BUFFALO WILD WINGS, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:BWLD Security ID:119848109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sally J. Smith Management For For 1.2 Elect Director Robert W. MacDonald Management For For 1.3 Elect Director J. Oliver Maggard Management For For 1.4 Elect Director James M. Damian Management For For 1.5 Elect Director Dale M. Applequist Management For For 1.6 Elect Director Warren E. Mack Management For Withhold 1.7 Elect Director Michael P. Johnson Management For For 1.8 Elect Director Jerry R. Rose Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Approve Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For CAMERON INTERNATIONAL CORPORATION Meeting Date:MAY 11, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:CAM Security ID:13342B105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director C. Baker Cunningham Management For For 2 Elect Director Sheldon R. Erikson Management For For 3 Elect Director Douglas L. Foshee Management For For 4 Elect Director Rodolfo Landim Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Management For For 8 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 9 Approve Restatement of the Company's Certificate of Incorporation Management For For CELANESE CORPORATION Meeting Date:APR 19, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:CE Security ID:150870103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director James E. Barlett Management For For 2 Elect Director David F. Hoffmeister Management For For 3 Elect Director Paul H. O'Neill Management For For 4 Elect Director Jay V. Ihlenfeld Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Amend Omnibus Stock Plan Management For For 7 Ratify Auditors Management For For CHIPOTLE MEXICAN GRILL, INC. Meeting Date:MAY 31, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:CMG Security ID:169656105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve Ells Management For For 1.2 Elect Director Patrick J. Flynn Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Declassify the Board of Directors Shareholder Against For CITRIX SYSTEMS, INC. Meeting Date:MAY 24, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:CTXS Security ID:177376100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Thomas F. Bogan Management For For 2 Elect Director Nanci E. Caldwell Management For For 3 Elect Director Gary E. Morin Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Meeting Date:JUN 05, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:CTSH Security ID:192446102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Francisco D'Souza Management For For 2 Elect Director John N. Fox, Jr. Management For For 3 Elect Director Thomas M. Wendel Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Provide Right to Call Special Meeting Management For For 6 Ratify Auditors Management For For 7 Declassify the Board of Directors Shareholder Against For COMERICA INCORPORATED Meeting Date:APR 24, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:CMA Security ID:200340107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard G. Lindner Management For For 2 Elect Director Robert S. Taubman Management For For 3 Elect Director Reginald M. Turner, Jr. Management For For 4 Elect Director Roger A. Cregg Management For For 5 Elect Director T. Kevin DeNicola Management For For 6 Elect Director Alfred A. Piergallini Management For For 7 Elect Director Nina G. Vaca Management For For 8 Ratify Auditors Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CUMMINS INC. Meeting Date:MAY 08, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:CMI Security ID:231021106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director N. Thomas Linebarger Management For For 2 Elect Director William I. Miller Management For Against 3 Elect Director Alexis M. Herman Management For For 4 Elect Director Georgia R. Nelson Management For For 5 Elect Director Carl Ware Management For For 6 Elect Director Robert K. Herdman Management For For 7 Elect Director Robert J. Bernhard Management For For 8 Elect Director Franklin R. Chang Diaz Management For For 9 Elect Director Stephen B. Dobbs Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Ratify Auditors Management For For 12 Approve Omnibus Stock Plan Management For For 13 Amend Nonqualified Employee Stock Purchase Plan Management For For 14 Provide Right to Call Special Meeting Management For For EMC CORPORATION Meeting Date:MAY 01, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:EMC Security ID:268648102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Michael W. Brown Management For For 2 Elect Director Randolph L. Cowen Management For For 3 Elect Director Gail Deegan Management For For 4 Elect Director James S. DiStasio Management For For 5 Elect Director John R. Egan Management For For 6 Elect Director Edmund F. Kelly Management For For 7 Elect Director Windle B. Priem Management For For 8 Elect Director Paul Sagan Management For For 9 Elect Director David N. Strohm Management For For 10 Elect Director Joseph M. Tucci Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EQUINIX, INC. Meeting Date:JUN 05, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:EQIX Security ID:29444U502 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven T. Clontz Management For For 1.2 Elect Director Gary F. Hromadko Management For For 1.3 Elect Director Scott G. Kriens Management For For 1.4 Elect Director William K. Luby Management For For 1.5 Elect Director Irving F. Lyons, III Management For For 1.6 Elect Director Christopher B. Paisley Management For For 1.7 Elect Director Stephen M. Smith Management For For 1.8 Elect Director Peter F. Van Camp Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Material Terms for Long-Term Incentive Performance Awards Management For For 5 Provide Right to Call Special Meeting Management For For EXPRESS SCRIPTS HOLDING COMPANY Meeting Date:MAY 30, 2012 Record Date:APR 11, 2012 Meeting Type:ANNUAL Ticker:ESRX Security ID:30219G108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Gary G. Benanav Management For For 2 Elect Director Maura C. Breen Management For For 3 Elect Director William J. Delaney Management For For 4 Elect Director Nicholas J. Lahowchic Management For For 5 Elect Director Thomas P. Mac Mahon Management For For 6 Elect Director Frank Mergenthaler Management For For 7 Elect Director Woodrow A. Myers, Jr. Management For For 8 Elect Director John O. Parker, Jr. Management For For 9 Election Of Director: George Paz Management For For 10 Election Of Director: Myrtle S. Potter Management For For 11 Elect Director William L. Roper Management For For 12 Elect Director Samuel K. Skinner Management For For 13 Elect Director Seymour Sternberg Management For For 14 Ratify Auditors Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Report on Political Contributions Shareholder Against Against 17 Provide Right to Act by Written Consent Shareholder Against For EXPRESS SCRIPTS, INC. Meeting Date:DEC 21, 2011 Record Date:NOV 04, 2011 Meeting Type:SPECIAL Ticker:ESRX Security ID:302182100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For F5 NETWORKS, INC. Meeting Date:MAR 15, 2012 Record Date:JAN 09, 2012 Meeting Type:ANNUAL Ticker:FFIV Security ID:315616102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jonathan Chadwick Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Shareholder Against Against FABRINET Meeting Date:DEC 12, 2011 Record Date:OCT 04, 2011 Meeting Type:ANNUAL Ticker:FN Security ID:G3323L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas F. Kelly Management For For 1.2 Elect Director Frank H. Levinson Management For For 1.3 Elect Director Virapan Pulges Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers ABAS Ltd. as Auditors Management For For 5 Amend Omnibus Stock Plan Management For Against FEDEX CORPORATION Meeting Date:SEP 26, 2011 Record Date:AUG 01, 2011 Meeting Type:ANNUAL Ticker:FDX Security ID:31428X106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director James L. Barksdale Management For Against 2 Elect Director John A. Edwardson Management For For 3 Elect Director Shirley Ann Jackson Management For Against 4 Elect Director Steven R. Loranger Management For Against 5 Elect Director Gary W. Loveman Management For For 6 Elect Director R. Brad Martin Management For For 7 Elect Director Joshua Cooper Ramo Management For For 8 Elect Director Susan C. Schwab Management For For 9 Elect Director Frederick W. Smith Management For For 10 Elect Director Joshua I. Smith Management For For 11 Elect Director David P. Steiner Management For For 12 Elect Director Paul S. Walsh Management For For 13 Provide Right to Call Special Meeting Management For For 14 Ratify Auditors Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Advisory Vote on Say on Pay Frequency Management One Year One Year 17 Require Independent Board Chairman Shareholder Against For 18 Stock Retention/Holding Period Shareholder Against Against 19 Report on Political Contributions Shareholder Against For FIRST REPUBLIC BANK Meeting Date:MAY 15, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:FRC Security ID:33616C100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James H. Herbert, II Management For For 1.2 Elect Director K. August-dewilde Management For For 1.3 Elect Director Thomas J. Barrack, Jr. Management For Withhold 1.4 Elect Director F.J. Fahrenkopf, Jr. Management For For 1.5 Elect Director William E. Ford Management For For 1.6 Elect Director L. Martin Gibbs Management For For 1.7 Elect Director Sandra R. Hernandez Management For For 1.8 Elect Director Pamela J. Joyner Management For For 1.9 Elect Director Jody S. Lindell Management For For 1.10 Elect Director George G.C. Parker Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FLOWSERVE CORPORATION Meeting Date:MAY 17, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:FLS Security ID:34354P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark A. Blinn Management For For 1.2 Elect Director Roger L. Fix Management For For 1.3 Elect Director David E. Roberts Management For For 1.4 Elect Director James O. Rollans Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Declassify the Board of Directors Management For For 4 Provide Right to Call Special Meeting Management For For 5 Ratify Auditors Management For For FMC TECHNOLOGIES, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:FTI Security ID:30249U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mike R. Bowlin Management For For 2 Elect Director Philip J. Burguieres Management For For 3 Elect Director Edward J. Mooney Management For For 4 Elect Director James M. Ringler Management For For 5 Ratify Auditors Management For Against 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Management For For FORTINET, INC. Meeting Date:JUN 14, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:FTNT Security ID:34959E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Chenming Hu Management For For 1.2 Elect Director Hong Liang Lu Management For For 1.3 Elect Director Ken Xie Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GILEAD SCIENCES, INC. Meeting Date:MAY 10, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Cogan Management For For 1.2 Elect Director Etienne F. Davignon Management For For 1.3 Elect Director James M. Denny Management For For 1.4 Elect Director Carla A. Hills Management For For 1.5 Elect Director Kevin E. Lofton Management For For 1.6 Elect Director John W. Madigan Management For For 1.7 Elect Director John C. Martin Management For For 1.8 Elect Director Gordon E. Moore Management For For 1.9 Elect Director Nicholas G. Moore Management For For 1.10 Elect Director Richard J. Whitley Management For For 1.11 Elect Director Gayle E. Wilson Management For For 1.12 Elect Director Per Wold-Olsen Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote Shareholder Against For GOOGLE INC. Meeting Date:JUN 21, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For For 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For Withhold 1.7 Elect Director Ann Mather Management For For 1.8 Elect Director Paul S. Otellini Management For For 1.9 Elect Director K. Ram Shriram Management For For 1.10 Elect Director Shirley M. Tilghman Management For For 2 Ratify Auditors Management For For 3 Authorize a New Class of Common Stock Management For Against 4 Increase Authorized Common Stock Management For Against 5 Amend Charter to Provide For Class A Common Holders to Receive Equal Consideration as Class B Common Holders in event of any Merger, Consolidation or Business Combination Management For Against 6 Approve Omnibus Stock Plan Management For Against 7 Approve Omnibus Stock Plan Management For Against 8 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against 9 Amend Articles Regarding Arbitration of Shareholder Lawsuits Shareholder Against Against 10 Approve Recapitalization Plan for all Stock to have One-vote per Share Shareholder Against For GUESS?, INC. Meeting Date:JUN 21, 2012 Record Date:MAY 02, 2012 Meeting Type:ANNUAL Ticker:GES Security ID:401617105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gianluca Bolla Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Ratify Auditors Management For For HANSEN NATURAL CORPORATION Meeting Date:JAN 05, 2012 Record Date:NOV 28, 2011 Meeting Type:SPECIAL Ticker:HANS Security ID:411310105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change Company Name Management For For 2 Increase Authorized Common Stock Management For For HEARTWARE INTERNATIONAL, INC. Meeting Date:MAY 31, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:HTWR Security ID:422368100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cynthia Feldmann Management For For 1.2 Elect Director Denis Wade Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For Against 5 Approve Stock Option Plan Grants to Douglas Godshall Management For For 6 Approve Stock Option Plan Grants to Robert Thomas Management For For 7 Approve Stock Option Plan Grants to Seth Harrison Management For For 8 Approve Stock Option Plan Grants to Timothy Barberich Management For For 9 Approve Stock Option Plan Grants to Charles Raymond Larkin, Jr. Management For For 10 Approve Stock Option Plan Grants to Robert Stockman Management For For 11 Approve Stock Option Plan Grants to Denis Wade Management For For 12 Approve Stock Option Plan Grants to Cynthia Feldman Management For For HEICO CORPORATION Meeting Date:MAR 26, 2012 Record Date:JAN 20, 2012 Meeting Type:ANNUAL Ticker:HEI Security ID:422806109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Adolfo Henriques Management For For 1.2 Elect Director Samuel L. Higginbottom Management For Withhold 1.3 Elect Director Mark H. Hildebrandt Management For For 1.4 Elect Director Wolfgang Mayrhuber Management For Withhold 1.5 Elect Director Eric A. Mendelson Management For For 1.6 Elect Director Laurans A. Mendelson Management For For 1.7 Elect Director Victor H. Mendelson Management For For 1.8 Elect Director Alan Schriesheim Management For For 1.9 Elect Director Frank J. Schwitter Management For For 2 Approve Omnibus Stock Plan Management For For 3 Increase Authorized Common Stock Management For Against 4 Increase Authorized Class A Common Stock Management For Against 5 Ratify Auditors Management For For HEXCEL CORPORATION Meeting Date:MAY 03, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:HXL Security ID:428291108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Joel S. Beckman Management For For 2 Elect Director David E. Berges Management For For 3 Elect Director Lynn Brubaker Management For For 4 Elect Director Jeffrey C. Campbell Management For For 5 Elect Director Sandra L. Derickson Management For For 6 Elect Director W. Kim Foster Management For For 7 Elect Director Thomas A. Gendron Management For For 8 Elect Director Jeffrey A. Graves Management For For 9 Elect Director David C. Hill Management For For 10 Elect Director David L. Pugh Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For INFORMATICA CORPORATION Meeting Date:MAY 31, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:INFA Security ID:45666Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Sohaib Abbasi Management For For 2 Elect Director Geoffrey W. Squire Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For INTERMUNE, INC. Meeting Date:JUN 04, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:ITMN Security ID:45884X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lars G. Ekman Management For For 1.2 Elect Director Jonathan S. Leff Management For For 1.3 Elect Director Angus C. Russell Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against JDS UNIPHASE CORPORATION Meeting Date:NOV 16, 2011 Record Date:SEP 20, 2011 Meeting Type:ANNUAL Ticker:JDSU Security ID:46612J507 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Penelope A. Herscher Management For For 1.2 Elect Director Masood Jabbar Management For For 1.3 Elect Director Thomas Waechter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year JOHNSON CONTROLS, INC. Meeting Date:JAN 25, 2012 Record Date:NOV 17, 2011 Meeting Type:ANNUAL Ticker:JCI Security ID:478366107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis W. Archer Management For For 1.2 Elect Director Mark P. Vergnano Management For For 1.3 Elect Director Richard Goodman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Declassify the Board of Directors Shareholder Against For JOY GLOBAL INC. Meeting Date:MAR 06, 2012 Record Date:JAN 06, 2012 Meeting Type:ANNUAL Ticker:JOY Security ID:481165108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven L. Gerard Management For For 1.2 Elect Director John T. Gremp Management For For 1.3 Elect Director John Nils Hanson Management For For 1.4 Elect Director Gale E. Klappa Management For For 1.5 Elect Director Richard B. Loynd Management For For 1.6 Elect Director P. Eric Siegert Management For For 1.7 Elect Director Michael W. Sutherlin Management For For 1.8 Elect Director James H. Tate Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Management For For 5 Amend Omnibus Stock Plan Management For For KANSAS CITY SOUTHERN Meeting Date:MAY 03, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:KSU Security ID:485170302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lu M. Cordova Management For For 1.2 Elect Director Michael R. Haverty Management For For 1.3 Elect Director Thomas A. McDonnell Management For For 2 Ratify Auditors Management For For 3 Reduce Supermajority Vote Requirement Management For For 4 Eliminate Cumulative Voting Management For For 5 Amend Certificate of Incorporation Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Reduce Supermajority Vote Requirement Shareholder Against For KEY ENERGY SERVICES, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:KEG Security ID:492914106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard J. Alario Management For For 2 Elect Director Ralph S. Michael, III Management For For 3 Elect Director Arlene M. Yocum Management For For 4 Approve Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LAS VEGAS SANDS CORP. Meeting Date:JUN 07, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:LVS Security ID:517834107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jason N. Ader Management For For 1.2 Elect Director Michael A. Leven Management For For 1.3 Elect Director Jeffrey H. Schwartz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LULULEMON ATHLETICA INC. Meeting Date:JUN 06, 2012 Record Date:APR 18, 2012 Meeting Type:ANNUAL Ticker:LULU Security ID:550021109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christine M. Day Management For For 1.2 Elect Director Martha A.M. (Marti) Morfitt Management For For 1.3 Elect Director Rhoda M. Pitcher Management For For 1.4 Elect Director Emily White Management For For 1.5 Elect Director Jerry Stritzke Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For LYONDELLBASELL INDUSTRIES N.V. Meeting Date:MAY 09, 2012 Record Date:APR 11, 2012 Meeting Type:ANNUAL Ticker:LYB Security ID:N53745100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Robin Buchanan as Class II Director to the Supervisory Board Management For For 1b Elect Stephen F. Cooper as Class II Director to the Supervisory Board Management For For 1c Elect Robert G. Gwin as Class II Director to the Supervisory Board Management For For 1d Elect Marvin O. Schlanger as Class II Director to the Supervisory Board Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Discharge of Supervisory Board Management For For 5 Ratify PricewaterhouseCoopers as Auditors Management For For 6 Ratify PricewaterhouseCoopers as Auditors Management For For 7 Approve Remuneration of Supervisory Board Management For Against 8 Approve Dividends of USD 0.25 Per Share Management For For 9 Approve Remuneration Report Containing Remuneration Policy for Management Board Members Management For For 10 Amend Omnibus Stock Plan Management For For 11 Approve Qualified Employee Stock Purchase Plan Management For For MASTERCARD INCORPORATED Meeting Date:JUN 05, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Ajay Banga Management For For 2 Elect Director David R. Carlucci Management For For 3 Elect Director Steven J. Freiberg Management For For 4 Elect Director Richard Haythornthwaite Management For For 5 Elect Director Marc Olivie Management For For 6 Elect Director Rima Qureshi Management For For 7 Elect Director Mark Schwartz Management For For 8 Elect Director Jackson P. Tai Management For Against 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Amend Non-Employee Director Omnibus Stock Plan Management For For 11 Amend Omnibus Stock Plan Management For For 12 Ratify Auditors Management For For MEAD JOHNSON NUTRITION COMPANY Meeting Date:MAY 04, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:MJN Security ID:582839106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Stephen W. Golsby Management For For 2 Elect Director Steven M. Altschuler Management For For 3 Elect Director Howard B. Bernick Management For For 4 Elect Director Kimberly A. Casiano Management For For 5 Elect Director Anna C. Catalano Management For For 6 Elect Director Celeste A. Clark Management For For 7 Elect Director James M. Cornelius Management For For 8 Elect Director Peter G. Ratcliffe Management For For 9 Elect Director Elliott Sigal Management For For 10 Elect Director Robert S. Singer Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For MONSTER BEVERAGE CORPORATION Meeting Date:JUN 08, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:MNST Security ID:611740101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Sacks Management For For 1.2 Elect Director Hilton H. Schlosberg Management For For 1.3 Elect Director Norman C. Epstein Management For For 1.4 Elect Director Benjamin M. Polk Management For Withhold 1.5 Elect Director Sydney Selati Management For For 1.6 Elect Director Harold C. Taber, Jr. Management For Withhold 1.7 Elect Director Mark S. Vidergauz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NETAPP, INC. Meeting Date:AUG 31, 2011 Record Date:JUL 11, 2011 Meeting Type:ANNUAL Ticker:NTAP Security ID:64110D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel J. Warmenhoven Management For For 1.2 Elect Director Nicholas G. Moore Management For For 1.3 Elect Director Thomas Georgens Management For For 1.4 Elect Director Jeffry R. Allen Management For For 1.5 Elect Director Allan L. Earhart Management For For 1.6 Elect Director Gerald Held Management For For 1.7 Elect Director T. Michael Nevens Management For For 1.8 Elect Director George T. Shaheen Management For For 1.9 Elect Director Robert T. Wall Management For For 1.10 Elect Director Richard P. Wallace Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Ratify Auditors Management For For NETFLIX, INC. Meeting Date:JUN 01, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:NFLX Security ID:64110L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard N. Barton Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Shareholder Against For 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For NIKE, INC. Meeting Date:SEP 19, 2011 Record Date:JUL 25, 2011 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For PEET'S COFFEE & TEA, INC. Meeting Date:MAY 11, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:PEET Security ID:705560100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ted W. Hall Management For For 1.2 Elect Director Patrick J. O'Dea Management For For 2 Declassify the Board of Directors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For PERRIGO COMPANY Meeting Date:OCT 26, 2011 Record Date:SEP 02, 2011 Meeting Type:ANNUAL Ticker:PRGO Security ID:714290103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary K. Kunkle, Jr. Management For For 1.2 Elect Director Herman Morris, Jr. Management For For 1.3 Elect Director Ben-Zion Zilberfarb Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For PHARMACEUTICAL PRODUCT DEVELOPMENT, INC. Meeting Date:NOV 30, 2011 Record Date:OCT 24, 2011 Meeting Type:SPECIAL Ticker:PPDI Security ID:717124101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For POLO RALPH LAUREN CORPORATION Meeting Date:AUG 11, 2011 Record Date:JUN 21, 2011 Meeting Type:ANNUAL Ticker:RL Security ID:731572103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank A. Bennack, Jr Management For For 1.2 Elect Director Joel L. Fleishman Management For For 1.3 Elect Director Steven P. Murphy Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Change Company Name Management For For PRAXAIR, INC. Meeting Date:APR 24, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:PX Security ID:74005P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Angel Management For For 1.2 Elect Director Oscar Bernardes Management For For 1.3 Elect Director Bret K. Clayton Management For For 1.4 Elect Director Nance K. Dicciani Management For For 1.5 Elect Director Edward G. Galante Management For For 1.6 Elect Director Claire W. Gargalli Management For For 1.7 Elect Director Ira D. Hall Management For For 1.8 Elect Director Raymond W. LeBoeuf Management For For 1.9 Elect Director Larry D. McVay Management For For 1.10 Elect Director Wayne T. Smith Management For For 1.11 Elect Director Robert L. Wood Management For For 2 Provide Right to Call Special Meeting Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against 5 Ratify Auditors Management For For PRECISION CASTPARTS CORP. Meeting Date:AUG 16, 2011 Record Date:JUN 14, 2011 Meeting Type:ANNUAL Ticker:PCP Security ID:740189105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Don R. Graber Management For For 1.2 Elect Director Lester L. Lyles Management For For 1.3 Elect Director Timothy A. Wicks Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year PRICELINE.COM INCORPORATED Meeting Date:JUN 07, 2012 Record Date:APR 12, 2012 Meeting Type:ANNUAL Ticker:PCLN Security ID:741503403 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffery H. Boyd Management For For 1.2 Elect Director Ralph M. Bahna Management For For 1.3 Elect Director Howard W. Barker, Jr. Management For For 1.4 Elect Director Jan L. Docter Management For For 1.5 Elect Director Jeffrey E. Epstein Management For For 1.6 Elect Director James M. Guyette Management For For 1.7 Elect Director Nancy B. Peretsman Management For For 1.8 Elect Director Craig W. Rydin Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For QEP RESOURCES, INC. Meeting Date:MAY 15, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:QEP Security ID:74733V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Phillips S. Baker Management For For 1.2 Elect Director Charles B. Stanley Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For 5 Declassify the Board of Directors Shareholder None For QUALCOMM INCORPORATED Meeting Date:MAR 06, 2012 Record Date:JAN 09, 2012 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barbara T. Alexander Management For For 1.2 Elect Director Stephen M. Bennett Management For For 1.3 Elect Director Donald G. Cruickshank Management For For 1.4 Elect Director Raymond V. Dittamore Management For For 1.5 Elect Director Thomas W. Horton Management For For 1.6 Elect Director Paul E. Jacobs Management For For 1.7 Elect Director Robert E. Kahn Management For For 1.8 Elect Director Sherry Lansing Management For For 1.9 Elect Director Duane A. Nelles Management For For 1.10 Elect Director Francisco Ros Management For For 1.11 Elect Director Brent Scowcroft Management For For 1.12 Elect Director Marc I. Stern Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Eliminate Provision Relating to Plurality Voting for the Election of Directors Management For For RED HAT, INC. Meeting Date:AUG 11, 2011 Record Date:JUN 15, 2011 Meeting Type:ANNUAL Ticker:RHT Security ID:756577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Sohaib Abbasi Management For For 2 Elect Director Narendra K. Gupta Management For For 3 Elect Director William S. Kaiser Management For For 4 Elect Director James M. Whitehurst Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Advisory Vote on Say on Pay Frequency Management One Year One Year 8 Approve Executive Incentive Bonus Plan Management For For RESEARCH IN MOTION LIMITED Meeting Date:JUL 12, 2011 Record Date:MAY 17, 2011 Meeting Type:ANNUAL Ticker:RIM Security ID:760975102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Balsillie Management For For 1.2 Elect Director Mike Lazaridis Management For For 1.3 Elect Director David Kerr Management For For 1.4 Elect Director Claudia Kotchka Management For For 1.5 Elect Director Roger Martin Management For For 1.6 Elect Director John Richardson Management For For 1.7 Elect Director Barbara Stymiest Management For For 1.8 Elect Director Antonio Viana-Baptista Management For For 1.9 Elect Director John Wetmore Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Require Independent Board Chairman Shareholder Against For RIVERBED TECHNOLOGY, INC. Meeting Date:MAY 30, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:RVBD Security ID:768573107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Michael Boustridge Management For For 2 Elect Director Jerry M. Kennelly Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROCKWELL AUTOMATION, INC. Meeting Date:FEB 07, 2012 Record Date:DEC 12, 2011 Meeting Type:ANNUAL Ticker:ROK Security ID:773903109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Betty C. Alewine Management For For 1.2 Elect Director Verne G. Istock Management For For 1.3 Elect Director David B. Speer Management For Withhold 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SALESFORCE.COM, INC. Meeting Date:JUN 07, 2012 Record Date:APR 17, 2012 Meeting Type:ANNUAL Ticker:CRM Security ID:79466L302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Craig Ramsey Management For For 2 Elect Director Sanford R. Robertson Management For Against 3 Elect Director Maynard Webb Management For For 4 Ratify Auditors Management For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Declassify the Board of Directors Shareholder Against For SALIX PHARMACEUTICALS, LTD. Meeting Date:JUN 14, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:SLXP Security ID:795435106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Chappell Management For For 1.2 Elect Director Thomas W. D'Alonzo Management For For 1.3 Elect Director William P. Keane Management For For 1.4 Elect Director Carolyn J. Logan Management For For 1.5 Elect Director Mark A. Sirgo Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For SBA COMMUNICATIONS CORPORATION Meeting Date:MAY 17, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:SBAC Security ID:78388J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Brian C. Carr Management For For 2 Elect Director George R. Krouse, Jr. Management For Against 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SCHLUMBERGER LIMITED Meeting Date:APR 11, 2012 Record Date:FEB 22, 2012 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter L.S. Currie Management For For 1.2 Elect Director Tony Isaac Management For For 1.3 Elect Director K. Vaman Kamath Management For For 1.4 Elect Director Paal Kibsgaard Management For For 1.5 Elect Director Nikolay Kudryavtsev Management For For 1.6 Elect Director Adrian Lajous Management For For 1.7 Elect Director Michael E. Marks Management For For 1.8 Elect Director Elizabeth Moler Management For For 1.9 Elect Director Lubna S. Olayan Management For For 1.10 Elect Director Leo Rafael Reif Management For For 1.11 Elect Director Tore I. Sandvold Management For For 1.12 Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Non-Employee Director Omnibus Stock Plan Management For For SEMTECH CORPORATION Meeting Date:JUN 21, 2012 Record Date:APR 27, 2012 Meeting Type:ANNUAL Ticker:SMTC Security ID:816850101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glen M. Antle Management For For 1.2 Elect Director W. Dean Baker Management For For 1.3 Elect Director James P. Burra Management For For 1.4 Elect Director Bruce C. Edwards Management For For 1.5 Elect Director Rockell N. Hankin Management For For 1.6 Elect Director James T. Lindstrom Management For For 1.7 Elect Director Mohan R. Maheswaran Management For For 1.8 Elect Director John L. Piotrowski Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SERVICESOURCE INTERNATIONAL, INC. Meeting Date:MAY 30, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:SREV Security ID:81763U100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce W. Dunlevie Management For For 1.2 Elect Director Barry D. Reynolds Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For SHUTTERFLY, INC. Meeting Date:MAY 23, 2012 Record Date:MAR 28, 2012 Meeting Type:ANNUAL Ticker:SFLY Security ID:82568P304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jeffrey T. Housenbold Management For For 2 Elect Director James N. White Management For For 3 Elect Director Stephen J. Killeen Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For SIGNATURE BANK Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:SBNY Security ID:82669G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kathryn A. Byrne Management For For 1.2 Elect Director Alfonse M. D'Amato Management For For 1.3 Elect Director Jeffrey W. Meshel Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SM ENERGY COMPANY Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:SM Security ID:78454L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Barbara M. Baumann Management For For 2 Elect Director Anthony J. Best Management For For 3 Elect Director Larry W. Bickle Management For For 4 Elect Director Stephen R. Brand Management For For 5 Elect Director William J. Gardiner Management For For 6 Elect Director Julio M. Quintana Management For For 7 Elect Director John M. Seidl Management For For 8 Elect Director William D. Sullivan Management For For 9 Ratify Auditors Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SPIRIT AIRLINES, INC. Meeting Date:JUN 13, 2012 Record Date:APR 27, 2012 Meeting Type:ANNUAL Ticker:SAVE Security ID:848577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barclay G. Jones, III Management For For 1.2 Elect Director Robert D. Johnson Management For For 1.3 Elect Director Stuart I. Oran Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year TERADATA CORPORATION Meeting Date:APR 20, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:TDC Security ID:88076W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Michael F. Koehler Management For For 2 Elect Director James M. Ringler Management For For 3 Elect Director John G. Schwarz Management For For 4 Approve Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Management For For 8 Ratify Auditors Management For For TEXTRON INC. Meeting Date:APR 25, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:TXT Security ID:883203101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Scott C. Donnelly Management For For 2 Elect Director James T. Conway Management For For 3 Elect Director Lawrence K. Fish Management For For 4 Elect Director Paul E. Gagne Management For For 5 Elect Director Dain M. Hancock Management For For 6 Elect Director Lloyd G. Trotter Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Amend Executive Incentive Bonus Plan Management For For 9 Amend Omnibus Stock Plan Management For For 10 Ratify Auditors Management For For THE BOSTON BEER COMPANY, INC. Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:SAM Security ID:100557107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Burwick Management For For 1.2 Elect Director Pearson C. Cummin, III Management For Withhold 1.3 Elect Director Jeanne-Michel Valette Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TREEHOUSE FOODS, INC. Meeting Date:APR 26, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:THS Security ID:89469A104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Frank J. O'Connell Management For For 2 Elect Director Terdema L. Ussery, II Management For For 3 Elect Director David B. Vermylen Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Amend Omnibus Stock Plan Management For Against TRIMBLE NAVIGATION LIMITED Meeting Date:MAY 01, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:TRMB Security ID:896239100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven W. Berglund Management For For 1.2 Elect Director John B. Goodrich Management For For 1.3 Elect Director William Hart Management For For 1.4 Elect Director Merit E. Janow Management For For 1.5 Elect Director Ulf J. Johansson Management For For 1.6 Elect Director Ronald S. Nersesian Management For For 1.7 Elect Director Bradford W. Parkinson Management For For 1.8 Elect Director Mark S. Peek Management For For 1.9 Elect Director Nickolas W. Vande Steeg Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For ULTA SALON, COSMETICS & FRAGRANCE, INC. Meeting Date:MAY 31, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:ULTA Security ID:90384S303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert F. DiRomualdo Management For For 1.2 Elect Director Catherine A. Halligan Management For For 1.3 Elect Director Lorna E. Nagler Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UNDER ARMOUR, INC. Meeting Date:MAY 01, 2012 Record Date:FEB 17, 2012 Meeting Type:ANNUAL Ticker:UA Security ID:904311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin A. Plank Management For For 1.2 Elect Director Byron K. Adams, Jr. Management For For 1.3 Elect Director Douglas E. Coltharp Management For For 1.4 Elect Director Anthony W. Deering Management For For 1.5 Elect Director A.B. Krongard Management For For 1.6 Elect Director William R. McDermott Management For For 1.7 Elect Director Harvey L. Sanders Management For For 1.8 Elect Director Thomas J. Sippel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For VERIFONE SYSTEMS, INC. Meeting Date:JUN 27, 2012 Record Date:MAY 04, 2012 Meeting Type:ANNUAL Ticker:PAY Security ID:92342Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert W. Alspaugh Management For For 1.2 Elect Director Douglas G. Bergeron Management For For 1.3 Elect Director Dr. Leslie G. Denend Management For For 1.4 Elect Director Alex W. Hart Management For For 1.5 Elect Director Robert B. Henske Management For For 1.6 Elect Director Richard A. McGinn Management For For 1.7 Elect Director Eitan Raff Management For For 1.8 Elect Director Jeffrey E. Stiefler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For VIASAT, INC. Meeting Date:JAN 27, 2012 Record Date:DEC 06, 2011 Meeting Type:ANNUAL Ticker:VSAT Security ID:92552V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark Dankberg Management For For 1.2 Elect Director Michael Targoff Management For Withhold 1.3 Elect Director Harvey White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Two Years One Year WASTE CONNECTIONS, INC. Meeting Date:MAY 18, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:WCN Security ID:941053100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Michael W. Harlan Management For For 2 Elect Director William J. Razzouk Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Reduce Supermajority Vote Requirement Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For WEATHERFORD INTERNATIONAL LTD. Meeting Date:MAY 23, 2012 Record Date:MAY 02, 2012 Meeting Type:ANNUAL Ticker:WFT Security ID:H27013103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For Against 3.1 Relect Bernard J. Duroc-Danner as Director Management For For 3.2 Reelect Samuel W. Bodman, III as Director Management For For 3.3 Reelect Nicholas F. Brady as Director Management For For 3.4 Reelect David J. Butters as Director Management For Against 3.5 Reelect William E. Macaulay as Director Management For For 3.6 Reelect Robert K. Moses, Jr. as Director Management For Against 3.7 Reelect Guillermo Ortiz as Director Management For For 3.8 Reelect Emyr Jones Parry as Director Management For For 3.9 Reelect Robert A. Rayne as Director Management For Against 4 Ratify Auditors Management For Against 5 Authorize Capital Increase for Future Acquisitions Management For For 6 Amend Omnibus Stock Plan Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against WHITING PETROLEUM CORPORATION Meeting Date:MAY 01, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:WLL Security ID:966387102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James J. Volker Management For For 1.2 Elect Director William N. Hahne Management For For 1.3 Elect Director Allan R. Larson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For Franklin Natural Resources Fund ALLIED GOLD MINING PLC Meeting Date:JUN 20, 2012 Record Date:JUN 18, 2012 Meeting Type:ANNUAL Ticker:ALD Security ID:G0259M110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Mark Caruso as Director Management For Abstain 4 Re-elect Frank Terranova as Director Management For For 5 Re-elect Sean Harvey as Director Management For For 6 Re-elect Montague House as Director Management For For 7 Re-elect Anthony Lowrie as Director Management For For 8 Reappoint BDO LLP as Auditors Management For For 9 Authorise Board to Fix Remuneration of Auditors Management For For 10 Authorise Issue of Equity with Pre-emptive Rights Management For For 11 Authorise Issue of Equity without Pre-emptive Rights Management For For 12 Authorise Market Purchase of Ordinary Shares Management For For 13 Approve EU Political Donations and Expenditure Management For For ALPHA NATURAL RESOURCES, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 27, 2012 Meeting Type:ANNUAL Ticker:ANR Security ID:02076X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Kevin S. Crutchfield Management For For 2 Elect Director William J. Crowley, Jr. Management For For 3 Elect Director E. Linn Draper, Jr. Management For For 4 Elect Director Glenn A. Eisenberg Management For For 5 Elect Director P. Michael Giftos Management For For 6 Elect Director Deborah M. Fretz Management For For 7 Elect Director Joel Richards, III Management For For 8 Elect Director James F. Roberts Management For For 9 Elect Director Ted G. Wood Management For For 10 Approve Omnibus Stock Plan Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For ALTERRA POWER CORP. Meeting Date:NOV 14, 2011 Record Date:OCT 05, 2011 Meeting Type:ANNUAL Ticker:AXY Security ID:02153D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ross J. Beaty Management For For 1.2 Elect Director David W. Cornhill Management For For 1.3 Elect Director Donald Shumka Management For For 1.4 Elect Director Paul B. Sweeney Management For For 1.5 Elect Director Donald A. McInnes Management For For 1.6 Elect Director Walter T. Segsworth Management For For 1.7 Elect Director David O'Brien Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ALTERRA POWER CORP. Meeting Date:MAY 14, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:AXY Security ID:02153D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ross J. Beaty Management For For 1.2 Elect Director David W. Cornhill Management For For 1.3 Elect Director Donald Shumka Management For For 1.4 Elect Director Paul B. Sweeney Management For For 1.5 Elect Director Donald A. McInnes Management For For 1.6 Elect Director Walter T. Segsworth Management For For 1.7 Elect Director David O'Brien Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ALTERRA POWER CORP. Meeting Date:MAY 14, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:AXY Security ID:B4R8DK5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ross J. Beaty Management For For 1.2 Elect Director David W. Cornhill Management For For 1.3 Elect Director Donald Shumka Management For For 1.4 Elect Director Paul B. Sweeney Management For For 1.5 Elect Director Donald A. McInnes Management For For 1.6 Elect Director Walter T. Segsworth Management For For 1.7 Elect Director David O'Brien Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 15, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Kevin P. Chilton Management For For 2 Elect Director Luke R. Corbett Management For For 3 Elect Director H. Paulett Eberhart Management For For 4 Elect Director Peter J. Fluor Management For For 5 Elect Director Richard L. George Management For For 6 Elect Director Preston M. Geren, III Management For For 7 Elect Director Charles W. Goodyear Management For For 8 Elect Director John R. Gordon Management For For 9 Elect Director James T. Hackett Management For For 10 Elect Director Eric D. Mullins Management For For 11 Elect Director Paula Rosput Reynolds Management For For 12 Elect Director R. A. Walker Management For For 13 Ratify Auditors Management For For 14 Approve Omnibus Stock Plan Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Require Independent Board Chairman Shareholder Against Against 17 Amend EEO Policy to Prohibit Discrimination based on Gender Identity Shareholder Against Against 18 Pro-rata Vesting of Equity Awards Shareholder Against Against 19 Report on Political Contributions Shareholder Against Against ANGLOGOLD ASHANTI LTD Meeting Date:NOV 16, 2011 Record Date:OCT 24, 2011 Meeting Type:SPECIAL Ticker:ANG Security ID:035128206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorise the Company to Provide Financial Assistance to Subsidiaries and Other Related or Inter-related Parties Management For For ANGLOGOLD ASHANTI LTD Meeting Date:MAY 10, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:ANG Security ID:035128206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint Ernst & Young Inc as Auditors of the Company Management For For 2 Elect Nozipho January-Bardill as Director Management For For 3 Elect Rodney Ruston as Director Management For For 4 Re-elect Bill Nairn as Director Management For For 5 Re-elect Wiseman Nkuhlu as Director Management For For 6 Re-elect Wiseman Nkuhlu as Member of the Audit and Corporate Governance Committee Management For For 7 Re-elect Frank Arisman as Member of the Audit and Corporate Governance Committee Management For For 8 Re-elect Rhidwaan Gasant as Member of the Audit and Corporate Governance Committee Management For For 9 Elect Nozipho January-Bardill as Member of the Audit and Corporate Governance Committee Management For For 10 Place Authorised but Unissued Shares under Control of Directors Management For For 11 Authorise Board to Issue Shares for Cash up to a Maximum of Five Percent of Issued Share Capital Management For For 12 Approve Remuneration Policy Management For For 13 Approve Increase in Non-executive Directors Fees Management For For 14 Approve Increase in Non-executive Directors Fees for Board Committee Meetings Management For For 15 Authorise Repurchase of Up to Five Percent of Issued Share Capital Management For For APACHE CORPORATION Meeting Date:MAY 24, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Scott D. Josey Management For For 2 Elect Director George D. Lawrence Management For For 3 Elect Director Rodman D. Patton Management For For 4 Elect Director Charles J. Pitman Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Shareholder Against For BAKER HUGHES INCORPORATED Meeting Date:APR 26, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry D. Brady Management For For 1.2 Elect Director Clarence P. Cazalot, Jr. Management For For 1.3 Elect Director Martin S. Craighead Management For For 1.4 Elect Director Chad C. Deaton Management For For 1.5 Elect Director Anthony G. Fernandes Management For For 1.6 Elect Director Claire W. Gargalli Management For For 1.7 Elect Director Pierre H. Jungels Management For For 1.8 Elect Director James A. Lash Management For For 1.9 Elect Director J. Larry Nichols Management For For 1.10 Elect Director H. John Riley, Jr. Management For For 1.11 Elect Director J. W. Stewart Management For For 1.12 Elect Director Charles L. Watson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require a Majority Vote for the Election of Directors Shareholder Against For BARRICK GOLD CORPORATION Meeting Date:MAY 02, 2012 Record Date:MAR 07, 2012 Meeting Type:ANNUAL Ticker:ABX Security ID:067901108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Howard L. Beck Management For For 1.2 Elect Director C. William D. Birchall Management For For 1.3 Elect Director Donald J. Carty Management For For 1.4 Elect Director Gustavo Cisneros Management For For 1.5 Elect Director Robert M. Franklin Management For For 1.6 Elect Director J. Brett Harvey Management For For 1.7 Elect Director Dambisa Moyo Management For For 1.8 Elect Director Brian Mulroney Management For For 1.9 Elect Director Anthony Munk Management For For 1.10 Elect Director Peter Munk Management For For 1.11 Elect Director Aaron W. Regent Management For For 1.12 Elect Director Nathaniel P. Rothschild Management For For 1.13 Elect Director Steven J. Shapiro Management For For 1.14 Elect Director John L. Thornton Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For BHP BILLITON PLC Meeting Date:OCT 20, 2011 Record Date:SEP 15, 2011 Meeting Type:ANNUAL Ticker:BLT Security ID:05545E209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Elect Lindsay Maxsted as Director Management For For 3 Elect Shriti Vadera as Director Management For For 4 Re-elect Malcolm Broomhead as Director Management For For 5 Re-elect John Buchanan as Director Management For For 6 Re-elect Carlos Cordeiro as Director Management For For 7 Re-elect David Crawford as Director Management For For 8 Re-elect Carolyn Hewson as Director Management For For 9 Re-elect Marius Kloppers as Director Management For For 10 Re-elect Wayne Murdy as Director Management For For 11 Re-elect Keith Rumble as Director Management For For 12 Re-elect John Schubert as Director Management For For 13 Re-elect Jacques Nasser as Director Management For For 14 Reappoint KPMG Audit plc as Auditors and Authorise Their Remuneration Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase Management For For 18 Approve Remuneration Report Management For For 19 Approve Termination Benefits for Group Management Committee Members Management For For 20 Approve the Grant of Awards to Marius Kloppers under the Group Incentive Scheme and the Long Term Incentive Plan Management For For BILL BARRETT CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:BBG Security ID:06846N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William F. Owens Management For For 1.2 Elect Director Randy I. Stein Management For For 1.3 Elect Director Kevin O. Meyers Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Declassify the Board of Directors Management For For 4 Reduce Supermajority Vote Requirement Management For For 5 Approve Omnibus Stock Plan Management For For 6 Ratify Auditors Management For For BOART LONGYEAR LTD. Meeting Date:MAY 15, 2012 Record Date:MAY 11, 2012 Meeting Type:ANNUAL Ticker:BLY Security ID:Q1645L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Tanya Fratto as a Director Management For For 2 Elect Barbara Jeremiah as a Director Management For For 3 Elect Peter St George as a Director Management For For 4 Approve the Adoption of Remuneration Report Management For For 5 Renew Proportional Takeover Provisions Management For For BP PLC Meeting Date:APR 12, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:BP. Security ID:055622104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Robert Dudley as Director Management For For 4 Re-elect Iain Conn as Director Management For For 5 Elect Dr Brian Gilvary as Director Management For For 6 Re-elect Dr Byron Grote as Director Management For For 7 Re-elect Paul Anderson as Director Management For For 8 Re-elect Frank Bowman as Director Management For For 9 Re-elect Antony Burgmans as Director Management For For 10 Re-elect Cynthia Carroll as Director Management For For 11 Re-elect George David as Director Management For For 12 Re-elect Ian Davis as Director Management For For 13 Elect Dame Ann Dowling as Director Management For For 14 Re-elect Brendan Nelson as Director Management For For 15 Re-elect Phuthuma Nhleko as Director Management For For 16 Elect Andrew Shilston as Director Management For For 17 Re-elect Carl-Henric Svanberg as Director Management For For 18 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 19 Authorise Market Purchase Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BUNGE LIMITED Meeting Date:MAY 25, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Francis Coppinger as Director Management For For 1.2 Elect Alberto Weisser as Director Management For For 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For C&C ENERGIA LTD. Meeting Date:MAY 10, 2012 Record Date:APR 04, 2012 Meeting Type:ANNUAL Ticker:CZE Security ID:12674A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director James V. Bertram Management For For 2.2 Elect Director Andrew L. Evans Management For For 2.3 Elect Director Larry G. Evans Management For For 2.4 Elect Director Norman Mackenzie Management For For 2.5 Elect Director D. Michael G. Stewart Management For For 2.6 Elect Director Carl J. Tricoli Management For For 2.7 Elect Director Richard A. Walls Management For For 2.8 Elect Director Isaac Yanovich Management For For 3 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For C&J ENERGY SERVICES, INC. Meeting Date:MAY 29, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:CJES Security ID:12467B304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua E. Comstock Management For For 1.2 Elect Director Randall C. McMullen, Jr. Management For For 1.3 Elect Director Darren M. Friedman Management For For 1.4 Elect Director James P. Benson Management For For 1.5 Elect Director Michael Roemer Management For For 1.6 Elect Director H.H. Wommack, III Management For For 1.7 Elect Director C. James Stewart, III Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Auditors Management For For CAMERON INTERNATIONAL CORPORATION Meeting Date:MAY 11, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:CAM Security ID:13342B105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director C. Baker Cunningham Management For For 2 Elect Director Sheldon R. Erikson Management For For 3 Elect Director Douglas L. Foshee Management For For 4 Elect Director Rodolfo Landim Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Management For For 8 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 9 Approve Restatement of the Company's Certificate of Incorporation Management For For CANADIAN NATURAL RESOURCES LIMITED Meeting Date:MAY 03, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:CNQ Security ID:136385101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect C.M. Best, N.M. Edwards, T.W. Faithfull, G.A. Filmon, C.L. Fong, G.D. Giffin, W.A. Gobert, S.W. Laut, K.A.J. MacPhail, A.P. Markin, F.J. McKenna, J.S. Palmer, E.R. Smith, and D.A. Tuer as Directors Management For For 1.1 Elect Director Catherine M. Best Management For For 1.2 Elect Director N. Murray Edwards Management For For 1.3 Elect Director Timothy W. Faithfull Management For For 1.4 Elect Director Gary A. Filmon Management For For 1.5 Elect Director Christopher L. Fong Management For For 1.6 Elect Director Gordon D. Giffin Management For For 1.7 Elect Director Wilfred A. Gobert Management For For 1.8 Elect Director Steve W. Laut Management For For 1.9 Elect Director Keith A. J. MacPhail Management For For 1.10 Elect Director Allan P. Markin Management For For 1.11 Elect Director Frank J. McKenna Management For For 1.12 Elect Director James S. Palmer Management For For 1.13 Elect Director Eldon R. Smith Management For For 1.14 Elect Director David A. Tuer Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Articles Re: Preferred Shares Management For For 4 Advisory Vote on Executive Compensation Approach Management For For CELANESE CORPORATION Meeting Date:APR 19, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:CE Security ID:150870103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director James E. Barlett Management For For 2 Elect Director David F. Hoffmeister Management For For 3 Elect Director Paul H. O'Neill Management For For 4 Elect Director Jay V. Ihlenfeld Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Amend Omnibus Stock Plan Management For For 7 Ratify Auditors Management For For CENTAMIN EGYPT LTD Meeting Date:DEC 14, 2011 Record Date:DEC 12, 2011 Meeting Type:SPECIAL Ticker:CEY Security ID:AU000000CNT2 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the New Centamin Employee Share Option Plan Management For For 2 Amend the Executive Director Loan Funded Share Plan Management For For 3 Amend the Employee Loan Funded Share Plan Management For For 4 Approve the New Centamin Executive Director Loan Funded Share Plan Management For For 5 Approve the New Centamin Employee Loan Funded Share Plan Management For For CENTAMIN EGYPT LTD Meeting Date:DEC 14, 2011 Record Date:DEC 12, 2011 Meeting Type:SPECIAL Ticker:CEY Security ID:Q2159B110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the New Centamin Employee Share Option Plan Management For For 2 Amend the Executive Director Loan Funded Share Plan Management For For 3 Amend the Employee Loan Funded Share Plan Management For For 4 Approve the New Centamin Executive Director Loan Funded Share Plan Management For For 5 Approve the New Centamin Employee Loan Funded Share Plan Management For For CENTAMIN EGYPT LTD Meeting Date:DEC 14, 2011 Record Date:DEC 12, 2011 Meeting Type:COURT Ticker:CEY Security ID:AU000000CNT2 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For CENTAMIN EGYPT LTD Meeting Date:DEC 14, 2011 Record Date:DEC 12, 2011 Meeting Type:COURT Ticker:CEY Security ID:Q2159B110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For CENTAMIN PLC Meeting Date:MAY 30, 2012 Record Date:MAY 28, 2012 Meeting Type:ANNUAL Ticker:CEY Security ID:G2055Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Against 3.1 Re-elect Josef El-Raghy as Director Management For For 3.2 Re-elect Trevor Schultz as Director Management For For 3.3 Re-elect Gordon Haslam as Director Management For For 3.4 Re-elect Robert Bowker as Director Management For For 3.5 Re-elect Mark Arnesen as Director Management For For 3.6 Re-elect Mark Bankes as Director Management For For 3.7 Elect Kevin Tomlinson as Director Management For For 4.1 Reappoint Deloitte LLP as Auditors Management For For 4.2 Authorise Board to Fix Remuneration of Auditors Management For For 5 Authorise the Company to Use Electronic Communications Management For For 6 Authorise Issue of Equity with Pre-emptive Rights Management For For 7 Authorise Issue of Equity without Pre-emptive Rights Management For For 8 Authorise Market Purchase of Ordinary Shares Management For For CGA MINING LTD. Meeting Date:NOV 22, 2011 Record Date:NOV 18, 2011 Meeting Type:ANNUAL Ticker:CGX Security ID:Q22628103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Mark Savage as Director Management For For 2 Approve Employee Stock Option Plan Management For For 3 Adopt Director's Remuneration Report Management For For CHARIOT OIL & GAS LTD Meeting Date:JUL 20, 2011 Record Date:JUL 18, 2011 Meeting Type:ANNUAL Ticker:CHAR Security ID:G210A5105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports (Voting) Management For For 2 Approve BDO LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Elect Philip Loader as a Director Management For For 4 Elect Geroge Canjar as a Director Management For For 5 Reelect Adonis Pouroulis as a Director Management For For 6 Reelect Paul Welch as a Director Management For For 7 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For CHARIOT OIL & GAS LTD Meeting Date:MAY 21, 2012 Record Date:MAY 19, 2012 Meeting Type:ANNUAL Ticker:CHAR Security ID:G210A5105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve BDO LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Elect Larry Bottomley as a Director Management For For 4 Reelect Robert Sinclair as a Director Management For For 5 Reelect James Burgess as a Director Management For For 6 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For CHEVRON CORPORATION Meeting Date:MAY 30, 2012 Record Date:APR 04, 2012 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Linnet F. Deily Management For For 2 Elect Director Robert E. Denham Management For For 3 Elect Director Chuck Hagel Management For For 4 Elect Director Enrique Hernandez, Jr. Management For For 5 Elect Director George L. Kirkland Management For For 6 Elect Director Charles W. Moorman, IV Management For For 7 Elect Director Kevin W. Sharer Management For For 8 Elect Director John G. Stumpf Management For For 9 Elect Director Ronald D. Sugar Management For For 10 Elect Director Carl Ware Management For For 11 Elect Director John S. Watson Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Remove Exclusive Venue Provision Shareholder Against For 15 Require Independent Board Chairman Shareholder Against For 16 Report on Lobbying Payments and Policy Shareholder Against Against 17 Adopt Guidelines for Country Selection Shareholder Against Against 18 Report on Hydraulic Fracturing Risks to Company Shareholder Against Against 19 Report on Accident Risk Reduction Efforts Shareholder Against Against 20 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 21 Request Director Nominee with Environmental Qualifications Shareholder Against Against CIMAREX ENERGY CO. Meeting Date:MAY 16, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:XEC Security ID:171798101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Joseph R. Albi Management For For 2 Elect Director Jerry Box Management For Against 3 Elect Director Michael J. Sullivan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Ratify Auditors Management For For CLIFFS NATURAL RESOURCES INC. Meeting Date:MAY 08, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:CLF Security ID:18683K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Joseph A. Carrabba Management For For 2 Elect Director Susan M. Cunningham Management For Against 3 Elect Director Barry J. Eldridge Management For For 4 Elect Director Andres R. Gluski Management For For 5 Elect Director Susan M. Green Management For For 6 Elect Director Janice K. Henry Management For For 7 Elect Director James F. Kirsch Management For For 8 Elect Director Francis R. McAllister Management For For 9 Elect Director Richard K. Riederer Management For For 10 Elect Director Richard A. Ross Management For For 11 Permit Board to Amend Bylaws Without Shareholder Consent Management For Against 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Approve Omnibus Stock Plan Management For For 14 Approve Executive Incentive Bonus Plan Management For For 15 Ratify Auditors Management For For COBALT INTERNATIONAL ENERGY, INC. Meeting Date:APR 26, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:CIE Security ID:19075F106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph H. Bryant Management For For 1.2 Elect Director Peter R. Coneway Management For For 1.3 Elect Director Michael G. France Management For For 1.4 Elect Director Jack E. Golden Management For For 1.5 Elect Director N. John Lancaster Management For For 1.6 Elect Director Scott L. Lebovitz Management For For 1.7 Elect Director Jon A. Marshall Management For For 1.8 Elect Director Kenneth W. Moore Management For For 1.9 Elect Director Kenneth A. Pontarelli Management For For 1.10 Elect Director Myles W. Scoggins Management For For 1.11 Elect Director D. Jeff van Steenbergen Management For For 1.12 Elect Director Martin H. Young, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COLOSSUS MINERALS INC. Meeting Date:MAY 16, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:CSI Security ID:19681L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick F. N. Anderson Management For For 1.2 Elect Director David Anthony Management For For 1.3 Elect Director John Frostiak Management For For 1.4 Elect Director Greg Hall Management For For 1.5 Elect Director Mel Leiderman Management For For 1.6 Elect Director Douglas Reeson Management For For 1.7 Elect Director Antenor Silva Management For For 1.8 Elect Director Ari Sussman Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For CONCHO RESOURCES INC. Meeting Date:JUN 07, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:CXO Security ID:20605P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven L. Beal Management For For 1.2 Elect Director Tucker S. Bridwell Management For For 1.3 Elect Director Mark B. Puckett Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CONOCOPHILLIPS Meeting Date:MAY 09, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:COP Security ID:20825C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard L. Armitage Management For For 2 Elect Director Richard H. Auchinleck Management For For 3 Elect Director James E. Copeland, Jr. Management For For 4 Elect Director Kenneth M. Duberstein Management For For 5 Elect Director Ruth R. Harkin Management For For 6 Elect Director Ryan M. Lance Management For For 7 Elect Director Mohd H. Marican Management For For 8 Elect Director Harold W. McGraw, III Management For Against 9 Elect Director James J. Mulva Management For For 10 Elect Director Robert A. Niblock Management For For 11 Elect Director Harald J. Norvik Management For For 12 Elect Director William K. Reilly Management For For 13 Elect Director Victoria J. Tschinkel Management For For 14 Elect Director Kathryn C. Turner Management For Against 15 Elect Director William E. Wade, Jr. Management For Against 16 Ratify Auditors Management For Against 17 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 18 Adopt Policy to Address Coastal Louisiana Environmental Impacts Shareholder Against Against 19 Report on Accident Risk Reduction Efforts Shareholder Against Against 20 Report on Lobbying Payments and Policy Shareholder Against Against 21 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 22 Amend EEO Policy to Prohibit Discrimination based on Gender Identity Shareholder Against Against DEVON ENERGY CORPORATION Meeting Date:JUN 06, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:DVN Security ID:25179M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert H. Henry Management For Withhold 1.2 Elect Director John A. Hill Management For For 1.3 Elect Director Michael M. Kanovsky Management For For 1.4 Elect Director Robert A. Mosbacher, Jr Management For Withhold 1.5 Elect Director J. Larry Nichols Management For For 1.6 Elect Director Duane C. Radtke Management For For 1.7 Elect Director Mary P. Ricciardello Management For For 1.8 Elect Director John Richels Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Provide Right to Call Special Meeting Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Amend Omnibus Stock Plan Management For For 7 Report on Lobbying Payments and Policy Shareholder Against For DRESSER-RAND GROUP INC. Meeting Date:MAY 08, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:DRC Security ID:261608103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director William E. Macaulay Management For For 2 Elect Director Vincent R. Volpe, Jr. Management For For 3 Elect Director Rita V. Foley Management For For 4 Elect Director Louis A. Raspino Management For For 5 Elect Director Philip R. Roth Management For For 6 Elect Director Stephen A. Snider Management For For 7 Elect Director Michael L. Underwood Management For For 8 Elect Director Joseph C. Winkler, III Management For For 9 Ratify Auditors Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DRIL-QUIP, INC. Meeting Date:MAY 10, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:DRQ Security ID:262037104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director L. H. Dick Robertson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For ENSCO PLC Meeting Date:MAY 22, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:ESV Security ID:29358Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect C. Christopher Gaut as Director Management For For 2 Re-elect Gerald W. Haddock as Director Management For For 3 Re-elect Paul E. Rowsey, III as Director Management For For 4 Re-elect Francis S. Kalman as Director Management For For 5 Re-elect David A. B. Brown as Director Management For For 6 Reappoint KPMG LLP as Auditors of the Company Management For For 7 Reappoint KPMG Audit Plc as Auditors of the Company Management For For 8 Authorize Board to Fix Remuneration of Auditors Management For For 9 Approve Omnibus Stock Plan Management For For 10 Advisory Vote to Ratify Named Executive Officers Compensation Management For For EXXON MOBIL CORPORATION Meeting Date:MAY 30, 2012 Record Date:APR 04, 2012 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M.J. Boskin Management For For 1.2 Elect Director P. Brabeck-Letmathe Management For For 1.3 Elect Director L.R. Faulkner Management For For 1.4 Elect Director J.S. Fishman Management For For 1.5 Elect Director H.H. Fore Management For For 1.6 Elect Director K.C. Frazier Management For For 1.7 Elect Director W.W. George Management For For 1.8 Elect Director S.J. Palmisano Management For For 1.9 Elect Director S.S. Reinemund Management For For 1.10 Elect Director R.W. Tillerson Management For For 1.11 Elect Director E.E. Whitacre, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Require a Majority Vote for the Election of Directors Shareholder Against For 6 Report on Political Contributions Shareholder Against Against 7 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Shareholder Against For 8 Report on Hydraulic Fracturing Risks to Company Shareholder Against Against 9 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against FMC TECHNOLOGIES, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:FTI Security ID:30249U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mike R. Bowlin Management For For 2 Elect Director Philip J. Burguieres Management For For 3 Elect Director Edward J. Mooney Management For For 4 Elect Director James M. Ringler Management For For 5 Ratify Auditors Management For Against 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Management For For FREEPORT-MCMORAN COPPER & GOLD INC. Meeting Date:JUN 14, 2012 Record Date:APR 18, 2012 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Robert J. Allison, Jr. Management For Withhold 1.3 Elect Director Robert A. Day Management For For 1.4 Elect Director Gerald J. Ford Management For For 1.5 Elect Director H. Devon Graham, Jr. Management For For 1.6 Elect Director Charles C. Krulak Management For For 1.7 Elect Director Bobby Lee Lackey Management For For 1.8 Elect Director Jon C. Madonna Management For For 1.9 Elect Director Dustan E. McCoy Management For For 1.10 Elect Director James R. Moffett Management For For 1.11 Elect Director B. M. Rankin, Jr. Management For Withhold 1.12 Elect Director Stephen H. Siegele Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Request Director Nominee with Environmental Qualifications Shareholder Against Against G-RESOURCES GROUP LTD. Meeting Date:DEC 05, 2011 Record Date: Meeting Type:ANNUAL Ticker:01051 Security ID:G4111M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Reelect Owen L Hegarty as Director Management For For 2b Reelect Peter Geoffrey Albert as Director Management For For 2c Reelect Wah Wang Kei, Jackie as Director Management For For 2d Reelect Hui Richard Rui as Director Management For Against 2e Authorize Board to Fix Remuneration of Directors Management For For 3 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Authorize Reissuance of Repurchased Shares Management For Against 7 Approve Refreshment of Scheme Mandate Limit Under Share Option Scheme Management For Against GRAN TIERRA ENERGY INC. Meeting Date:JUN 27, 2012 Record Date:APR 30, 2012 Meeting Type:ANNUAL Ticker:GTE Security ID:38500T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dana Coffield Management For For 1.2 Elect Director Jeffrey Scott Management For For 1.3 Elect Director Verne Johnson Management For For 1.4 Elect Director Nicholas G. Kirton Management For For 1.5 Elect Director Ray Antony Management For For 1.6 Elect Director J. Scott Price Management For For 1.7 Elect Director Gerald Macey Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For GUYANA GOLDFIELDS INC. Meeting Date:APR 25, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:GUY Security ID:403530108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Patrick Sheridan Management For For 1.2 Elect Director Alan Ferry Management For For 1.3 Elect Director Alexander Po Management For For 1.4 Elect Director Richard Williams Management For For 1.5 Elect Director Robert Bondy Management For For 1.6 Elect Director Daniel Noone Management For For 1.7 Elect Director Jean-Pierre Chauvin Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Stock Option Plan Management For For 4 Approve Shareholder Rights Plan Management For For HALLIBURTON COMPANY Meeting Date:MAY 16, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Alan M. Bennett Management For For 2 Elect Director James R. Boyd Management For For 3 Elect Director Milton Carroll Management For For 4 Elect Director Nance K. Dicciani Management For For 5 Elect Director Murry S. Gerber Management For For 6 Elect Director S. Malcolm Gillis Management For For 7 Elect Director Abdallah S. Jum'ah Management For For 8 Elect Director David J. Lesar Management For For 9 Elect Director Robert A. Malone Management For For 10 Elect Director J. Landis Martin Management For Against 11 Elect Director Debra L. Reed Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Amend Omnibus Stock Plan Management For For HELIX ENERGY SOLUTIONS GROUP, INC. Meeting Date:MAY 09, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:HLX Security ID:42330P107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director T. William Porter Management For For 1.2 Elect Director James A. Watt Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Ratify Auditors Management For For HESS CORPORATION Meeting Date:MAY 02, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:HES Security ID:42809H107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director J.B. Hess Management For For 2 Elect Director S.W. Bodman Management For For 3 Elect Director R. Lavizzo Mourey Management For For 4 Elect Director C.G. Matthews Management For For 5 Elect Director E.H. Von Metzsch Management For For 6 Ratify Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 8 Amend Omnibus Stock Plan Management For For 9 Declassify the Board of Directors Shareholder None For HORNBECK OFFSHORE SERVICES, INC. Meeting Date:JUN 21, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:HOS Security ID:440543106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry D. Hornbeck Management For For 1.2 Elect Director Steven W. Krablin Management For For 1.3 Elect Director John T. Rynd Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HRT PARTICIPACOES EM PETROLEO S.A. Meeting Date:OCT 19, 2011 Record Date: Meeting Type:SPECIAL Ticker:HRTP3 Security ID:P5280D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Confirm Subscription of 539 New Shares Management For For 2 Ratify Issuance of Between 652,575 and 1.35 Million Shares Re: Authorization Granted at EGM Held on April 19, 2011, and Other Exercises of Stock Options and Warrants Management For For 3 Ratify Issuance of 377,059 Shares Re: Exercise of Stock Options and Warrants Management For For 4 Amend Article 5 Re: Changes in Share Capital from Exercises of Stock Options and Warrants Management For For 5 Amend Article 18 Re: Vice-Chairman Appointment Management For For 6 Amend Article 21 Re: Board Meeting Attendance Management For For 7 Amend Article 22 Re: Board Functions Management For For 8 Amend Article 23 Re: Executive Committee Positions Management For For 9 Amend Content of Paragraph 1 of Article 25 Re: Executive Committee Member Absences and Alternates Management For For 10 Amend Paragraphs 6 and 7 of Article 25 Re: Presence at Executive Committee Member Meetings Management For For 11 Amend Article 26 Re: Minimum Quorum Established in Article 25 Management For For 12 Amend Article 27 Management For For 13 Amend Articles 28, 30, and 33 Re: Duties and Designations of Executive Committee Members Management For For 14 Amend Articles 29, 31, and 32 Re: Conformity with Article 23 Management For For 15 Amend Articles 1, 15, 17, 22, 38, 44, 46, 49, 50, 52, 53, 54, 56, 57, 59, 61, and 65 Re: Compliance with Novo Mercado Listing Manual Management For For HRT PARTICIPACOES EM PETROLEO S.A. Meeting Date:APR 27, 2012 Record Date: Meeting Type:ANNUAL Ticker:HRTP3 Security ID:P5280D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 Management For For 2 Approve Treatment of Net Loss Management For For HRT PARTICIPACOES EM PETROLEO S.A. Meeting Date:MAY 11, 2012 Record Date: Meeting Type:SPECIAL Ticker:HRTP3 Security ID:P5280D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Article 5 to Reflect Changes in Capital Management For For 2 Amend Article 6 Management For For 3 Amend Article 7 Management For For 4 Amend Article 17 Management For For 5 Amend Article 17 (paragraph 1) Management For For 6 Amend Articles 33 and 34 Management For For 7 Amend Article 38 Management For For 8 Amend Article 41 Management For For 9 Amend Article 44 Management For For 10 Amend Article 55 Management For For 11 Consolidate Company Bylaws Management For For IAMGOLD CORPORATION Meeting Date:MAY 14, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:IMG Security ID:450913108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John E. Caldwell Management For For 1.2 Elect Director Donald K. Charter Management For For 1.3 Elect Director W. Robert Dengler Management For For 1.4 Elect Director Guy G. Dufresne Management For For 1.5 Elect Director Richard J. Hall Management For For 1.6 Elect Director Stephen J.J. Letwin Management For For 1.7 Elect Director Mahendra Naik Management For For 1.8 Elect Director William D. Pugliese Management For For 1.9 Elect Director John T. Shaw Management For For 1.10 Elect Director Timothy R. Snider Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Re-approve Share Incentive Plan Management For For ILUKA RESOURCES LTD. (FORMERLY WESTRALIAN SANDS) Meeting Date:MAY 23, 2012 Record Date:MAY 21, 2012 Meeting Type:ANNUAL Ticker:ILU Security ID:Q4875J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect John Pizzey as Director Management For For 2 Elect Gavin Rezos as Director Management For For 3 Approve Remuneration Report for the Year Ended Dec. 31, 2011 Management For For IMPALA PLATINUM HOLDINGS LTD Meeting Date:OCT 26, 2011 Record Date:OCT 21, 2011 Meeting Type:ANNUAL Ticker:IMP Security ID:S37840113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 30 June 2011 Management For For 2 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company Management For For 3.1 Re-elect Michael McMahon as Chairman of the Audit and Risk Committee Management For For 3.2 Elect Hugh Cameron as Member of the Audit and Risk Committee Management For For 3.3 Elect Babalwa Ngonyama as Member of the Audit and Risk Committee Management For For 4 Approve Remuneration Policy Management For Against 5.1 Elect Brenda Berlin as Director Management For For 5.2 Re-elect David Brown as Director Management For For 5.3 Re-elect Hugh Cameron as Director Management For For 5.4 Re-elect Mandla Gantsho as Director Management For For 5.5 Re-elect Thabo Mokgatlha as Director Management For For 5.6 Re-elect Babalwa Ngonyama as Director Management For For 6 Place Authorised but Unissued Shares under Control of Directors Management For For 1 Authorise Repurchase of Up to Five Percent of Issued Share Capital Management For For 2 Approve Increase in the Remuneration of Non-executive Directors with Effect from 1 July 2011 Management For For 3 Approve Financial Assistance to Related or Inter-related Company or Corporation Management For For IMPERIAL METALS CORPORATION Meeting Date:MAY 30, 2012 Record Date:APR 25, 2012 Meeting Type:ANNUAL Ticker:III Security ID:452892102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Five Management For For 2.1 Elect Director Pierre Lebel Management For Withhold 2.2 Elect Director J. Brian Kynoch Management For For 2.3 Elect Director Larry G. Moeller Management For For 2.4 Elect Director Theodore W. Muraro Management For For 2.5 Elect Director Edward A. Yurkowski Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For IVANHOE AUSTRALIA LTD. Meeting Date:NOV 08, 2011 Record Date:NOV 06, 2011 Meeting Type:SPECIAL Ticker:IVA Security ID:Q4980B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify of the Issue of Shares Management For For 2 Approve the Issue of Shares to IAL Holdings Singapore Pte. Ltd. Management For For IVANHOE AUSTRALIA LTD. Meeting Date:MAY 29, 2012 Record Date:MAY 27, 2012 Meeting Type:ANNUAL Ticker:IVA Security ID:Q4980B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve Remuneration Report Management For Against 3a Elect Ines Scotland as Director Management For For 3b Elect James E. Askew as Director Management For For 3c Elect Kyle Wightman as Director Management For For 3d Elect Ian R. Plimer as Director Management For For 4 Approval of Acquisition Under the Share Plan by Directors Management For Against 5 Approval of Increase in Maximum Aggregate Remuneration for Non-Executive Directors Management For Against 6 Appointment of Auditors Management For For 7 Changes to Company's Constitution Management For Against 8 Approval of Termination Benefits to Specified Relevant Officers Management For Against 9 Approval of Termination Benefits to Other Relevant Officers Management For Against IVANHOE MINES LTD. Meeting Date:JUN 28, 2012 Record Date:MAY 25, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:IVN Security ID:46579N103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eleven Management For For 2.1 Elect Director Jill Gardiner Management For For 2.2 Elect Director R. Peter Gillin Management For For 2.3 Elect Director Warren Goodman Management For For 2.4 Elect Director Andrew Harding Management For For 2.5 Elect Director Isabelle Hudon Management For For 2.6 Elect Director David Klingner Management For For 2.7 Elect Director Daniel Larsen Management For For 2.8 Elect Director Livia Mahler Management For For 2.9 Elect Director Peter G. Meredith Management For For 2.10 Elect Director Kay Priestly Management For For 2.11 Elect Director Russel C. Robertson Management For For 3 Approve Termination of Shareholder Rights Plan Management For For 4 Change Company Name to Turquoise Hill Resources Ltd. Management For For 5 Re-approve Equity Incentive Plan Management For Against 6 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For KEY ENERGY SERVICES, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:KEG Security ID:492914106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard J. Alario Management For For 2 Elect Director Ralph S. Michael, III Management For For 3 Elect Director Arlene M. Yocum Management For For 4 Approve Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KODIAK OIL & GAS CORP. Meeting Date:JUN 13, 2012 Record Date:MAY 09, 2012 Meeting Type:ANNUAL Ticker:KOG Security ID:50015Q100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Lynn A. Peterson Management For For 2 Elect Director James E. Catlin Management For For 3 Elect Director Rodney D. Knutson Management For For 4 Elect Director Herrick K. Lidstone, Jr. Management For For 5 Elect Director William J. Krysiak Management For For 6 Ratify Ernst & Young LLP as Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KOSMOS ENERGY LTD. Meeting Date:MAY 11, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:KOS Security ID:G5315B107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John R. Kemp III Management For For 1.2 Elect Director Brian F. Maxted Management For For 1.3 Elect Director David I. Foley Management For For 1.4 Elect Director David B. Krieger Management For For 1.5 Elect Director Joseph P. Landy Management For For 1.6 Elect Director Prakash A. Melwani Management For For 1.7 Elect Director Adebayo ("Bayo") O. Ogunlesi Management For For 1.8 Elect Director Chris Tong Management For For 1.9 Elect Director Christopher A. Wright Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MAG SILVER CORP. Meeting Date:SEP 15, 2011 Record Date:AUG 12, 2011 Meeting Type:ANNUAL/SPECIAL Ticker:MAG Security ID:55903Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel T. MacInnis Management For For 1.2 Elect Director Jonathan A. Rubenstein Management For For 1.3 Elect Director Richard M. Colterjohn Management For For 1.4 Elect Director Frank R. Hallam Management For For 1.5 Elect Director Eric H. Carlson Management For For 1.6 Elect Director R. Michael Jones Management For For 1.7 Elect Director Peter K. Megaw Management For For 1.8 Elect Director Derek C. White Management For For 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Stock Option Plan Management For For MARATHON OIL CORPORATION Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Gregory H. Boyce Management For For 2 Elect Director Pierre Brondeau Management For For 3 Elect Director Clarence P. Cazalot, Jr. Management For For 4 Elect Director Linda Z. Cook Management For For 5 Elect Director Shirley Ann Jackson Management For For 6 Elect Director Philip Lader Management For For 7 Elect Director Michael E. J. Phelps Management For For 8 Elect Director Dennis H. Reilley Management For For 9 Ratify Auditors Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Approve Omnibus Stock Plan Management For For MARATHON PETROLEUM CORPORATION Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:MPC Security ID:56585A102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Daberko Management For For 1.2 Elect Director Donna A. James Management For For 1.3 Elect Director Charles R. Lee Management For Withhold 1.4 Elect Director Seth E. Schofield Management For Withhold 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year MEG ENERGY CORP. Meeting Date:MAY 03, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:MEG Security ID:552704108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William McCaffrey Management For For 1.2 Elect Director David J. Wizinsky Management For For 1.3 Elect Director David B. Krieger Management For For 1.4 Elect Director Peter R. Kagan Management For For 1.5 Elect Director E. Peter Lougheed Management For For 1.6 Elect Director Boyd Anderson Management For For 1.7 Elect Director Li Zheng Management For For 1.8 Elect Director James D. McFarland Management For For 1.9 Elect Director Harvey Doerr Management For For 1.10 Elect Director Robert Hodgins Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For MINMETALS RESOURCES LTD. Meeting Date:OCT 28, 2011 Record Date:OCT 26, 2011 Meeting Type:SPECIAL Ticker:01208 Security ID:Y6065U105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Master Sale and Implementation Agreement Management For For MINMETALS RESOURCES LTD. Meeting Date:MAY 30, 2012 Record Date:MAY 25, 2012 Meeting Type:ANNUAL Ticker:01208 Security ID:Y6065U105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Reelect Anthony Charles Larkin as Director Management For For 2b Reelect Wang Lixin as Director Management For For 2c Reelect David Mark Lamont as Director Management For Against 2d Reelect Gao Xiaoyu as Director Management For Against 2e Authorize Board to Fix Remuneration of Directors Management For For 3 Reappoint PricewaterhouseCoppers as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Authorize Reissuance of Repurchased Shares Management For Against 7 Approve Products Sale Framework Agreement and Annual Caps Management For For MIRABELA NICKEL LTD. Meeting Date:AUG 17, 2011 Record Date:AUG 15, 2011 Meeting Type:SPECIAL Ticker:MBN Security ID:B1VQQ49 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Issue of Performance Rights to Ian Purdy, a Director Management For Against MIRABELA NICKEL LTD. Meeting Date:AUG 17, 2011 Record Date:AUG 15, 2011 Meeting Type:SPECIAL Ticker:MBN Security ID:Q6188C106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Issue of Performance Rights to Ian Purdy, a Director Management For Against NATIONAL OILWELL VARCO, INC. Meeting Date:MAY 16, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:NOV Security ID:637071101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Merrill A. Miller, Jr. Management For For 2 Elect Director Greg L. Armstrong Management For For 3 Elect Director David D. Harrison Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Report on Political Contributions Shareholder Against Against NAUTILUS MINERALS INC. Meeting Date:JUL 26, 2011 Record Date:JUN 21, 2011 Meeting Type:ANNUAL Ticker:NUS Security ID:639097104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director Stephen Rogers Management For For 2.2 Elect Director Geofrrey Loudon Management For For 2.3 Elect Director David De Witt Management For Withhold 2.4 Elect Director Russell Debney Management For For 2.5 Elect Director Matthew Hammond Management For Withhold 2.6 Elect Director Cynthia Thomas Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Stock Option Plan Management For Against 5 Approve Loan Plan Management For Against NAUTILUS MINERALS INC. Meeting Date:JUL 26, 2011 Record Date:JUN 21, 2011 Meeting Type:ANNUAL Ticker:NUS Security ID:B14X0Q7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director Stephen Rogers Management For For 2.2 Elect Director Geofrrey Loudon Management For For 2.3 Elect Director David De Witt Management For Withhold 2.4 Elect Director Russell Debney Management For For 2.5 Elect Director Matthew Hammond Management For Withhold 2.6 Elect Director Cynthia Thomas Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Stock Option Plan Management For Against 5 Approve Loan Plan Management For Against NAUTILUS MINERALS INC. Meeting Date:JUN 20, 2012 Record Date:MAY 01, 2012 Meeting Type:ANNUAL Ticker:NUS Security ID:639097104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen Rogers Management For For 1.2 Elect Director Geoffrey Loudon Management For For 1.3 Elect Director Russell Debney Management For For 1.4 Elect Director Matthew Hammond Management For For 1.5 Elect Director Cynthia Thomas Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For NEVSUN RESOURCES LTD. Meeting Date:NOV 16, 2011 Record Date:OCT 14, 2011 Meeting Type:SPECIAL Ticker:NSU Security ID:64156L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Shareholder Rights Plan Management For For 2 Fix Number of Directors at Six Management For For NEVSUN RESOURCES LTD. Meeting Date:JUN 05, 2012 Record Date:APR 26, 2012 Meeting Type:ANNUAL Ticker:NSU Security ID:64156L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. Stuart Angus Management For For 1.2 Elect Director Clifford T. Davis Management For For 1.3 Elect Director Anthony J. Ferguson Management For For 1.4 Elect Director Robert J. Gayton Management For For 1.5 Elect Director Gary E. German Management For For 1.6 Elect Director Gerard E. Munera Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For NEWCREST MINING LTD. Meeting Date:OCT 27, 2011 Record Date:OCT 25, 2011 Meeting Type:ANNUAL Ticker:NCM Security ID:Q6651B114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Winifred Kamit as a Director Management For For 2b Elect Don Mercer as a Director Management For For 2c Elect Richard Knight as a Director Management For For 3 Approve the Adoption of the Remuneration Report Management For For 4 Renew Proportional Takeover Bid Approval Rule Management For For NOBLE CORPORATION Meeting Date:APR 27, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:NE Security ID:H5833N103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Decrease in Size of Board Management For For 2.1 Elect Director Julie H. Edwards Management For For 2.2 Elect Director David W. Williams Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Dividends Management For For 5 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm and PricewaterhouseCoopers AG as Statutory Auditor Management For For 6 Approve Discharge of Board and Senior Management Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 8 Amend Omnibus Stock Plan Management For For NOBLE ENERGY, INC. Meeting Date:APR 24, 2012 Record Date:MAR 06, 2012 Meeting Type:ANNUAL Ticker:NBL Security ID:655044105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jeffrey L. Berenson Management For For 2 Elect Director Michael A. Cawley Management For For 3 Elect Director Edward F. Cox Management For For 4 Elect Director Charles D. Davidson Management For For 5 Elect Director Thomas J. Edelman Management For For 6 Elect Director Eric P. Grubman Management For For 7 Elect Director Kirby L. Hedrick Management For For 8 Elect Director Scott D. Urban Management For For 9 Elect Director William T. Van Kleef Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 12 Increase Authorized Common Stock Management For For NORTH AMERICAN PALLADIUM LTD. Meeting Date:MAY 11, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:PDL Security ID:656912102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven R. Berlin Management For For 1.2 Elect Director William J. Biggar Management For For 1.3 Elect Director C. David A. Comba Management For For 1.4 Elect Director Andre J. Douchane Management For For 1.5 Elect Director Robert J. Quinn Management For For 1.6 Elect Director Greg J. Van Staveren Management For For 1.7 Elect Director William J. Weymark Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 04, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Spencer Abraham Management For For 2 Elect Director Howard I. Atkins Management For For 3 Elect Director Stephen I. Chazen Management For For 4 Elect Director Edward P. Djerejian Management For For 5 Elect Director John E. Feick Management For For 6 Elect Director Margaret M. Foran Management For For 7 Elect Director Carlos M. Gutierrez Management For For 8 Elect Director Ray R. Irani Management For For 9 Elect Director Avedick B. Poladian Management For For 10 Elect Director Aziz D. Syriani Management For For 11 Elect Director Rosemary Tomich Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Ratify Auditors Management For For 14 Request Director Nominee with Environmental Qualifications Shareholder Against Against OCEANEERING INTERNATIONAL, INC. Meeting Date:MAY 04, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:OII Security ID:675232102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jerold J. DesRoche Management For For 1.2 Elect Director John R. Huff Management For Withhold 1.3 Elect Director M. Kevin McEvoy Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For OGX PETROLEO E GAS PARTICIPACOES S.A Meeting Date:DEC 01, 2011 Record Date: Meeting Type:SPECIAL Ticker:OGXP3 Security ID:P7356Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.a Amend Articles to Reflect Changes in Capital Management For For 1.b Approve Increase in Board Size Management For For 1.c Amend Article 2 Re: Address of Company Headquarters Management For For 1.d Amend Articles Re: Novo Mercado Regulations Management For For 2 Amend Stock Option Plan Management For Against 3 Elect Ellen Gracie Northfleet as Director Management For For 4 Approve Stock Option Plan Grants to Directors Management For Against OGX PETROLEO E GAS PARTICIPACOES S.A Meeting Date:APR 26, 2012 Record Date: Meeting Type:ANNUAL Ticker:OGXP3 Security ID:P7356Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Elect Directors Management For For 4 Approve Remuneration of Executive Officers and Non-Executive Directors Management For For OGX PETROLEO E GAS PARTICIPACOES S.A Meeting Date:APR 26, 2012 Record Date: Meeting Type:SPECIAL Ticker:OGXP3 Security ID:P7356Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Article 5 to Reflect Changes in Capital Management For For 2 Approve Guarantees for Loan Agreements Management For For OIL STATES INTERNATIONAL, INC. Meeting Date:MAY 15, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:OIS Security ID:678026105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director S. James Nelson Management For For 1.2 Elect Director Gary L. Rosenthal Management For For 1.3 Elect Director William T. Van Kleef Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For OSISKO MINING CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:OSK Security ID:688278100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Victor H. Bradley Management For For 1.2 Elect Director Marcel Cote Management For For 1.3 Elect Director Michele Darling Management For For 1.4 Elect Director Staph Leavenworth Bakali Management For For 1.5 Elect Director William A. MacKinnon Management For For 1.6 Elect Director Sean Roosen Management For For 1.7 Elect Director Norman Storm Management For For 1.8 Elect Director Gary A. Sugar Management For For 1.9 Elect Director Serge Vezina Management For For 1.10 Elect Director Robert Wares Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For PAN ORIENT ENERGY CORP. Meeting Date:JUN 20, 2012 Record Date:MAY 18, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:POE Security ID:69806Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 2 Fix Number of Directors at Six Management For For 3.1 Elect Director Jeff Chisholm Management For For 3.2 Elect Director Michael Hibberd Management For For 3.3 Elect Director Waleed Jazrawi Management For For 3.4 Elect Director Gerald Macey Management For For 3.5 Elect Director Cameron Taylor Management For For 3.6 Elect Director Paul Wright Management For For 4 Re-approve Stock Option Plan Management For For 5 Approve Shareholder Rights Plan Management For For PANAUST LTD Meeting Date:MAY 18, 2012 Record Date:MAY 16, 2012 Meeting Type:ANNUAL Ticker:PNA Security ID:Q7283A110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Adoption of the Remuneration Report Management For For 3 Elect Ken Pickering as a Director Management For For 4 Elect Nerolie Withnall as a Director Management For For 5 Elect Geoff Handley as a Director Management For For 6 Approve the Increase in Aggregate Fee Pool for Non-Executive Directors from A$1.2 Million to A$1.6 Million Per Annum Management For For 7 Approve the Grant of 2.12 Million Shares and the Provision of a Loan to Gary Stafford, Managing Director of the Company, Under the Executive Long Term Share Plan Management For For 8 Approve the Establishment of the Dividend Reinvestment Plan Management For For PATTERSON-UTI ENERGY, INC. Meeting Date:JUN 07, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:PTEN Security ID:703481101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark S. Siegel Management For For 1.2 Elect Director Kenneth N. Berns Management For For 1.3 Elect Director Charles O. Buckner Management For For 1.4 Elect Director Curtis W. Huff Management For For 1.5 Elect Director Terry H. Hunt Management For For 1.6 Elect Director Kenneth R. Peak Management For For 1.7 Elect Director Cloyce A. Talbott Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For PEABODY ENERGY CORPORATION Meeting Date:MAY 01, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:BTU Security ID:704549104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory H. Boyce Management For For 1.2 Elect Director William A. Coley Management For For 1.3 Elect Director William E. James Management For For 1.4 Elect Director Robert B. Karn, III Management For For 1.5 Elect Director M. Frances Keeth Management For For 1.6 Elect Director Henry E. Lentz Management For For 1.7 Elect Director Robert A. Malone Management For For 1.8 Elect Director William C. Rusnack Management For For 1.9 Elect Director John F. Turner Management For For 1.10 Elect Director Sandra A. Van Trease Management For For 1.11 Elect Director Alan H. Washkowitz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:AUG 23, 2011 Record Date:AUG 09, 2011 Meeting Type:SPECIAL Ticker:PETR4 Security ID:71654V408 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify Alternate Director Miriam Aparecida Belchior as Director Until Next General Meeting to Fill Director Vacancy Management For For 2 Amend Articles 18, 19, 21, 22, 25, 28, and 39 Re: Board Size, Procedures Applicable to Employee Board Representative, Clarify Chairman's Casting Vote Management For For PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:DEC 19, 2011 Record Date:DEC 01, 2011 Meeting Type:SPECIAL Ticker:PETR4 Security ID:71654V408 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Agreement to Absorb FAFEN ENERGIA Management For For 2 Approve Agreement to Absorb TERMORIO Management For For 3 Approve Agreement to Absorb UTE JUIZ DE FORA Management For For 4 Appoint KPMG Auditores Independentes to Appraise Proposed Absorptions Management For For 5 Approve Independent Firm's Appraisal of FAFEN ENERGIA Management For For 6 Approve Independent Firm's Appraisal of TERMORIO Management For For 7 Approve Independent Firm's Appraisal of UTE JUIZ DE FORA Management For For 8 Approve Absorption of FAFEN ENERGIA Management For For 9 Approve Absorption of TERMORIO Management For For 10 Approve Absorption of UTE JUIZ DE FORA Management For For 11 Authorize Board to Ratify and Execute Approved Resolutions Management For For 12 Elect Josue Christiano Gomes da Silva as Director Management For For PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:JAN 27, 2012 Record Date:JAN 03, 2012 Meeting Type:SPECIAL Ticker:PETR4 Security ID:71654V408 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Appoint Independent Firm to Appraise Proposed Spin-Off Management For For 1.2 Approve Independent Firm's Appraisal Management For For 1.3 Approve Agreement to Spin Off BRK Investimentos Petroquimicos S.A. Management For For 1.4 Approve Spin Off of BRK Investimentos Petroquimicos S.A. Management For For 2.1 Appoint Independent Firm to Appraise Proposed Absorption Management For For 2.2 Approve Independent Firm's Appraisal Management For For 2.3 Approve Agreement to Absorb Petrobras Quimica S.A. Management For For 2.4 Approve Absorption of Petrobras Quimica S.A. Management For For PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:FEB 28, 2012 Record Date:FEB 23, 2012 Meeting Type:SPECIAL Ticker:PETR4 Security ID:71654V408 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles Re: Increase the Number of Executive Directors Management For For 2 Elect Maria das Gracas Silva Foster as Director Management For For PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:MAR 19, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:PETR4 Security ID:71654V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 Management For For 2 Approve Capital Budget for Upcoming Fiscal Year Management For For 3 Approve Allocation of Income and Dividends Management For For 4a Elect Directors Appointed by Controlling Shareholder Management For For 4b Elect Directors Appointed by Minority Shareholders Management For For 5 Elect Board Chairman Management For For 6a Elect Fiscal Council Members and Alternates Appointed by Controlling Shareholder Management For For 6b Elect Fiscal Council Members and Alternates Appointed by Minority Shareholders Management For For 7 Approve Remuneration of Executive Officers, Non-Executive Directors, and Fiscal Council Members Management For For 1 Authorize Capitalization of Reserves Without Issuance of New Shares Management For For PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:MAR 19, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:PETR4 Security ID:71654V408 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 Management For For 2 Approve Capital Budget for Upcoming Fiscal Year Management For For 3 Approve Allocation of Income and Dividends Management For For 4a Elect Directors Appointed by Controlling Shareholder Management For For 4b Elect Directors Appointed by Minority Shareholders Management For For 5 Elect Board Chairman Management For For 6a Elect Fiscal Council Members and Alternates Appointed by Controlling Shareholder Management For For 6b Elect Fiscal Council Members and Alternates Appointed by Minority Shareholders Management For For 7 Approve Remuneration of Executive Officers, Non-Executive Directors, and Fiscal Council Members Management For For 1 Authorize Capitalization of Reserves Without Issuance of New Shares Management For For PETROLEUM DEVELOPMENT CORPORATION Meeting Date:JUN 07, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:PETD Security ID:716578109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anthony J. Crisafio Management For For 1.2 Elect Director Kimberly Luff Wakim Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Change Company Name Management For For 4 Ratify Auditors Management For For PIONEER DRILLING COMPANY Meeting Date:MAY 10, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL Ticker:PDC Security ID:723655106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wm. Stacy Locke Management For For 1.2 Elect Director C. John Thompson Management For For 2 Change Company Name Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For QEP RESOURCES, INC. Meeting Date:MAY 15, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:QEP Security ID:74733V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Phillips S. Baker Management For For 1.2 Elect Director Charles B. Stanley Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For 5 Declassify the Board of Directors Shareholder None For RANDGOLD RESOURCES LTD Meeting Date:APR 30, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:RRS Security ID:752344309 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Philippe Lietard as Director Management For For 5 Re-elect Mark Bristow as Director Management For For 6 Re-elect Graham Shuttleworth as Director Management For For 7 Re-elect Norborne Cole Jr as Director Management For For 8 Re-elect Christopher Coleman as Director Management For For 9 Re-elect Kadri Dagdelen as Director Management For For 10 Re-elect Karl Voltaire as Director Management For For 11 Elect Andrew Quinn as Director Management For For 12 Reappoint BDO LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Approve Awards of Ordinary Shares to Non-executive Directors Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase Management For For RIGNET, INC. Meeting Date:MAY 16, 2012 Record Date:MAR 29, 2012 Meeting Type:ANNUAL Ticker:RNET Security ID:766582100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James Browning Management For For 1.2 Elect Director Charles L. Davis Management For For 1.3 Elect Director Kevin Mulloy Management For For 1.4 Elect Director Kevin Neveu Management For For 1.5 Elect Director Kevin J. O'Hara Management For For 1.6 Elect Director Keith Olsen Management For For 1.7 Elect Director Mark Slaughter Management For For 1.8 Elect Director Ditlef de Vibe Management For For 1.9 Elect Director Brent K. Whittington Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RIO TINTO PLC Meeting Date:APR 19, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:RIO Security ID:767204100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Chris Lynch as Director Management For For 4 Elect John Varley as Director Management For For 5 Re-elect Tom Albanese as Director Management For For 6 Re-elect Robert Brown as Director Management For For 7 Re-elect Vivienne Cox as Director Management For For 8 Re-elect Jan du Plessis as Director Management For For 9 Re-elect Guy Elliott as Director Management For For 10 Re-elect Michael Fitzpatrick as Director Management For For 11 Re-elect Ann Godbehere as Director Management For For 12 Re-elect Richard Goodmanson as Director Management For For 13 Re-elect Lord Kerr as Director Management For For 14 Re-elect Paul Tellier as Director Management For For 15 Re-elect Sam Walsh as Director Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorise Their Remuneration Management For For 17 Approve Global Employee Share Plan Management For For 18 Approve Share Savings Plan Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ROBBINS & MYERS, INC. Meeting Date:JAN 05, 2012 Record Date:NOV 16, 2011 Meeting Type:ANNUAL Ticker:RBN Security ID:770196103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard J. Giromini Management For For 1.2 Elect Director Stephen F. Kirk Management For For 1.3 Elect Director Peter C. Wallace Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROMARCO MINERALS INC. Meeting Date:MAY 16, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:R Security ID:775903206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Diane R. Garrett Management For Withhold 2.2 Elect Director James R. Arnold Management For Withhold 2.3 Elect Director Leendert G. Krol Management For Withhold 2.4 Elect Director Robert (Don) MacDonald Management For For 2.5 Elect Director John O. Marsden Management For Withhold 2.6 Elect Director Patrick Michaels Management For For 2.7 Elect Director Robert van Doorn Management For Withhold 2.8 Elect Director Gary A. Sugar Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ROMARCO MINERALS INC. Meeting Date:MAY 16, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:R Security ID:ADPV15748 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Diane R. Garrett Management For Withhold 2.2 Elect Director James R. Arnold Management For Withhold 2.3 Elect Director Leendert G. Krol Management For Withhold 2.4 Elect Director Robert (Don) MacDonald Management For For 2.5 Elect Director John O. Marsden Management For Withhold 2.6 Elect Director Patrick Michaels Management For For 2.7 Elect Director Robert van Doorn Management For Withhold 2.8 Elect Director Gary A. Sugar Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ROWAN COMPANIES, INC. Meeting Date:APR 16, 2012 Record Date:MAR 08, 2012 Meeting Type:SPECIAL Ticker:RDC Security ID:779382100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change State of Incorporation from Delaware to England Management For For 2 Amend Articles of Association Management For Against 3 Declassify the Board of Directors Management For For 4 Adjourn Meeting Management For For SANDFIRE RESOURCES NL Meeting Date:NOV 28, 2011 Record Date:NOV 26, 2011 Meeting Type:ANNUAL Ticker:SFR Security ID:Q82191109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect W. John Evans as a Director Management For Against 3 Ratify Past Issuance of Shares Management For For 4 Adopt New Constitution Management For For SCHLUMBERGER LIMITED Meeting Date:APR 11, 2012 Record Date:FEB 22, 2012 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter L.S. Currie Management For For 1.2 Elect Director Tony Isaac Management For For 1.3 Elect Director K. Vaman Kamath Management For For 1.4 Elect Director Paal Kibsgaard Management For For 1.5 Elect Director Nikolay Kudryavtsev Management For For 1.6 Elect Director Adrian Lajous Management For For 1.7 Elect Director Michael E. Marks Management For For 1.8 Elect Director Elizabeth Moler Management For For 1.9 Elect Director Lubna S. Olayan Management For For 1.10 Elect Director Leo Rafael Reif Management For For 1.11 Elect Director Tore I. Sandvold Management For For 1.12 Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Non-Employee Director Omnibus Stock Plan Management For For SM ENERGY COMPANY Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:SM Security ID:78454L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Barbara M. Baumann Management For For 2 Elect Director Anthony J. Best Management For For 3 Elect Director Larry W. Bickle Management For For 4 Elect Director Stephen R. Brand Management For For 5 Elect Director William J. Gardiner Management For For 6 Elect Director Julio M. Quintana Management For For 7 Elect Director John M. Seidl Management For For 8 Elect Director William D. Sullivan Management For For 9 Ratify Auditors Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SOUTHGOBI RESOURCES LTD. Meeting Date:MAY 17, 2012 Record Date:MAR 18, 2012 Meeting Type:ANNUAL Ticker:SGQ Security ID:844375105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 2.1 Elect Director Peter Meredith Management For For 2.2 Elect Director Alexander Molyneux Management For For 2.3 Elect Director Pierre Lebel Management For For 2.4 Elect Director John Macken Management For For 2.5 Elect Director Andre Deepwell Management For For 2.6 Elect Director R. Edward Flood Management For For 2.7 Elect Director Robert Hanson Management For For 2.8 Elect Director W. Gordon Lancaster Management For For SOUTHWESTERN ENERGY COMPANY Meeting Date:MAY 22, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:SWN Security ID:845467109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Lewis E. Epley, Jr. Management For For 2 Elect Director Robert L. Howard Management For For 3 Elect Director Catherine A. Kehr Management For For 4 Elect Director Greg D. Kerley Management For For 5 Elect Director Harold M. Korell Management For For 6 Elect Director Vello A. Kuuskraa Management For For 7 Elect Director Kenneth R. Mourton Management For For 8 Elect Director Steven L. Mueller Management For For 9 Elect Director Charles E. Scharlau Management For For 10 Elect Director Alan H. Stevens Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Stock Retention/Holding Period Shareholder Against Against ST BARBARA LTD. Meeting Date:NOV 17, 2011 Record Date:NOV 15, 2011 Meeting Type:ANNUAL Ticker:SBM Security ID:Q8744Q108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Remuneration Report Management For For 2 Approve Board Size Management For Against 3 Elect Elizabeth Ann Donaghey as a Director Management For For 4 Elect Douglas Weir Bailey as a Director Management For For 5 Elect Robert Keith Rae as a Director Management For For 6 Adopt New Constitution Management For Against 7 Approve Issuance of Performance Rights to Timothy James Lehany, Managing Director and CEO of the Company Management For For SUPERIOR ENERGY SERVICES, INC. Meeting Date:FEB 07, 2012 Record Date:DEC 12, 2011 Meeting Type:SPECIAL Ticker:SPN Security ID:868157108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Increase Authorized Common Stock Management For For 3 Adjourn Meeting Management For For SUPERIOR ENERGY SERVICES, INC. Meeting Date:MAY 16, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:SPN Security ID:868157108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold J. Bouillion Management For For 1.2 Elect Director Enoch L. Dawkins Management For Withhold 1.3 Elect Director David D. Dunlap Management For For 1.4 Elect Director James M. Funk Management For For 1.5 Elect Director Terence E. Hall Management For For 1.6 Elect Director Ernest E. 'Wyn' Howard, III Management For Withhold 1.7 Elect Director Peter D. Kinnear Management For For 1.8 Elect Director Michael M. McShane Management For For 1.9 Elect Director W. Matt Ralls Management For For 1.10 Elect Director Justin L. Sullivan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TAHOE RESOURCES INC. Meeting Date:MAY 10, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:THO Security ID:B5B9KV1 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. Dan Rovig Management For For 1.2 Elect Director C. Kevin McArthur Management For For 1.3 Elect Director Lorne B. Anderson Management For For 1.4 Elect Director Paul B. Sweeney Management For For 1.5 Elect Director James S. Voorhees Management For For 1.6 Elect Director John P. Bell Management For For 1.7 Elect Director Kenneth F. Williamson Management For For 1.8 Elect Director Tanya M. Jakusconek Management For For 2 Ratify KPMG LLP as Auditors Management For For TECK RESOURCES LIMITED Meeting Date:APR 25, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:TCK.B Security ID:878742204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mayank M. Ashar Management For For 1.2 Elect Director J. Brian Aune Management For For 1.3 Elect Director Jalynn H. Bennett Management For For 1.4 Elect Director Hugh J. Bolton Management For For 1.5 Elect Director Felix P. Chee Management For For 1.6 Elect Director Jack L. Cockwell Management For For 1.7 Elect Director Norman B. Keevil Management For For 1.8 Elect Director Norman B. Keevil, III Management For For 1.9 Elect Director Takeshi Kubota Management For For 1.10 Elect Director Takashi Kuriyama Management For For 1.11 Elect Director Donald R. Lindsay Management For For 1.12 Elect Director Janice G. Rennie Management For For 1.13 Elect Director Warren S.R. Seyffert Management For For 1.14 Elect Director Chris M.T. Thompson Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For TESCO CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL Ticker:TESO Security ID:88157K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect John U. Clarke as Director Management For For 1.2 Elect Fred J. Dyment as Director Management For For 1.3 Elect Gary L. Kott as Director Management For For 1.4 Elect R. Vance Milligan as Director Management For For 1.5 Elect Julio M. Quintana as Director Management For For 1.6 Elect John T. Reynolds as Director Management For For 1.7 Elect Norman W. Robertson as Director Management For For 1.8 Elect Michael W. Sutherlin as Director Management For For 1.9 Elect Clifton T. Weatherford as Director Management For For 2 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For TIDEWATER INC. Meeting Date:JUL 14, 2011 Record Date:MAY 27, 2011 Meeting Type:ANNUAL Ticker:TDW Security ID:886423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Jay Allison Management For For 1.2 Elect Director James C. Day Management For For 1.3 Elect Director Richard T. Du Moulin Management For For 1.4 Elect Director Morris E. Foster Management For For 1.5 Elect Director J. Wayne Leonard Management For For 1.6 Elect Director Jon C. Madonna Management For Withhold 1.7 Elect Director Joseph H. Netherland Management For For 1.8 Elect Director Richard A. Pattarozzi Management For Withhold 1.9 Elect Director Nicholas J. Sutton Management For For 1.10 Elect Director Cindy B. Taylor Management For For 1.11 Elect Director Dean E. Taylor Management For For 1.12 Elect Director Jack E. Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For TOTAL SA Meeting Date:MAY 11, 2012 Record Date:APR 03, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:FP Security ID:89151E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.28 per Share Management For For 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5 Reelect Christophe de Margerie as Director Management For For 6 Reelect Patrick Artus as Director Management For For 7 Reelect Bertrand Collomb as Director Management For For 8 Reelect Anne Lauvergeon as Director Management For For 9 Reelect Michel Pebereau as Director Management For Against 10 Ratify Appointment of Gerard Lamarche as Director Management For For 11 Elect Anne-Marie Idrac as Director Management For For 12 Approve Severance Payment Agreement with Christophe de Margerie Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 2.5 Billion and/or Authorize Capitalization of Reserves for Bonus Issue or Increase in Par Value Management For For 14 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 850 Million Management For For 15 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Item 14 Management For For 16 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 17 Approve Employee Stock Purchase Plan Management For For 18 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 19 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For A Approve Additional Indicators to Include in the Information Provided on Corporate Executive Officers Remuneration Shareholder Against Against B Allow Loyalty Dividends to Long-Term Registered Shareholders Shareholder Against Against TRIANGLE PETROLEUM CORPORATION Meeting Date:JUL 22, 2011 Record Date:MAY 27, 2011 Meeting Type:ANNUAL Ticker:TPLM Security ID:89600B201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter Hill Management For For 1.2 Elect Director Jonathan Samuels Management For For 1.3 Elect Director F. Gardner Parker Management For For 1.4 Elect Director Stephen Holditch Management For For 1.5 Elect Director Randal Matkaluk Management For For 2 Ratify Auditors Management For For 3 Change State of Incorporation [Nevada to Delaware] Management For For 4 Approve Omnibus Stock Plan Management For For TULLOW OIL PLC Meeting Date:MAY 16, 2012 Record Date:MAY 14, 2012 Meeting Type:ANNUAL Ticker:TLW Security ID:G91235104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Elect Simon Thompson as Director Management For For 5 Elect Steve Lucas as Director Management For For 6 Re-elect Tutu Agyare as Director Management For For 7 Re-elect David Bamford as Director Management For For 8 Re-elect Ann Grant as Director Management For For 9 Re-elect Aidan Heavey as Director Management For For 10 Re-elect Graham Martin as Director Management For For 11 Re-elect Angus McCoss as Director Management For For 12 Re-elect Paul McDade as Director Management For For 13 Re-elect Steven McTiernan as Director Management For For 14 Re-elect Ian Springett as Director Management For For 15 Reappoint Deloitte LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 20 Approve the Increase in the Maximum Amount of Fees to Non-executive Directors Management For For UNITED STATES STEEL CORPORATION Meeting Date:APR 24, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:X Security ID:912909108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Frank J. Lucchino Management For For 2 Elect Director Seth E. Schofield Management For Against 3 Elect Director John P. Surma Management For For 4 Elect Director David S. Sutherland Management For Against 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 7 Declassify the Board of Directors Shareholder Against For URANIUM ONE INC. Meeting Date:MAY 07, 2012 Record Date:APR 03, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:UUU Security ID:91701P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ian Telfer Management For For 1.2 Elect Director Andrew Adams Management For For 1.3 Elect Director Peter Bowie Management For For 1.4 Elect Director D. Jean Nortier Management For For 1.5 Elect Director Vadim Jivov Management For For 1.6 Elect Director Christopher Sattler Management For For 1.7 Elect Director Phillip Shirvington Management For For 1.8 Elect Director Kenneth Williamson Management For For 1.9 Elect Director Ilya Yampolskiy Management For For 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For For 4 Change Location of Registered Office/Headquarters Management For For VALE S.A. Meeting Date:APR 18, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:VALE5 Security ID:91912E204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 Management For For 1.2 Approve Allocation of Income and Capital Budget for Fiscal 2012 Management For For 1.3 Elect Fiscal Council Members Management For For 1.4 Approve Remuneration of Executive Officers, Non-Executive Directors, and Fiscal Council Members Management For Against WEATHERFORD INTERNATIONAL LTD. Meeting Date:MAY 23, 2012 Record Date:MAY 02, 2012 Meeting Type:ANNUAL Ticker:WFT Security ID:H27013103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For Against 3.1 Relect Bernard J. Duroc-Danner as Director Management For For 3.2 Reelect Samuel W. Bodman, III as Director Management For For 3.3 Reelect Nicholas F. Brady as Director Management For For 3.4 Reelect David J. Butters as Director Management For Against 3.5 Reelect William E. Macaulay as Director Management For For 3.6 Reelect Robert K. Moses, Jr. as Director Management For Against 3.7 Reelect Guillermo Ortiz as Director Management For For 3.8 Reelect Emyr Jones Parry as Director Management For For 3.9 Reelect Robert A. Rayne as Director Management For Against 4 Ratify Auditors Management For Against 5 Authorize Capital Increase for Future Acquisitions Management For For 6 Amend Omnibus Stock Plan Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against WHITING PETROLEUM CORPORATION Meeting Date:MAY 01, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:WLL Security ID:966387102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James J. Volker Management For For 1.2 Elect Director William N. Hahne Management For For 1.3 Elect Director Allan R. Larson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For XSTRATA PLC Meeting Date:MAY 01, 2012 Record Date:APR 29, 2012 Meeting Type:ANNUAL Ticker:XTA Security ID:G9826T102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For Against 4 Re-elect Sir John Bond as Director Management For For 5 Re-elect Mick Davis as Director Management For For 6 Re-elect Dr Con Fauconnier as Director Management For For 7 Re-elect Ivan Glasenberg as Director Management For For 8 Re-elect Peter Hooley as Director Management For For 9 Re-elect Claude Lamoureux as Director Management For For 10 Re-elect Aristotelis Mistakidis as Director Management For For 11 Re-elect Tor Peterson as Director Management For For 12 Re-elect Trevor Reid as Director Management For For 13 Re-elect Sir Steve Robson as Director Management For For 14 Re-elect David Rough as Director Management For For 15 Re-elect Ian Strachan as Director Management For For 16 Re-elect Santiago Zaldumbide as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Approve Reduction of Share Premium Account Management For For 21 Authorise the Company to Call an EGM with Not Less Than 20 Clear Days' Notice Management For For Franklin Small Cap Growth Fund ACME PACKET, INC. Meeting Date:MAY 04, 2012 Record Date:MAR 06, 2012 Meeting Type:ANNUAL Ticker:APKT Security ID:004764106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David B. Elsbree Management For For 2 Elect Director Patrick J. MeLampy Management For For 3 Elect Director Robert G. Ory Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For ADVENT SOFTWARE, INC. Meeting Date:MAY 09, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:ADVS Security ID:007974108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John H. Scully Management For Withhold 1.2 Elect Director Stephanie G. DiMarco Management For For 1.3 Elect Director David P.F. Hess, Jr. Management For For 1.4 Elect Director James D. Kirsner Management For For 1.5 Elect Director Wendell G. Van Auken Management For For 1.6 Elect Director Christine S. Manfredi Management For For 1.7 Elect Director Asiff S. Hirji Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Approve Executive Incentive Bonus Plan Management For For AEGERION PHARMACEUTICALS, INC. Meeting Date:JUN 05, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:AEGR Security ID:00767E102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sandford D. Smith Management For For 1.2 Elect Director Paul G. Thomas Management For For 2 Ratify Auditors Management For For AFFILIATED MANAGERS GROUP, INC. Meeting Date:JUN 18, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:AMG Security ID:008252108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Samuel T. Byrne Management For For 2 Elect Director Dwight D. Churchill Management For For 3 Elect Director Sean M. Healey Management For For 4 Elect Director Harold J. Meyerman Management For For 5 Elect Director William J. Nutt Management For For 6 Elect Director Tracy P. Palandjian Management For For 7 Elect Director Rita M. Rodriguez Management For For 8 Elect Director Patrick T. Ryan Management For For 9 Elect Director Jide J. Zeitlin Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Ratify Auditors Management For For ALLEGIANT TRAVEL COMPANY Meeting Date:JUN 05, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:ALGT Security ID:01748X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Montie R. Brewer Management For For 1.2 Elect Director Gary Ellmer Management For For 1.3 Elect Director Timothy P. Flynn Management For Withhold 1.4 Elect Director Maurice J. Gallagher, Jr. Management For For 1.5 Elect Director Charles W. Pollard Management For For 1.6 Elect Director John Redmond Management For Withhold 2 Ratify Auditors Management For For ALTRA HOLDINGS, INC. Meeting Date:APR 26, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:AIMC Security ID:02208R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edmund M. Carpenter Management For For 1.2 Elect Director Carl R. Christenson Management For For 1.3 Elect Director Lyle G. Ganske Management For For 1.4 Elect Director Michael L. Hurt Management For For 1.5 Elect Director Michael S. Lipscomb Management For For 1.6 Elect Director Larry McPherson Management For Withhold 1.7 Elect Director James H. Woodward, Jr. Management For Withhold 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AMARIN CORPORATION PLC Meeting Date:JUL 12, 2011 Record Date:APR 29, 2011 Meeting Type:ANNUAL Ticker:AMRN Security ID:023111206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Dr Joseph Anderson as Director Management For Against 2 Re-elect Dr James Healy as Director Management For Against 3 Elect Kristine Peterson as Director Management For For 4 Elect Dr David Feigal as Director Management For For 5 Advisory Vote to Approve Compensation of Named Executive Officers Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year 7 Approve Remuneration Report Management For For 8 Appoint Deloitte & Touche LLP as Auditors and Authorise Their Remuneration Management For For 9 Approve 2011 Stock Incentive Plan Management For For AUXILIUM PHARMACEUTICALS, INC. Meeting Date:JUN 21, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:AUXL Security ID:05334D107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rolf A. Classon Management For For 1.2 Elect Director Adrian Adams Management For For 1.3 Elect Director Peter C. Brandt Management For For 1.4 Elect Director Oliver S. Fetzer Management For For 1.5 Elect Director Paul A. Friedman Management For For 1.6 Elect Director Nancy S. Lurker Management For Withhold 1.7 Elect Director William T. McKee Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Amend Bylaws to Adopt Director Resignation Policy Management For For BILL BARRETT CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:BBG Security ID:06846N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William F. Owens Management For For 1.2 Elect Director Randy I. Stein Management For For 1.3 Elect Director Kevin O. Meyers Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Declassify the Board of Directors Management For For 4 Reduce Supermajority Vote Requirement Management For For 5 Approve Omnibus Stock Plan Management For For 6 Ratify Auditors Management For For BLUE NILE, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:NILE Security ID:09578R103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael Potter Management For For 1.2 Elect Director Steve Scheid Management For For 1.3 Elect Director Mary Alice Taylor Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BOTTOMLINE TECHNOLOGIES (DE), INC. Meeting Date:NOV 17, 2011 Record Date:SEP 28, 2011 Meeting Type:ANNUAL Ticker:EPAY Security ID:101388106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph L. Barry, Jr. Management For For 1.2 Elect Director Robert A. Eberle Management For For 1.3 Elect Director Jeffrey C. Leathe Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Auditors Management For For BUFFALO WILD WINGS, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:BWLD Security ID:119848109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sally J. Smith Management For For 1.2 Elect Director Robert W. MacDonald Management For For 1.3 Elect Director J. Oliver Maggard Management For For 1.4 Elect Director James M. Damian Management For For 1.5 Elect Director Dale M. Applequist Management For For 1.6 Elect Director Warren E. Mack Management For Withhold 1.7 Elect Director Michael P. Johnson Management For For 1.8 Elect Director Jerry R. Rose Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Approve Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For C&J ENERGY SERVICES, INC. Meeting Date:MAY 29, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:CJES Security ID:12467B304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua E. Comstock Management For For 1.2 Elect Director Randall C. McMullen, Jr. Management For For 1.3 Elect Director Darren M. Friedman Management For For 1.4 Elect Director James P. Benson Management For For 1.5 Elect Director Michael Roemer Management For For 1.6 Elect Director H.H. Wommack, III Management For For 1.7 Elect Director C. James Stewart, III Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Auditors Management For For CADENCE PHARMACEUTICALS, INC. Meeting Date:JUN 13, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:CADX Security ID:12738T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cam L. Garner Management For Withhold 1.2 Elect Director Brian G. Atwood Management For For 1.3 Elect Director Samuel L. Barker Management For Withhold 1.4 Elect Director Michael L. Eagle Management For For 2 Increase Authorized Common Stock Management For For 3 Ratify Auditors Management For For CASEY'S GENERAL STORES, INC. Meeting Date:SEP 16, 2011 Record Date:JUL 25, 2011 Meeting Type:ANNUAL Ticker:CASY Security ID:147528103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Myers Management For For 1.2 Elect Director Diane C. Bridgewater Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CIBER, INC. Meeting Date:MAY 09, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:CBR Security ID:17163B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul A. Jacobs Management For For 1.2 Elect Director Archibald J. McGill Management For Withhold 1.3 Elect Director David C. Peterschmidt Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For CITI TRENDS, INC. Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:CTRN Security ID:17306X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patricia M. Luzier Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For CLEAN HARBORS, INC. Meeting Date:MAY 07, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:CLH Security ID:184496107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan S. McKim Management For For 1.2 Elect Director Rod Marlin Management For Withhold 1.3 Elect Director John T. Preston Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For COGNEX CORPORATION Meeting Date:DEC 06, 2011 Record Date:OCT 10, 2011 Meeting Type:SPECIAL Ticker:CGNX Security ID:192422103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Stock Option Plan Management For For COGNEX CORPORATION Meeting Date:APR 26, 2012 Record Date:MAR 02, 2012 Meeting Type:SPECIAL Ticker:CGNX Security ID:192422103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick A. Alias Management For Withhold 1.2 Elect Director Robert J. Shillman Management For For 1.3 Elect Director Reuben Wasserman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For COINSTAR, INC. Meeting Date:JUN 07, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:CSTR Security ID:19259P300 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Paul D. Davis Management For For 2 Elect Director Nelson C. Chan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For Against COLFAX CORPORATION Meeting Date:JAN 05, 2012 Record Date:DEC 19, 2011 Meeting Type:SPECIAL Ticker:CFX Security ID:194014106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Shares for a Private Placement Management For For 2 Approve Issuance of Shares for a Private Placement Management For For 3 Issue Shares in Connection with Acquisition Management For For 4 Increase Authorized Preferred and Common Stock Management For For 5 Adjourn Meeting Management For For COLFAX CORPORATION Meeting Date:MAY 16, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:CFX Security ID:194014106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mitchell P. Rales Management For For 2 Elect Director Clay H. Kiefaber Management For For 3 Elect Director Patrick W. Allender Management For Against 4 Elect Director Joseph O. Bunting, III Management For For 5 Elect Director Thomas S. Gayner Management For For 6 Elect Director Rhonda L. Jordan Management For For 7 Elect Director San W. Orr, III Management For For 8 Elect Director A. Clayton Perfall Management For For 9 Elect Director Steven E. Simms Management For For 10 Elect Director Rajiv Vinnakota Management For For 11 Ratify Auditors Management For For 12 Amend Omnibus Stock Plan Management For For 13 Approve Material Terms for Payment of Incentive Compensation Management For For CYMER, INC. Meeting Date:MAY 22, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:CYMI Security ID:232572107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles J. Abbe Management For For 1.2 Elect Director Robert P. Akins Management For For 1.3 Elect Director Edward H. Braun Management For For 1.4 Elect Director Michael R. Gaulke Management For For 1.5 Elect Director William G. Oldham Management For For 1.6 Elect Director Eric M. Ruttenberg Management For For 1.7 Elect Director Peter J. Simone Management For Withhold 1.8 Elect Director Young K. Sohn Management For For 1.9 Elect Director Jon D. Tompkins Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Other Business Management For Against DEXCOM, INC. Meeting Date:MAY 31, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:DXCM Security ID:252131107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Terrance H. Gregg Management For For 2 Elect Director Kevin Sayer Management For For 3 Elect Director Nicholas Augustinos Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DTS, INC. Meeting Date:MAY 10, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:DTSI Security ID:23335C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director V. Sue Molina Management For For 1.2 Elect Director Ronald N. Stone Management For For 2 Approve Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For ECHO GLOBAL LOGISTICS, INC. Meeting Date:JUN 20, 2012 Record Date:APR 25, 2012 Meeting Type:ANNUAL Ticker:ECHO Security ID:27875T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Samuel K. Skinner Management For Withhold 1.2 Elect Director Douglas R. Waggoner Management For For 1.3 Elect Director John R. Walter Management For For 1.4 Elect Director John F. Sandner Management For For 1.5 Elect Director Eric P. Lefkofsky Management For For 1.6 Elect Director Bradley A. Keywell Management For For 1.7 Elect Director Matthew Ferguson Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For ENVESTNET, INC. Meeting Date:MAY 17, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:ENV Security ID:29404K106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James Johnson Management For For 1.2 Elect Director Paul Koontz Management For For 1.3 Elect Director Charles Roame Management For For 2 Ratify Auditors Management For For EVERCORE PARTNERS INC. Meeting Date:JUN 07, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:EVR Security ID:29977A105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roger C. Altman Management For For 1.2 Elect Director Pedro Aspe Management For For 1.3 Elect Director Richard I. Beattie Management For For 1.4 Elect Director Francois de Saint Phalle Management For For 1.5 Elect Director Gail B. Harris Management For For 1.6 Elect Director Curt Hessler Management For For 1.7 Elect Director Anthony N. Pritzker Management For For 1.8 Elect Director Ralph L. Schlosstein Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Ratify Auditors Management For For FABRINET Meeting Date:DEC 12, 2011 Record Date:OCT 04, 2011 Meeting Type:ANNUAL Ticker:FN Security ID:G3323L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas F. Kelly Management For For 1.2 Elect Director Frank H. Levinson Management For For 1.3 Elect Director Virapan Pulges Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers ABAS Ltd. as Auditors Management For For 5 Amend Omnibus Stock Plan Management For Against FARO TECHNOLOGIES, INC. Meeting Date:MAY 16, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:FARO Security ID:311642102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lynn Brubaker Management For For 1.2 Elect Director Simon Raab Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GRAND CANYON EDUCATION, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL Ticker:LOPE Security ID:38526M106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brent D. Richardson Management For For 1.2 Elect Director Brian E. Mueller Management For For 1.3 Elect Director Chad N. Heath Management For For 1.4 Elect Director D. Mark Dorman Management For For 1.5 Elect Director David J. Johnson Management For For 1.6 Elect Director Jack A. Henry Management For For 1.7 Elect Director Bradley A. Casper Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For GUESS?, INC. Meeting Date:JUN 21, 2012 Record Date:MAY 02, 2012 Meeting Type:ANNUAL Ticker:GES Security ID:401617105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gianluca Bolla Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Ratify Auditors Management For For HANCOCK HOLDING COMPANY Meeting Date:APR 05, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:HBHC Security ID:410120109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard B. Crowell Management For For 1.2 Elect Director Hardy B. Fowler Management For For 1.3 Elect Director Eric J. Nickelsen Management For For 1.4 Elect Director Terence E. Hall Management For For 1.5 Elect Director John M. Hairston Management For For 1.6 Elect Director James H. Horne Management For For 1.7 Elect Director Jerry L. Levens Management For For 1.8 Elect Director R. King Milling Management For For 1.9 Elect Director Christine L. Pickering Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HEARTWARE INTERNATIONAL, INC. Meeting Date:MAY 31, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:HTWR Security ID:422368100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cynthia Feldmann Management For For 1.2 Elect Director Denis Wade Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For Against 5 Approve Stock Option Plan Grants to Douglas Godshall Management For For 6 Approve Stock Option Plan Grants to Robert Thomas Management For For 7 Approve Stock Option Plan Grants to Seth Harrison Management For For 8 Approve Stock Option Plan Grants to Timothy Barberich Management For For 9 Approve Stock Option Plan Grants to Charles Raymond Larkin, Jr. Management For For 10 Approve Stock Option Plan Grants to Robert Stockman Management For For 11 Approve Stock Option Plan Grants to Denis Wade Management For For 12 Approve Stock Option Plan Grants to Cynthia Feldman Management For For HEXCEL CORPORATION Meeting Date:MAY 03, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:HXL Security ID:428291108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Joel S. Beckman Management For For 2 Elect Director David E. Berges Management For For 3 Elect Director Lynn Brubaker Management For For 4 Elect Director Jeffrey C. Campbell Management For For 5 Elect Director Sandra L. Derickson Management For For 6 Elect Director W. Kim Foster Management For For 7 Elect Director Thomas A. Gendron Management For For 8 Elect Director Jeffrey A. Graves Management For For 9 Elect Director David C. Hill Management For For 10 Elect Director David L. Pugh Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For HIGHER ONE HOLDINGS, INC. Meeting Date:MAY 14, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:ONE Security ID:42983D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Miles Lasater Management For For 1.2 Elect Director Robert Hartheimer Management For For 1.3 Elect Director Patrick McFadden Management For For 2 Ratify Auditors Management For For HMS HOLDINGS CORP. Meeting Date:JUL 06, 2011 Record Date:MAY 17, 2011 Meeting Type:ANNUAL Ticker:HMSY Security ID:40425J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William F. Miller III Management For For 1.2 Elect Director Ellen A. Rudnick Management For For 1.3 Elect Director Michael A. Stocker Management For Withhold 1.4 Elect Director Richard H. Stowe Management For For 2 Increase Authorized Common Stock Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Advisory Vote on Say on Pay Frequency Management Three Years One Year 8 Ratify Auditors Management For For HMS HOLDINGS CORP. Meeting Date:JUN 26, 2012 Record Date:MAY 07, 2012 Meeting Type:ANNUAL Ticker:HMSY Security ID:40425J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Robert. M. Holster Management For For 2 Elect Director James T. Kelly Management For For 3 Elect Director William C. Lucia Management For For 4 Elect Director William S. Mosakowski Management For Against 5 Elect Director Bart M. Schwartz Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Ratify Auditors Management For For HOMEAWAY, INC. Meeting Date:JUN 06, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:AWAY Security ID:43739Q100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Todd C. Chaffee Management For For 1.2 Elect Director Carl G. Shepherd Management For For 1.3 Elect Director Robert Solomon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year HUB GROUP, INC. Meeting Date:MAY 15, 2012 Record Date:MAR 21, 2012 Meeting Type:ANNUAL Ticker:HUBG Security ID:443320106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David P. Yeager Management For For 1.2 Elect Director Mark A. Yeager Management For For 1.3 Elect Director Gary D. Eppen Management For Withhold 1.4 Elect Director Charles R. Reaves Management For For 1.5 Elect Director Martin P. Slark Management For For 1.6 Elect Director Jonathan P. Ward Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HURON CONSULTING GROUP INC. Meeting Date:MAY 01, 2012 Record Date:MAR 06, 2012 Meeting Type:ANNUAL Ticker:HURN Security ID:447462102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director DuBose Ausley Management For For 1.2 Elect Director John S. Moody Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For ICONIX BRAND GROUP, INC. Meeting Date:AUG 18, 2011 Record Date:JUN 23, 2011 Meeting Type:ANNUAL Ticker:ICON Security ID:451055107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil Cole Management For For 1.2 Elect Director Barry Emanuel Management For For 1.3 Elect Director Drew Cohen Management For Withhold 1.4 Elect Director F. Peter Cuneo Management For For 1.5 Elect Director Mark Friedman Management For For 1.6 Elect Director James A. Marcum Management For For 1.7 Elect Director Laurence N. Charney Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year IMPAX LABORATORIES, INC. Meeting Date:MAY 22, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:IPXL Security ID:45256B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leslie Z. Benet Management For For 1.2 Elect Director Robert L. Burr Management For For 1.3 Elect Director Allen Chao Management For For 1.4 Elect Director Nigel Ten Fleming Management For For 1.5 Elect Director Larry Hsu Management For For 1.6 Elect Director Michael Markbreiter Management For For 1.7 Elect Director Peter R. Terreri Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For INTERMUNE, INC. Meeting Date:JUN 04, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:ITMN Security ID:45884X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lars G. Ekman Management For For 1.2 Elect Director Jonathan S. Leff Management For For 1.3 Elect Director Angus C. Russell Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against IXIA Meeting Date:MAY 10, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:XXIA Security ID:45071R109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Victor Alston Management For For 1.2 Elect Director Laurent Asscher Management For For 1.3 Elect Director Jonathan Fram Management For Withhold 1.4 Elect Director Errol Ginsberg Management For For 1.5 Elect Director Gail Hamilton Management For For 1.6 Elect Director Jon F. Rager Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For JACK IN THE BOX INC. Meeting Date:FEB 17, 2012 Record Date:DEC 20, 2011 Meeting Type:ANNUAL Ticker:JACK Security ID:466367109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David L. Goebel Management For For 2 Elect Director Madeleine A. Kleiner Management For For 3 Elect Director Linda A. Lang Management For For 4 Elect Director Michael W. Murphy Management For For 5 Elect Director James M. Myers Management For For 6 Elect Director David M. Tehle Management For For 7 Elect Director Winifred M. Webb Management For For 8 Elect Director John T. Wyatt Management For For 9 Amend Omnibus Stock Plan Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For JAMES RIVER COAL COMPANY Meeting Date:APR 23, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:JRCC Security ID:470355207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald J. FlorJancic Management For For 1.2 Elect Director Joseph H. Vipperman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For JIVE SOFTWARE, INC. Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:JIVE Security ID:47760A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jonathan G. Heiliger Management For Withhold 1.2 Elect Director Sundar Pichai Management For Withhold 1.3 Elect Director Matthew A. Tucker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year KAYDON CORPORATION Meeting Date:MAY 08, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:KDN Security ID:486587108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark A. Alexander Management For For 1.2 Elect Director David A. Brandon Management For For 1.3 Elect Director Patrick P. Coyne Management For For 1.4 Elect Director William K. Gerber Management For For 1.5 Elect Director Timothy J. O'Donovan Management For For 1.6 Elect Director James O'Leary Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KEY ENERGY SERVICES, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:KEG Security ID:492914106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard J. Alario Management For For 2 Elect Director Ralph S. Michael, III Management For For 3 Elect Director Arlene M. Yocum Management For For 4 Approve Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KODIAK OIL & GAS CORP. Meeting Date:JUN 13, 2012 Record Date:MAY 09, 2012 Meeting Type:ANNUAL Ticker:KOG Security ID:50015Q100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Lynn A. Peterson Management For For 2 Elect Director James E. Catlin Management For For 3 Elect Director Rodney D. Knutson Management For For 4 Elect Director Herrick K. Lidstone, Jr. Management For For 5 Elect Director William J. Krysiak Management For For 6 Ratify Ernst & Young LLP as Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LIONS GATE ENTERTAINMENT CORP. Meeting Date:SEP 13, 2011 Record Date:AUG 05, 2011 Meeting Type:ANNUAL Ticker:LGF Security ID:535919203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Norman Bacal as Director Management For For 1.2 Elect Michael Burns as Director Management For For 1.3 Elect Arthur Evrensel as Director Management For Withhold 1.4 Elect Jon Feltheimer as Director Management For For 1.5 Elect Frank Giustra as Director Management For Withhold 1.6 Elect Morley Koffman as Director Management For For 1.7 Elect Harald Ludwig as Director Management For For 1.8 Elect G. Scott Paterson as Director Management For For 1.9 Elect Mark H. Rachesky as Director Management For For 1.10 Elect Daryl Simm as Director Management For For 1.11 Elect Hardwick Simmons as Director Management For For 1.12 Elect Phyllis Yaffe as Director Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Other Business Management For Against MANNING & NAPIER INC. Meeting Date:JUN 20, 2012 Record Date:MAY 10, 2012 Meeting Type:ANNUAL Ticker:MN Security ID:56382Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Manning Management For For 1.2 Elect Director Patrick Cunningham Management For For 1.3 Elect Director B. Reuben Auspitz Management For For 1.4 Elect Director Richard M. Hurwitz Management For For 1.5 Elect Director Edward J. Pettinella Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year MARTEN TRANSPORT, LTD. Meeting Date:MAY 01, 2012 Record Date:MAR 07, 2012 Meeting Type:ANNUAL Ticker:MRTN Security ID:573075108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randolph L. Marten Management For For 1.2 Elect Director Larry B. Hagness Management For For 1.3 Elect Director Thomas J. Winkel Management For For 1.4 Elect Director Jerry M. Bauer Management For For 1.5 Elect Director Robert L. Demorest Management For For 1.6 Elect Director G. Larry Owens Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MB FINANCIAL, INC. Meeting Date:JUN 13, 2012 Record Date:MAR 28, 2012 Meeting Type:ANNUAL Ticker:MBFI Security ID:55264U108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David P. Bolger Management For Against 2 Elect Director Robert S. Engelman, Jr. Management For For 3 Elect Director Thomas H. Harvey Management For For 4 Elect Director Ronald D. Santo Management For For 5 Elect Director Renee Togher Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Advisory Vote on Say on Pay Frequency Management One Year One Year 8 Ratify Auditors Management For For MOBILE MINI, INC. Meeting Date:JUN 26, 2012 Record Date:APR 30, 2012 Meeting Type:ANNUAL Ticker:MINI Security ID:60740F105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey S. Goble Management For For 1.2 Elect Director James J. Martell Management For For 1.3 Elect Director Stephen A. McConnell Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For MWI VETERINARY SUPPLY, INC. Meeting Date:FEB 08, 2012 Record Date:DEC 12, 2011 Meeting Type:ANNUAL Ticker:MWIV Security ID:55402X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Keith E. Alessi Management For For 1.2 Elect Director Bruce C. Bruckmann Management For For 1.3 Elect Director James F. Cleary, Jr. Management For For 1.4 Elect Director John F. Mcnamara Management For For 1.5 Elect Director A. Craig Olson Management For For 1.6 Elect Director Robert N. Rebholtz, Jr. Management For For 1.7 Elect Director William J. Robison Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NATIONAL INSTRUMENTS CORPORATION Meeting Date:MAY 08, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:NATI Security ID:636518102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Duy-Loan T. Le Management For For 1.2 Elect Director Charles J. Roesslein Management For For 2 Ratify Auditors Management For For NETSPEND HOLDINGS, INC. Meeting Date:APR 27, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:NTSP Security ID:64118V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas A. McCullough Management For For 1.2 Elect Director Daniel M. Schley Management For For 1.3 Elect Director Alexander R. Castaldi Management For For 2 Approve Qualified Employee Stock Purchase Plan Management For For 3 Ratify Auditors Management For For NORTHWEST BANCSHARES, INC. Meeting Date:APR 18, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:NWBI Security ID:667340103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard L. Carr Management For For 1.2 Elect Director John M. Bauer Management For For 1.3 Elect Director Philip M. Tredway Management For For 1.4 Elect Director Deborah J. Chadsey Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For OPENTABLE, INC. Meeting Date:JUN 07, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:OPEN Security ID:68372A104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. George 'Skip' Battle Management For For 1.2 Elect Director Paul Pressler Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PANERA BREAD COMPANY Meeting Date:MAY 17, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:PNRA Security ID:69840W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Domenic Colasacco Management For For 1.2 Elect Director Thomas E. Lynch Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PAREXEL INTERNATIONAL CORPORATION Meeting Date:DEC 08, 2011 Record Date:OCT 14, 2011 Meeting Type:ANNUAL Ticker:PRXL Security ID:699462107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick J. Fortune Management For For 1.2 Elect Director Ellen M. Zane Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For PEET'S COFFEE & TEA, INC. Meeting Date:MAY 11, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:PEET Security ID:705560100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ted W. Hall Management For For 1.2 Elect Director Patrick J. O'Dea Management For For 2 Declassify the Board of Directors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For PETROLEUM DEVELOPMENT CORPORATION Meeting Date:JUN 07, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:PETD Security ID:716578109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anthony J. Crisafio Management For For 1.2 Elect Director Kimberly Luff Wakim Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Change Company Name Management For For 4 Ratify Auditors Management For For PHARMACYCLICS, INC. Meeting Date:DEC 15, 2011 Record Date:OCT 26, 2011 Meeting Type:ANNUAL Ticker:PCYC Security ID:716933106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert F. Booth, Ph.D. Management For For 1.2 Elect Director Robert W. Duggan Management For For 1.3 Elect Director Eric H. Halvorson Management For For 1.4 Elect Director Roy C. Hardiman Management For Withhold 1.5 Elect Director Minesh P. Mehta, M.D. Management For For 1.6 Elect Director David D. Smith, Ph.D. Management For For 1.7 Elect Director Richard A. van den Broek Management For For 2 Increase Authorized Common Stock Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year 7 Ratify Auditors Management For For PIONEER DRILLING COMPANY Meeting Date:MAY 10, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL Ticker:PDC Security ID:723655106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wm. Stacy Locke Management For For 1.2 Elect Director C. John Thompson Management For For 2 Change Company Name Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For POWER INTEGRATIONS, INC. Meeting Date:JUN 18, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:POWI Security ID:739276103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Balu Balakrishnan Management For For 1.2 Elect Director Alan D. Bickell Management For For 1.3 Elect Director Nicholas E. Brathwaite Management For For 1.4 Elect Director William George Management For For 1.5 Elect Director Balakrishnan S. Iyer Management For For 1.6 Elect Director E. Floyd Kvamme Management For For 1.7 Elect Director Steven J. Sharp Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For PROGRESS SOFTWARE CORPORATION Meeting Date:MAY 31, 2012 Record Date:MAR 23, 2012 Meeting Type:PROXY CONTEST Ticker:PRGS Security ID:743312100 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (Gold Card) 1.1 Elect Director Jay H. Bhatt Management For For 1.2 Elect Director Barry N. Bycoff Management For For 1.3 Elect Director John R. Egan Management For For 1.4 Elect Director Ram Gupta Management For For 1.5 Elect Director Charles F. Kane Management For For 1.6 Elect Director David A. Krall Management For For 1.7 Elect Director Michael L. Mark Management For For 1.8 Elect Director Philip M. Pead Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (White Card) 1.1 Elect Director Dale L. Fuller Shareholder Do Not Vote Did Not Vote 1.2 Elect Director Jeffrey C. Smith Shareholder Do Not Vote Did Not Vote 1.3 Elect Director Edward Terino Shareholder Do Not Vote Did Not Vote 1.4 Management Nominee - Jay H. Bhatt Shareholder Do Not Vote Did Not Vote 1.5 Management Nominee - Barry N. Bycoff Shareholder Do Not Vote Did Not Vote 1.6 Management Nominee - John R. Egan Shareholder Do Not Vote Did Not Vote 1.7 Management Nominee - Charles F. Kane Shareholder Do Not Vote Did Not Vote 1.8 Management Nominee - Philip M. Pead Shareholder Do Not Vote Did Not Vote 2 Amend Qualified Employee Stock Purchase Plan Management Do Not Vote Did Not Vote 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Do Not Vote Did Not Vote 4 Ratify Auditors Management Do Not Vote Did Not Vote QUALITY SYSTEMS, INC. Meeting Date:AUG 11, 2011 Record Date:JUN 13, 2011 Meeting Type:ANNUAL Ticker:QSII Security ID:747582104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Craig A. Barbarosh Management For For 1.2 Elect Director Murray F. Brennan Management For For 1.3 Elect Director George H. Bristol Management For For 1.4 Elect Director Patrick B. Cline Management For For 1.5 Elect Director Ahmed D. Hussein Management For For 1.6 Elect Director D. Russell Pflueger Management For For 1.7 Elect Director Steven T. Plochocki Management For For 1.8 Elect Director Sheldon Razin Management For For 1.9 Elect Director Maureen A. Spivack Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year QUESTCOR PHARMACEUTICALS, INC. Meeting Date:MAY 10, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:QCOR Security ID:74835Y101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Don M. Bailey Management For For 1.2 Elect Director Mitchell J. Blutt Management For For 1.3 Elect Director Neal C. Bradsher Management For For 1.4 Elect Director Stephen C. Farrell Management For For 1.5 Elect Director Louis Silverman Management For For 1.6 Elect Director Virgil D. Thompson Management For For 1.7 Elect Director Scott M. Whitcup Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For QUINSTREET, INC. Meeting Date:NOV 03, 2011 Record Date:SEP 15, 2011 Meeting Type:ANNUAL Ticker:QNST Security ID:74874Q100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John G. McDonald Management For For 1.2 Elect Director Gregory Sands Management For For 1.3 Elect Director Bronwyn Syiek Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year REALD INC. Meeting Date:JUL 29, 2011 Record Date:JUN 13, 2011 Meeting Type:ANNUAL Ticker:RLD Security ID:75604L105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua Greer Management For For 1.2 Elect Director James Cameron Management For For 1.3 Elect Director David Habiger Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Qualified Employee Stock Purchase Plan Management For For RPX CORPORATION Meeting Date:JUN 19, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:RPXC Security ID:74972G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Izhar Armony Management For Withhold 1.2 Elect Director Randy Komisar Management For For 1.3 Elect Director Giuseppe Zocco Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year SAGENT PHARMACEUTICALS, INC. Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:SGNT Security ID:786692103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey M. Yordon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year SALIX PHARMACEUTICALS, LTD. Meeting Date:JUN 14, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:SLXP Security ID:795435106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Chappell Management For For 1.2 Elect Director Thomas W. D'Alonzo Management For For 1.3 Elect Director William P. Keane Management For For 1.4 Elect Director Carolyn J. Logan Management For For 1.5 Elect Director Mark A. Sirgo Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For SANCHEZ ENERGY CORPORATION Meeting Date:MAY 23, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:SN Security ID:79970Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Antonio R. Sanchez, III Management For For 1.2 Elect Director Gilbert A. Garcia Management For For 1.3 Elect Director Greg Colvin Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For SAPIENT CORPORATION Meeting Date:JUN 07, 2012 Record Date:APR 11, 2012 Meeting Type:ANNUAL Ticker:SAPE Security ID:803062108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James M. Benson Management For For 1.2 Elect Director Hermann Buerger Management For For 1.3 Elect Director Jerry A. Greenberg Management For For 1.4 Elect Director Alan J. Herrick Management For For 1.5 Elect Director J. Stuart Moore Management For For 1.6 Elect Director Robert L. Rosen Management For For 1.7 Elect Director Ashok Shah Management For For 1.8 Elect Director Vijay Singal Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SEMTECH CORPORATION Meeting Date:JUN 21, 2012 Record Date:APR 27, 2012 Meeting Type:ANNUAL Ticker:SMTC Security ID:816850101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glen M. Antle Management For For 1.2 Elect Director W. Dean Baker Management For For 1.3 Elect Director James P. Burra Management For For 1.4 Elect Director Bruce C. Edwards Management For For 1.5 Elect Director Rockell N. Hankin Management For For 1.6 Elect Director James T. Lindstrom Management For For 1.7 Elect Director Mohan R. Maheswaran Management For For 1.8 Elect Director John L. Piotrowski Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SERVICESOURCE INTERNATIONAL, INC. Meeting Date:MAY 30, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:SREV Security ID:81763U100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce W. Dunlevie Management For For 1.2 Elect Director Barry D. Reynolds Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For SHORETEL, INC. Meeting Date:NOV 15, 2011 Record Date:SEP 21, 2011 Meeting Type:ANNUAL Ticker:SHOR Security ID:825211105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter Blackmore Management For For 1.2 Elect Director Kenneth D. Denman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year SHUFFLE MASTER, INC. Meeting Date:MAR 15, 2012 Record Date:JAN 18, 2012 Meeting Type:ANNUAL Ticker:SHFL Security ID:825549108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Garry W. Saunders Management For Withhold 1.2 Elect Director John R. Bailey Management For Withhold 1.3 Elect Director Daniel M. Wade Management For For 1.4 Elect Director Eileen F. Raney Management For For 1.5 Elect Director A. Randall Thoman Management For For 1.6 Elect Director Michael Gavin Isaacs Management For For 1.7 Elect Director David B. Lopez Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SHUTTERFLY, INC. Meeting Date:MAY 23, 2012 Record Date:MAR 28, 2012 Meeting Type:ANNUAL Ticker:SFLY Security ID:82568P304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jeffrey T. Housenbold Management For For 2 Elect Director James N. White Management For For 3 Elect Director Stephen J. Killeen Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For SIGNATURE BANK Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:SBNY Security ID:82669G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kathryn A. Byrne Management For For 1.2 Elect Director Alfonse M. D'Amato Management For For 1.3 Elect Director Jeffrey W. Meshel Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SILICON LABORATORIES INC. Meeting Date:APR 19, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:SLAB Security ID:826919102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harvey B. Cash Management For For 1.2 Elect Director G. Tyson Tuttle Management For For 1.3 Elect Director David R. Welland Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SPIRIT AIRLINES, INC. Meeting Date:JUN 13, 2012 Record Date:APR 27, 2012 Meeting Type:ANNUAL Ticker:SAVE Security ID:848577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barclay G. Jones, III Management For For 1.2 Elect Director Robert D. Johnson Management For For 1.3 Elect Director Stuart I. Oran Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year SUPERIOR ENERGY SERVICES, INC. Meeting Date:FEB 07, 2012 Record Date:DEC 12, 2011 Meeting Type:SPECIAL Ticker:SPN Security ID:868157108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Increase Authorized Common Stock Management For For 3 Adjourn Meeting Management For For SUPERIOR ENERGY SERVICES, INC. Meeting Date:MAY 16, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:SPN Security ID:868157108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold J. Bouillion Management For For 1.2 Elect Director Enoch L. Dawkins Management For Withhold 1.3 Elect Director David D. Dunlap Management For For 1.4 Elect Director James M. Funk Management For For 1.5 Elect Director Terence E. Hall Management For For 1.6 Elect Director Ernest E. 'Wyn' Howard, III Management For Withhold 1.7 Elect Director Peter D. Kinnear Management For For 1.8 Elect Director Michael M. McShane Management For For 1.9 Elect Director W. Matt Ralls Management For For 1.10 Elect Director Justin L. Sullivan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TALEO CORPORATION Meeting Date:APR 05, 2012 Record Date:MAR 02, 2012 Meeting Type:SPECIAL Ticker:TLEO Security ID:87424N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For TENNECO INC. Meeting Date:MAY 16, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:TEN Security ID:880349105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Dennis J. Letham Management For For 2 Elect Director Hari N. Nair Management For For 3 Elect Director Roger B. Porter Management For For 4 Elect Director David B. Price, Jr. Management For For 5 Elect Director Gregg M. Sherrill Management For For 6 Elect Director Paul T. Stecko Management For For 7 Elect Director Mitsunobu Takeuchi Management For For 8 Elect Director Jane L. Warner Management For For 9 Ratify Auditors Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE BOSTON BEER COMPANY, INC. Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:SAM Security ID:100557107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Burwick Management For For 1.2 Elect Director Pearson C. Cummin, III Management For Withhold 1.3 Elect Director Jeanne-Michel Valette Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE CHEFS' WAREHOUSE, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:CHEF Security ID:163086101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John D. Austin Management For For 1.2 Elect Director John A. Couri Management For For 1.3 Elect Director L. Kevin Cox Management For For 1.4 Elect Director Dean Facatselis Management For For 1.5 Elect Director Stephen Hanson Management For For 1.6 Elect Director Christopher Pappas Management For For 1.7 Elect Director John Pappas Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For THE HAIN CELESTIAL GROUP, INC. Meeting Date:NOV 17, 2011 Record Date:SEP 22, 2011 Meeting Type:ANNUAL Ticker:HAIN Security ID:405217100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Irwin D. Simon Management For For 1.2 Elect Director Barry J. Alperin Management For For 1.3 Elect Director Richard C. Berke Management For For 1.4 Elect Director Jack Futterman Management For For 1.5 Elect Director Marina Hahn Management For For 1.6 Elect Director Brett Icahn Management For For 1.7 Elect Director Roger Meltzer Management For Withhold 1.8 Elect Director David Schechter Management For For 1.9 Elect Director Lewis D. Schiliro Management For For 1.10 Elect Director Lawrence S. Zilavy Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For Against 5 Ratify Auditors Management For For THE KEYW HOLDING CORPORATION Meeting Date:AUG 17, 2011 Record Date:JUN 29, 2011 Meeting Type:ANNUAL Ticker:KEYW Security ID:493723100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William I. Campbell Management For For 1.2 Elect Director Pierre A. Chao Management For For 1.3 Elect Director John G. Hannon Management For Withhold 1.4 Elect Director Kenneth A. Minihan Management For For 1.5 Elect Director Arthur L. Money Management For For 1.6 Elect Director Leonard E. Moodispaw Management For For 1.7 Elect Director Caroline S. Pisano Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year THE MANITOWOC COMPANY, INC. Meeting Date:MAY 01, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:MTW Security ID:563571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roy V. Armes Management For For 1.2 Elect Director Cynthia M. Egnotovich Management For Withhold 1.3 Elect Director James L. Packard Management For Withhold 2 Approve Executive Incentive Bonus Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against THORATEC CORPORATION Meeting Date:MAY 23, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:THOR Security ID:885175307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil F. Dimick Management For Withhold 1.2 Elect Director Gerhard F. Burbach Management For For 1.3 Elect Director J. Daniel Cole Management For For 1.4 Elect Director Steven H. Collis Management For For 1.5 Elect Director Elisha W. Finney Management For For 1.6 Elect Director D. Keith Grossman Management For For 1.7 Elect Director William A. Hawkins, III Management For For 1.8 Elect Director Paul A. LaViolette Management For For 1.9 Elect Director Daniel M. Mulvena Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For THQ INC. Meeting Date:JUL 28, 2011 Record Date:JUN 03, 2011 Meeting Type:ANNUAL Ticker:THQI Security ID:872443403 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian J. Farrell Management For For 1.2 Elect Director Lawrence Burstein Management For Withhold 1.3 Elect Director Henry T. Denero Management For Withhold 1.4 Elect Director Brian P. Dougherty Management For Withhold 1.5 Elect Director Jeffrey W. Griffiths Management For For 1.6 Elect Director James Whims Management For Withhold 2 Amend Omnibus Stock Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 6 Advisory Vote on Say on Pay Frequency Management One Year One Year 7 Ratify Auditors Management For For TREEHOUSE FOODS, INC. Meeting Date:APR 26, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:THS Security ID:89469A104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Frank J. O'Connell Management For For 2 Elect Director Terdema L. Ussery, II Management For For 3 Elect Director David B. Vermylen Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Amend Omnibus Stock Plan Management For Against TRIMBLE NAVIGATION LIMITED Meeting Date:MAY 01, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:TRMB Security ID:896239100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven W. Berglund Management For For 1.2 Elect Director John B. Goodrich Management For For 1.3 Elect Director William Hart Management For For 1.4 Elect Director Merit E. Janow Management For For 1.5 Elect Director Ulf J. Johansson Management For For 1.6 Elect Director Ronald S. Nersesian Management For For 1.7 Elect Director Bradford W. Parkinson Management For For 1.8 Elect Director Mark S. Peek Management For For 1.9 Elect Director Nickolas W. Vande Steeg Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For UNDER ARMOUR, INC. Meeting Date:MAY 01, 2012 Record Date:FEB 17, 2012 Meeting Type:ANNUAL Ticker:UA Security ID:904311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin A. Plank Management For For 1.2 Elect Director Byron K. Adams, Jr. Management For For 1.3 Elect Director Douglas E. Coltharp Management For For 1.4 Elect Director Anthony W. Deering Management For For 1.5 Elect Director A.B. Krongard Management For For 1.6 Elect Director William R. McDermott Management For For 1.7 Elect Director Harvey L. Sanders Management For For 1.8 Elect Director Thomas J. Sippel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For VANGUARD HEALTH SYSTEMS INC. Meeting Date:NOV 10, 2011 Record Date:SEP 13, 2011 Meeting Type:ANNUAL Ticker:VHS Security ID:922036207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen R. D'Arcy Management For For 1.2 Elect Director Robert Galvin, M.D. Management For For 1.3 Elect Director Carol J. Burt Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year VIASAT, INC. Meeting Date:JAN 27, 2012 Record Date:DEC 06, 2011 Meeting Type:ANNUAL Ticker:VSAT Security ID:92552V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark Dankberg Management For For 1.2 Elect Director Michael Targoff Management For Withhold 1.3 Elect Director Harvey White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Two Years One Year VITAMIN SHOPPE, INC. Meeting Date:JUN 07, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:VSI Security ID:92849E101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard L. Markee Management For For 1.2 Elect Director B. Michael Becker Management For For 1.3 Elect Director Catherine E. Buggeln Management For For 1.4 Elect Director John H. Edmondson Management For For 1.5 Elect Director David H. Edwab Management For For 1.6 Elect Director Richard L. Perkal Management For For 1.7 Elect Director Beth M. Pritchard Management For For 1.8 Elect Director Katherine Savitt-Lennon Management For For 1.9 Elect Director Anthony N. Truesdale Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For VOLCANO CORPORATION Meeting Date:MAY 23, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:VOLC Security ID:928645100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. Scott Huennekens Management For For 1.2 Elect Director Lesley H. Howe Management For For 1.3 Elect Director Ronald A. Matricaria Management For For 2 Advisory Vote to Appoint Eric J. Topol to the Board of Directors to Fill Class I Vacancy Management For For 3 Advisory Vote to Appoint Leslie V. Norwalk to the Board of Directors to Fill Class II Vacancy Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VOLTERRA SEMICONDUCTOR CORPORATION Meeting Date:APR 20, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:VLTR Security ID:928708106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher Paisley Management For For 1.2 Elect Director Stephen Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For WOLVERINE WORLD WIDE, INC. Meeting Date:APR 19, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:WWW Security ID:978097103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alberto L. Grimoldi Management For For 1.2 Elect Director Joseph R. Gromek Management For For 1.3 Elect Director Brenda J. Lauderback Management For For 1.4 Elect Director Shirley D. Peterson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For Franklin Small-Mid Cap Growth Fund ACME PACKET, INC. Meeting Date:MAY 04, 2012 Record Date:MAR 06, 2012 Meeting Type:ANNUAL Ticker:APKT Security ID:004764106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David B. Elsbree Management For For 2 Elect Director Patrick J. MeLampy Management For For 3 Elect Director Robert G. Ory Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For AFFILIATED MANAGERS GROUP, INC. Meeting Date:JUN 18, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:AMG Security ID:008252108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Samuel T. Byrne Management For For 2 Elect Director Dwight D. Churchill Management For For 3 Elect Director Sean M. Healey Management For For 4 Elect Director Harold J. Meyerman Management For For 5 Elect Director William J. Nutt Management For For 6 Elect Director Tracy P. Palandjian Management For For 7 Elect Director Rita M. Rodriguez Management For For 8 Elect Director Patrick T. Ryan Management For For 9 Elect Director Jide J. Zeitlin Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Ratify Auditors Management For For AGILENT TECHNOLOGIES, INC. Meeting Date:MAR 21, 2012 Record Date:JAN 23, 2012 Meeting Type:ANNUAL Ticker:A Security ID:00846U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Robert J. Herbold Management For For 2 Elect Director Koh Boon Hwee Management For For 3 Elect Director William P. Sullivan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALBEMARLE CORPORATION Meeting Date:MAY 09, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:ALB Security ID:012653101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jim W. Nokes Management For For 1.2 Elect Director Willam H. Hernandez Management For For 1.3 Elect Director R. William Ide, III Management For For 1.4 Elect Director Luther C. Kissam, IV Management For For 1.5 Elect Director Joseph M. Mahady Management For For 1.6 Elect Director Barry W. Perry Management For For 1.7 Elect Director John Sherman, Jr. Management For For 1.8 Elect Director Harriett Tee Taggart Management For For 1.9 Elect Director Anne Marie Whittemore Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALEXION PHARMACEUTICALS, INC. Meeting Date:MAY 07, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:ALXN Security ID:015351109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leonard Bell Management For For 1.2 Elect Director Max Link Management For For 1.3 Elect Director William R. Keller Management For For 1.4 Elect Director Joseph A. Madri Management For For 1.5 Elect Director Larry L. Mathis Management For For 1.6 Elect Director R. Douglas Norby Management For For 1.7 Elect Director Alvin S. Parven Management For For 1.8 Elect Director Andreas Rummelt Management For For 1.9 Elect Director Ann M. Veneman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALLEGIANT TRAVEL COMPANY Meeting Date:JUN 05, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:ALGT Security ID:01748X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Montie R. Brewer Management For For 1.2 Elect Director Gary Ellmer Management For For 1.3 Elect Director Timothy P. Flynn Management For Withhold 1.4 Elect Director Maurice J. Gallagher, Jr. Management For For 1.5 Elect Director Charles W. Pollard Management For For 1.6 Elect Director John Redmond Management For Withhold 2 Ratify Auditors Management For For ALLIANCE DATA SYSTEMS CORPORATION Meeting Date:JUN 07, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:ADS Security ID:018581108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Edward J. Heffernan Management For For 2 Elect Director Robert A. Minicucci Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. Meeting Date:JUN 15, 2012 Record Date:APR 24, 2012 Meeting Type:ANNUAL Ticker:MDRX Security ID:01988P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul M. Black Management For For 1.2 Elect Director Dennis H. Chookaszian Management For Withhold 1.3 Elect Director Robert J. Cindrich Management For For 1.4 Elect Director Marcel L. 'Gus' Gamache - DO NOT VOTE Management None None 1.5 Elect Director Philip D. Green Management For Withhold 1.6 Elect Director Michael J. Kluger Management For Withhold 1.7 Elect Director Glen E. Tullman Management For Withhold 1.8 Elect Director Stuart L. Bascomb Management For For 1.9 Elect Director David D. Stevens Management For For 1.10 Elect Director Ralph H. 'Randy' Thurman Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For AMETEK, INC. Meeting Date:MAY 01, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:AME Security ID:031100100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James R. Malone Management For Withhold 1.2 Elect Director Elizabeth R. Varet Management For For 1.3 Elect Director Dennis K. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ANSYS, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL Ticker:ANSS Security ID:03662Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter J. Smith Management For For 1.2 Elect Director Bradford C. Morley Management For For 1.3 Elect Director Patrick J. Zilvitis Management For For 2 Adopt Majority Voting for Uncontested Election of Directors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For ARUBA NETWORKS, INC. Meeting Date:DEC 15, 2011 Record Date:OCT 20, 2011 Meeting Type:ANNUAL Ticker:ARUN Security ID:043176106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dominic P. Orr Management For For 1.2 Elect Director Keerti Melkote Management For For 1.3 Elect Director Bernard Guidon Management For Withhold 1.4 Elect Director Emmanuel Hernandez Management For For 1.5 Elect Director Michael R. Kourey Management For For 1.6 Elect Director Douglas Leone Management For For 1.7 Elect Director Willem P. Roelandts Management For For 1.8 Elect Director Juergen Rottler Management For For 1.9 Elect Director Daniel Warmenhoven Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year AVAGO TECHNOLOGIES LIMITED Meeting Date:APR 04, 2012 Record Date:FEB 08, 2012 Meeting Type:ANNUAL Ticker:AVGO Security ID:Y0486S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Reelect Hock E. Tan as Director Management For For 1b Reelect Adam H. Clammer as Director Management For For 1c Reelect John T. Dickson as Director Management For For 1d Reelect James V. Diller as Director Management For For 1e Reelect Kenneth Y. Hao as Director Management For For 1f Reelect John Min-Chih Hsuan as Director Management For For 1g Reelect Justine F. Lien as Director Management For For 1h Reelect Donald Macleod as Director Management For For 2 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Cash Compensation to Directors Management For For 4 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 5 Approve Repurchase of Up to 10 Percent of Issued Capital Management For For BIOMARIN PHARMACEUTICAL INC. Meeting Date:MAY 08, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:BMRN Security ID:09061G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jean-Jacques Bienaime Management For For 1.2 Elect Director Michael Grey Management For For 1.3 Elect Director Elaine J. Heron Management For For 1.4 Elect Director Pierre Lapalme Management For For 1.5 Elect Director V. Bryan Lawlis Management For For 1.6 Elect Director Richard A. Meier Management For For 1.7 Elect Director Alan J. Lewis Management For For 1.8 Elect Director William D. Young Management For For 1.9 Elect Director Kenneth M. Bate Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BLUE NILE, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:NILE Security ID:09578R103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael Potter Management For For 1.2 Elect Director Steve Scheid Management For For 1.3 Elect Director Mary Alice Taylor Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BORGWARNER INC. Meeting Date:APR 25, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Phyllis O. Bonanno Management For For 2 Elect Director Alexis P. Michas Management For For 3 Elect Director Richard O. Schaum Management For For 4 Elect Director Thomas T. Stallkamp Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Adopt Majority Voting for Uncontested Election of Directors Management For For BOTTOMLINE TECHNOLOGIES (DE), INC. Meeting Date:NOV 17, 2011 Record Date:SEP 28, 2011 Meeting Type:ANNUAL Ticker:EPAY Security ID:101388106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph L. Barry, Jr. Management For For 1.2 Elect Director Robert A. Eberle Management For For 1.3 Elect Director Jeffrey C. Leathe Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Auditors Management For For BUFFALO WILD WINGS, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:BWLD Security ID:119848109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sally J. Smith Management For For 1.2 Elect Director Robert W. MacDonald Management For For 1.3 Elect Director J. Oliver Maggard Management For For 1.4 Elect Director James M. Damian Management For For 1.5 Elect Director Dale M. Applequist Management For For 1.6 Elect Director Warren E. Mack Management For Withhold 1.7 Elect Director Michael P. Johnson Management For For 1.8 Elect Director Jerry R. Rose Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Approve Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For CALPINE CORPORATION Meeting Date:MAY 15, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:CPN Security ID:131347304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank Cassidy Management For For 1.2 Elect Director Jack A. Fusco Management For For 1.3 Elect Director Robert C. Hinckley Management For For 1.4 Elect Director David C. Merritt Management For For 1.5 Elect Director W. Benjamin Moreland Management For For 1.6 Elect Director Robert A. Mosbacher, Jr. Management For For 1.7 Elect Director William E. Oberndorf Management For For 1.8 Elect Director Denise M. O'Leary Management For For 1.9 Elect Director J. Stuart Ryan Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CAMERON INTERNATIONAL CORPORATION Meeting Date:MAY 11, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:CAM Security ID:13342B105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director C. Baker Cunningham Management For For 2 Elect Director Sheldon R. Erikson Management For For 3 Elect Director Douglas L. Foshee Management For For 4 Elect Director Rodolfo Landim Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Management For For 8 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 9 Approve Restatement of the Company's Certificate of Incorporation Management For For CAREFUSION CORPORATION Meeting Date:NOV 02, 2011 Record Date:SEP 06, 2011 Meeting Type:ANNUAL Ticker:CFN Security ID:14170T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jacqueline B. Kosecoff, Ph.D. Management For For 2 Elect Director Michael D. O'Halleran Management For For 3 Elect Director Robert P. Wayman Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 6 Advisory Vote on Say on Pay Frequency Management One Year One Year CELANESE CORPORATION Meeting Date:APR 19, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:CE Security ID:150870103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director James E. Barlett Management For For 2 Elect Director David F. Hoffmeister Management For For 3 Elect Director Paul H. O'Neill Management For For 4 Elect Director Jay V. Ihlenfeld Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Amend Omnibus Stock Plan Management For For 7 Ratify Auditors Management For For CERNER CORPORATION Meeting Date:MAY 18, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:CERN Security ID:156782104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Clifford W. Illig Management For For 2 Elect Director William B. Neaves Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Declassify the Board of Directors Shareholder Against For CF INDUSTRIES HOLDINGS, INC. Meeting Date:MAY 10, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:CF Security ID:125269100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen A. Furbacher Management For Withhold 1.2 Elect Director John D. Johnson Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Declassify the Board of Directors Shareholder Against For 5 Require a Majority Vote for the Election of Directors Shareholder Against For CHECK POINT SOFTWARE TECHNOLOGIES LTD. Meeting Date:JUN 07, 2012 Record Date:APR 30, 2012 Meeting Type:ANNUAL Ticker:CPW Security ID:M22465104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reelect Directors Management For For 2 Reelect External Directors Management For For 2a Indicate Personal/Controlling Interest in Proposed Agenda Item Management None Against 3 Approve Auditors and Authorize Board to Fix Their Remuneration; Review Consolidated Financial Statements Management For For 4 Approve Compensation of Chairman/CEO Including Option Grant Management For Against 4a Indicate Personal Interest in Proposed Agenda Item Management None Against 5 Reauthorize Board Chairman to Serve as CEO Management For Against 5a Indicate Personal/Controlling Interest in Proposed Agenda Item Management None Against CHIPOTLE MEXICAN GRILL, INC. Meeting Date:MAY 31, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:CMG Security ID:169656105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve Ells Management For For 1.2 Elect Director Patrick J. Flynn Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Declassify the Board of Directors Shareholder Against For CITRIX SYSTEMS, INC. Meeting Date:MAY 24, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:CTXS Security ID:177376100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Thomas F. Bogan Management For For 2 Elect Director Nanci E. Caldwell Management For For 3 Elect Director Gary E. Morin Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COMERICA INCORPORATED Meeting Date:APR 24, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:CMA Security ID:200340107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard G. Lindner Management For For 2 Elect Director Robert S. Taubman Management For For 3 Elect Director Reginald M. Turner, Jr. Management For For 4 Elect Director Roger A. Cregg Management For For 5 Elect Director T. Kevin DeNicola Management For For 6 Elect Director Alfred A. Piergallini Management For For 7 Elect Director Nina G. Vaca Management For For 8 Ratify Auditors Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COMMVAULT SYSTEMS, INC. Meeting Date:AUG 24, 2011 Record Date:JUL 01, 2011 Meeting Type:ANNUAL Ticker:CVLT Security ID:204166102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Allan G. Bunte Management For For 1.2 Elect Director Frank J. Fanzilli, Jr. Management For For 1.3 Elect Director Daniel Pulver Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year COVENTRY HEALTH CARE, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:CVH Security ID:222862104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Daniel N. Mendelson Management For For 2 Elect Director Rodman W. Moorehead, Iii Management For Against 3 Elect Director Timothy T. Weglicki Management For Against 4 Declassify the Board of Directors Management For For 5 Reduce Supermajority Vote Requirement Management For For 6 Ratify Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 8 Report on Political Contributions Shareholder Against For CUMMINS INC. Meeting Date:MAY 08, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:CMI Security ID:231021106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director N. Thomas Linebarger Management For For 2 Elect Director William I. Miller Management For Against 3 Elect Director Alexis M. Herman Management For For 4 Elect Director Georgia R. Nelson Management For For 5 Elect Director Carl Ware Management For For 6 Elect Director Robert K. Herdman Management For For 7 Elect Director Robert J. Bernhard Management For For 8 Elect Director Franklin R. Chang Diaz Management For For 9 Elect Director Stephen B. Dobbs Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Ratify Auditors Management For For 12 Approve Omnibus Stock Plan Management For For 13 Amend Nonqualified Employee Stock Purchase Plan Management For For 14 Provide Right to Call Special Meeting Management For For DAVITA INC. Meeting Date:JUN 11, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:DVA Security ID:23918K108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Pamela M. Arway Management For For 2 Elect Director Charles G. Berg Management For For 3 Elect Director Carol Anthony (John) Davidson Management For For 4 Elect Director Paul J. Diaz Management For For 5 Elect Director Peter T. Grauer Management For For 6 Elect Director John M. Nehra Management For Against 7 Elect Director William L. Roper Management For For 8 Elect Director Kent J. Thiry Management For For 9 Elect Director Roger J. Valine Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 12 Amend Omnibus Stock Plan Management For For 13 Stock Retention/Holding Period Shareholder Against Against DEXCOM, INC. Meeting Date:MAY 31, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:DXCM Security ID:252131107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Terrance H. Gregg Management For For 2 Elect Director Kevin Sayer Management For For 3 Elect Director Nicholas Augustinos Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DICK'S SPORTING GOODS, INC. Meeting Date:JUN 06, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:DKS Security ID:253393102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William J. Colombo Management For For 1.2 Elect Director Larry D. Stone Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DISCOVERY COMMUNICATIONS, INC. Meeting Date:MAY 15, 2012 Record Date:MAR 21, 2012 Meeting Type:ANNUAL Ticker:DISCA Security ID:25470F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert R. Beck Management For For 1.2 Elect Director J. David Wargo Management For Withhold 2 Ratify Auditors Management For For DOLLAR GENERAL CORPORATION Meeting Date:JUN 01, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:DG Security ID:256677105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raj Agrawal Management For For 1.2 Elect Director Warren F. Bryant Management For For 1.3 Elect Director Michael M. Calbert Management For For 1.4 Elect Director Richard W. Dreiling Management For For 1.5 Elect Director Adrian Jones Management For For 1.6 Elect Director William C. Rhodes, III Management For For 1.7 Elect Director David B. Rickard Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For ECOLAB INC. Meeting Date:NOV 30, 2011 Record Date:OCT 11, 2011 Meeting Type:SPECIAL Ticker:ECL Security ID:278865100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Increase Authorized Common Stock Management For For 3 Adjourn Meeting Management For For ECOLAB INC. Meeting Date:MAY 03, 2012 Record Date:MAR 06, 2012 Meeting Type:ANNUAL Ticker:ECL Security ID:278865100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Leslie S. Biller Management For For 2 Elect Director Jerry A. Grundhofer Management For For 3 Elect Director Michael Larson Management For For 4 Elect Director Victoria J. Reich Management For For 5 Elect Director John J. Zillmer Management For For 6 Ratify Auditors Management For For 7 Eliminate Supermajority Vote Requirement Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against 10 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote Shareholder Against For EQUINIX, INC. Meeting Date:JUN 05, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:EQIX Security ID:29444U502 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven T. Clontz Management For For 1.2 Elect Director Gary F. Hromadko Management For For 1.3 Elect Director Scott G. Kriens Management For For 1.4 Elect Director William K. Luby Management For For 1.5 Elect Director Irving F. Lyons, III Management For For 1.6 Elect Director Christopher B. Paisley Management For For 1.7 Elect Director Stephen M. Smith Management For For 1.8 Elect Director Peter F. Van Camp Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Material Terms for Long-Term Incentive Performance Awards Management For For 5 Provide Right to Call Special Meeting Management For For F5 NETWORKS, INC. Meeting Date:MAR 15, 2012 Record Date:JAN 09, 2012 Meeting Type:ANNUAL Ticker:FFIV Security ID:315616102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jonathan Chadwick Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Shareholder Against Against FACTSET RESEARCH SYSTEMS INC. Meeting Date:DEC 13, 2011 Record Date:OCT 17, 2011 Meeting Type:ANNUAL Ticker:FDS Security ID:303075105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robin A. Abrams Management For For 1.2 Elect Director Michael F. DiCristina Management For For 1.3 Elect Director Walter F. Siebacker Management For For 2 Ratify Auditors Management For For 3 Increase Authorized Common Stock Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year FASTENAL COMPANY Meeting Date:APR 17, 2012 Record Date:FEB 22, 2012 Meeting Type:ANNUAL Ticker:FAST Security ID:311900104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert A. Kierlin Management For For 1.2 Elect Director Stephen M. Slaggie Management For For 1.3 Elect Director Michael M. Gostomski Management For For 1.4 Elect Director Willard D. Oberton Management For For 1.5 Elect Director Michael J. Dolan Management For Withhold 1.6 Elect Director Reyne K. Wisecup Management For For 1.7 Elect Director Hugh L. Miller Management For Withhold 1.8 Elect Director Michael J. Ancius Management For For 1.9 Elect Director Scott A. Satterlee Management For Withhold 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Adopt Majority Voting for Uncontested Election of Directors Management For For FLOWSERVE CORPORATION Meeting Date:MAY 17, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:FLS Security ID:34354P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark A. Blinn Management For For 1.2 Elect Director Roger L. Fix Management For For 1.3 Elect Director David E. Roberts Management For For 1.4 Elect Director James O. Rollans Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Declassify the Board of Directors Management For For 4 Provide Right to Call Special Meeting Management For For 5 Ratify Auditors Management For For FLUOR CORPORATION Meeting Date:MAY 03, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:FLR Security ID:343412102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Peter K. Barker Management For For 2 Elect Director Alan M. Bennett Management For For 3 Elect Director Dean R. O'Hare Management For Against 4 Elect Director David T. Seaton Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 6 Provide Right to Call Special Meeting Management For For 7 Ratify Auditors Management For For FMC TECHNOLOGIES, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:FTI Security ID:30249U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mike R. Bowlin Management For For 2 Elect Director Philip J. Burguieres Management For For 3 Elect Director Edward J. Mooney Management For For 4 Elect Director James M. Ringler Management For For 5 Ratify Auditors Management For Against 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Management For For FORTINET, INC. Meeting Date:JUN 14, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:FTNT Security ID:34959E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Chenming Hu Management For For 1.2 Elect Director Hong Liang Lu Management For For 1.3 Elect Director Ken Xie Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FREESCALE SEMICONDUCTOR HOLDINGS I, LTD. Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:FSL Security ID:G3727Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard M. Beyer Management For For 1.2 Elect Director Chinh E. Chu Management For For 1.3 Elect Director Daniel J. Heneghan Management For For 1.4 Elect Director Thomas H. Lister Management For For 1.5 Elect Director John W. Marren Management For For 1.6 Elect Director J. Daniel McCranie Management For For 1.7 Elect Director James A. Quella Management For For 1.8 Elect Director Peter Smitham Management For For 1.9 Elect Director Gregory L. Summe Management For For 1.10 Elect Director Claudius E. Watts, IV Management For For 2 Ratify Auditors Management For For 3 Change Company Name to Freescale Semiconductor, Ltd. Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year GARDNER DENVER, INC. Meeting Date:MAY 01, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:GDI Security ID:365558105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael C. Arnold Management For For 1.2 Elect Director Barry L. Pennypacker Management For For 1.3 Elect Director Richard L. Thompson Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GLOBAL PAYMENTS INC. Meeting Date:SEP 27, 2011 Record Date:AUG 08, 2011 Meeting Type:ANNUAL Ticker:GPN Security ID:37940X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul R. Garcia Management For For 1.2 Elect Director Michael W. Trapp Management For For 1.3 Elect Director Gerald J. Wilkins Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Auditors Management For For GUESS?, INC. Meeting Date:JUN 21, 2012 Record Date:MAY 02, 2012 Meeting Type:ANNUAL Ticker:GES Security ID:401617105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gianluca Bolla Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Ratify Auditors Management For For HANCOCK HOLDING COMPANY Meeting Date:APR 05, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:HBHC Security ID:410120109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard B. Crowell Management For For 1.2 Elect Director Hardy B. Fowler Management For For 1.3 Elect Director Eric J. Nickelsen Management For For 1.4 Elect Director Terence E. Hall Management For For 1.5 Elect Director John M. Hairston Management For For 1.6 Elect Director James H. Horne Management For For 1.7 Elect Director Jerry L. Levens Management For For 1.8 Elect Director R. King Milling Management For For 1.9 Elect Director Christine L. Pickering Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HANSEN NATURAL CORPORATION Meeting Date:JAN 05, 2012 Record Date:NOV 28, 2011 Meeting Type:SPECIAL Ticker:HANS Security ID:411310105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change Company Name Management For For 2 Increase Authorized Common Stock Management For For HEARTWARE INTERNATIONAL, INC. Meeting Date:MAY 31, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:HTWR Security ID:422368100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cynthia Feldmann Management For For 1.2 Elect Director Denis Wade Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For Against 5 Approve Stock Option Plan Grants to Douglas Godshall Management For For 6 Approve Stock Option Plan Grants to Robert Thomas Management For For 7 Approve Stock Option Plan Grants to Seth Harrison Management For For 8 Approve Stock Option Plan Grants to Timothy Barberich Management For For 9 Approve Stock Option Plan Grants to Charles Raymond Larkin, Jr. Management For For 10 Approve Stock Option Plan Grants to Robert Stockman Management For For 11 Approve Stock Option Plan Grants to Denis Wade Management For For 12 Approve Stock Option Plan Grants to Cynthia Feldman Management For For HEXCEL CORPORATION Meeting Date:MAY 03, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:HXL Security ID:428291108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Joel S. Beckman Management For For 2 Elect Director David E. Berges Management For For 3 Elect Director Lynn Brubaker Management For For 4 Elect Director Jeffrey C. Campbell Management For For 5 Elect Director Sandra L. Derickson Management For For 6 Elect Director W. Kim Foster Management For For 7 Elect Director Thomas A. Gendron Management For For 8 Elect Director Jeffrey A. Graves Management For For 9 Elect Director David C. Hill Management For For 10 Elect Director David L. Pugh Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For HIGHER ONE HOLDINGS, INC. Meeting Date:MAY 14, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:ONE Security ID:42983D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Miles Lasater Management For For 1.2 Elect Director Robert Hartheimer Management For For 1.3 Elect Director Patrick McFadden Management For For 2 Ratify Auditors Management For For HITTITE MICROWAVE CORPORATION Meeting Date:MAY 15, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:HITT Security ID:43365Y104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen G. Daly Management For For 1.2 Elect Director Ernest L. Godshalk Management For For 1.3 Elect Director Rick D. Hess Management For For 1.4 Elect Director Adrienne M. Markham Management For For 1.5 Elect Director Brian P. McAloon Management For For 1.6 Elect Director Cosmo S. Trapani Management For For 1.7 Elect Director Franklin Weigold Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HOLOGIC, INC. Meeting Date:MAR 06, 2012 Record Date:JAN 13, 2012 Meeting Type:ANNUAL Ticker:HOLX Security ID:436440101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert A. Cascella Management For For 1.2 Elect Director Glenn P. Muir Management For Withhold 1.3 Elect Director David R. LaVance, Jr. Management For For 1.4 Elect Director Sally W. Crawford Management For For 1.5 Elect Director Nancy L. Leaming Management For For 1.6 Elect Director Lawrence M. Levy Management For Withhold 1.7 Elect Director Christiana Stamoulis Management For For 1.8 Elect Director Elaine S. Ullian Management For For 1.9 Elect Director Wayne Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For HOMEAWAY, INC. Meeting Date:JUN 06, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:AWAY Security ID:43739Q100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Todd C. Chaffee Management For For 1.2 Elect Director Carl G. Shepherd Management For For 1.3 Elect Director Robert Solomon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year HOSPIRA, INC. Meeting Date:MAY 09, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:HSP Security ID:441060100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Barbara L. Bowles Management For For 2 Elect Director Roger W. Hale Management For For 3 Elect Director John C. Staley Management For For 4 Elect Director William G. Dempsey Management For For 5 Provide Right to Call Special Meeting Management For For 6 Declassify the Board of Directors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 8 Ratify Auditors Management For For HUMAN GENOME SCIENCES, INC. Meeting Date:MAY 16, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:HGSI Security ID:444903108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Allan Baxter Management For For 1.2 Elect Director Richard J. Danzig Management For For 1.3 Elect Director Colin Goddard Management For For 1.4 Elect Director Maxine Gowen Management For For 1.5 Elect Director Tuan Ha-Ngoc Management For For 1.6 Elect Director A. N. 'Jerry' Karabelas Management For For 1.7 Elect Director John L. LaMattina Management For For 1.8 Elect Director Augustine Lawlor Management For For 1.9 Elect Director George J. Morrow Management For For 1.10 Elect Director Gregory Norden Management For For 1.11 Elect Director H. Thomas Watkins Management For For 1.12 Elect Director Robert C. Young Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ICONIX BRAND GROUP, INC. Meeting Date:AUG 18, 2011 Record Date:JUN 23, 2011 Meeting Type:ANNUAL Ticker:ICON Security ID:451055107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil Cole Management For For 1.2 Elect Director Barry Emanuel Management For For 1.3 Elect Director Drew Cohen Management For Withhold 1.4 Elect Director F. Peter Cuneo Management For For 1.5 Elect Director Mark Friedman Management For For 1.6 Elect Director James A. Marcum Management For For 1.7 Elect Director Laurence N. Charney Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year IDEXX LABORATORIES, INC. Meeting Date:MAY 09, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:IDXX Security ID:45168D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William T. End Management For For 1.2 Elect Director Barry C. Johnson Management For For 1.3 Elect Director Brian P. McKeon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For INFORMATICA CORPORATION Meeting Date:MAY 31, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:INFA Security ID:45666Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Sohaib Abbasi Management For For 2 Elect Director Geoffrey W. Squire Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For INTERCONTINENTALEXCHANGE, INC. Meeting Date:MAY 18, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:ICE Security ID:45865V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Charles R. Crisp Management For For 2 Elect Director Jean-Marc Forneri Management For For 3 Elect Director Judd A. Gregg Management For For 4 Elect Director Fred W. Hatfield Management For For 5 Elect Director Terrence F. Martell Management For For 6 Elect Director Callum McCarthy Management For For 7 Elect Director Sir Robert Reid Management For For 8 Elect Director Frederic V. Salerno Management For Against 9 Elect Director Jeffrey C. Sprecher Management For For 10 Elect Director Judith A. Sprieser Management For For 11 Elect Director Vincent Tese Management For Against 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Ratify Auditors Management For For INTERNATIONAL GAME TECHNOLOGY Meeting Date:MAR 05, 2012 Record Date:JAN 09, 2012 Meeting Type:ANNUAL Ticker:IGT Security ID:459902102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paget L. Alves Management For For 1.2 Elect Director Janice Chaffin Management For For 1.3 Elect Director Greg Creed Management For For 1.4 Elect Director Patti S. Hart Management For For 1.5 Elect Director Robert J. Miller Management For For 1.6 Elect Director David E. Roberson Management For For 1.7 Elect Director Vincent L. Sadusky Management For For 1.8 Elect Director Philip G. Satre Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For INTUITIVE SURGICAL, INC. Meeting Date:APR 19, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:ISRG Security ID:46120E602 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Gary S. Guthart Management For For 2 Elect Director Mark J. Rubash Management For For 3 Elect Director Lonnie M. Smith Management For For 4 Amend Stock Option Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Declassify the Board of Directors Management For For 7 Ratify Auditors Management For For J.B. HUNT TRANSPORT SERVICES, INC. Meeting Date:APR 26, 2012 Record Date:FEB 14, 2012 Meeting Type:ANNUAL Ticker:JBHT Security ID:445658107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Douglas G. Duncan Management For For 2 Elect Director Francesca M. Edwardson Management For For 3 Elect Director Wayne Garrison Management For For 4 Elect Director Sharilyn S. Gasaway Management For For 5 Elect Director Gary C. George Management For For 6 Elect Director Bryan Hunt Management For Against 7 Elect Director Coleman H. Peterson Management For For 8 Elect Director John N. Roberts, III Management For For 9 Elect Director James L. Robo Management For For 10 Elect Director William J. Shea, Jr. Management For For 11 Elect Director Kirk Thompson Management For For 12 Amend Omnibus Stock Plan Management For For 13 Ratify Auditors Management For For JARDEN CORPORATION Meeting Date:MAY 17, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:JAH Security ID:471109108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin E. Franklin Management For For 1.2 Elect Director James E. Lillie Management For For 1.3 Elect Director Michael S. Gross Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against JONES LANG LASALLE INCORPORATED Meeting Date:MAY 31, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:JLL Security ID:48020Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Hugo Bague Management For For 2 Elect Director Colin Dyer Management For For 3 Elect Director Darryl Hartley-Leonard Management For For 4 Elect Director DeAnne Julius Management For For 5 Elect Director Ming Lu Management For For 6 Elect Director Lauralee E. Martin Management For Against 7 Elect Director Martin H. Nesbitt Management For For 8 Elect Director Sheila A. Penrose Management For For 9 Elect Director David B. Rickard Management For For 10 Elect Director Roger T. Staubach Management For For 11 Elect Director Thomas C. Theobald Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Amend Omnibus Stock Plan Management For For 14 Ratify Auditors Management For For JOY GLOBAL INC. Meeting Date:MAR 06, 2012 Record Date:JAN 06, 2012 Meeting Type:ANNUAL Ticker:JOY Security ID:481165108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven L. Gerard Management For For 1.2 Elect Director John T. Gremp Management For For 1.3 Elect Director John Nils Hanson Management For For 1.4 Elect Director Gale E. Klappa Management For For 1.5 Elect Director Richard B. Loynd Management For For 1.6 Elect Director P. Eric Siegert Management For For 1.7 Elect Director Michael W. Sutherlin Management For For 1.8 Elect Director James H. Tate Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Management For For 5 Amend Omnibus Stock Plan Management For For KANSAS CITY SOUTHERN Meeting Date:MAY 03, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:KSU Security ID:485170302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lu M. Cordova Management For For 1.2 Elect Director Michael R. Haverty Management For For 1.3 Elect Director Thomas A. McDonnell Management For For 2 Ratify Auditors Management For For 3 Reduce Supermajority Vote Requirement Management For For 4 Eliminate Cumulative Voting Management For For 5 Amend Certificate of Incorporation Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Reduce Supermajority Vote Requirement Shareholder Against For LAM RESEARCH CORPORATION Meeting Date:NOV 03, 2011 Record Date:SEP 09, 2011 Meeting Type:ANNUAL Ticker:LRCX Security ID:512807108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James W. Bagley Management For For 1.2 Elect Director Robert M. Berdahl Management For For 1.3 Elect Director Eric K. Brandt Management For For 1.4 Elect Director Michael R. Cannon Management For For 1.5 Elect Director Christine A. Heckart Management For For 1.6 Elect Director Grant M. Inman Management For For 1.7 Elect Director Catherine P. Lego Management For For 1.8 Elect Director Stephen G. Newberry Management For For 1.9 Elect Director Kim E. Perdikou Management For For 1.10 Elect Director Abhijit Y. Talwalkar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For LAM RESEARCH CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 12, 2012 Meeting Type:SPECIAL Ticker:LRCX Security ID:512807108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For LAZARD LTD Meeting Date:APR 24, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:LAZ Security ID:G54050102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Ashish Bhutani as Director Management For For 1.2 Elect Steven J. Heyer as Director Management For For 1.3 Elect Sylvia Jay as Director Management For For 1.4 Elect Vernon E. Jordon, Jr. as Director Management For For 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against LULULEMON ATHLETICA INC. Meeting Date:JUN 06, 2012 Record Date:APR 18, 2012 Meeting Type:ANNUAL Ticker:LULU Security ID:550021109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christine M. Day Management For For 1.2 Elect Director Martha A.M. (Marti) Morfitt Management For For 1.3 Elect Director Rhoda M. Pitcher Management For For 1.4 Elect Director Emily White Management For For 1.5 Elect Director Jerry Stritzke Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For MARRIOTT INTERNATIONAL, INC. Meeting Date:MAY 04, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:MAR Security ID:571903202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director J.W. Marriott, Jr. Management For For 2 Elect Director John W. Marriott, III Management For For 3 Elect Director Mary K. Bush Management For For 4 Elect Director Lawrence W. Kellner Management For For 5 Elect Director Debra L. Lee Management For For 6 Elect Director George Munoz Management For For 7 Elect Director Harry J. Pearce Management For For 8 Elect Director Steven S Reinemund Management For For 9 Elect Director Lawrence M. Small Management For For 10 Elect Director Arne M. Sorenson Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MEAD JOHNSON NUTRITION COMPANY Meeting Date:MAY 04, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:MJN Security ID:582839106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Stephen W. Golsby Management For For 2 Elect Director Steven M. Altschuler Management For For 3 Elect Director Howard B. Bernick Management For For 4 Elect Director Kimberly A. Casiano Management For For 5 Elect Director Anna C. Catalano Management For For 6 Elect Director Celeste A. Clark Management For For 7 Elect Director James M. Cornelius Management For For 8 Elect Director Peter G. Ratcliffe Management For For 9 Elect Director Elliott Sigal Management For For 10 Elect Director Robert S. Singer Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For METTLER-TOLEDO INTERNATIONAL INC. Meeting Date:MAY 03, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:MTD Security ID:592688105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Robert F. Spoerry Management For For 2 Elect Director Wah-Hui Chu Management For For 3 Elect Director Francis A. Contino Management For For 4 Elect Director Olivier A. Filliol Management For For 5 Elect Director Michael A. Kelly Management For For 6 Elect Director Martin D. Madaus, Ph.D. Management For For 7 Elect Director Hans Ulrich Maerki Management For For 8 Elect Director George M. Milne, Jr., Ph.D. Management For For 9 Elect Director Thomas P. Salice Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MONSTER BEVERAGE CORPORATION Meeting Date:JUN 08, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:MNST Security ID:611740101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Sacks Management For For 1.2 Elect Director Hilton H. Schlosberg Management For For 1.3 Elect Director Norman C. Epstein Management For For 1.4 Elect Director Benjamin M. Polk Management For Withhold 1.5 Elect Director Sydney Selati Management For For 1.6 Elect Director Harold C. Taber, Jr. Management For Withhold 1.7 Elect Director Mark S. Vidergauz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NORDSTROM, INC. Meeting Date:MAY 09, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:JWN Security ID:655664100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Phyllis J. Campbell Management For For 2 Elect Director Michelle M. Ebanks Management For For 3 Elect Director Enrique Hernandez, Jr. Management For For 4 Elect Director Robert G. Miller Management For For 5 Elect Director Blake W. Nordstrom Management For For 6 Elect Director Erik B. Nordstrom Management For For 7 Elect Director Peter E. Nordstrom Management For For 8 Elect Director Philip G. Satre Management For For 9 Elect Director B. Kevin Turner Management For For 10 Elect Director Robert D. Walter Management For For 11 Elect Director Alison A. Winter Management For For 12 Approve Executive Incentive Bonus Plan Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NUANCE COMMUNICATIONS, INC. Meeting Date:JAN 27, 2012 Record Date:DEC 02, 2011 Meeting Type:ANNUAL Ticker:NUAN Security ID:67020Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Paul A. Ricci Management For For 2 Elect Director Robert G. Teresi Management For For 3 Elect Director Robert J. Frankenberg Management For For 4 Elect Director Katharine A. Martin Management For Against 5 Elect Director Patrick T. Hackett Management For For 6 Elect Director William H. Janeway Management For For 7 Elect Director Mark B. Myers Management For For 8 Elect Director Philip J. Quigley Management For For 9 Elect Director Mark R. Laret Management For For 10 Amend Omnibus Stock Plan Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Advisory Vote on Say on Pay Frequency Management One Year One Year 13 Ratify Auditors Management For For OIL STATES INTERNATIONAL, INC. Meeting Date:MAY 15, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:OIS Security ID:678026105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director S. James Nelson Management For For 1.2 Elect Director Gary L. Rosenthal Management For For 1.3 Elect Director William T. Van Kleef Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PEET'S COFFEE & TEA, INC. Meeting Date:MAY 11, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:PEET Security ID:705560100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ted W. Hall Management For For 1.2 Elect Director Patrick J. O'Dea Management For For 2 Declassify the Board of Directors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For PHARMACEUTICAL PRODUCT DEVELOPMENT, INC. Meeting Date:NOV 30, 2011 Record Date:OCT 24, 2011 Meeting Type:SPECIAL Ticker:PPDI Security ID:717124101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For POLO RALPH LAUREN CORPORATION Meeting Date:AUG 11, 2011 Record Date:JUN 21, 2011 Meeting Type:ANNUAL Ticker:RL Security ID:731572103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank A. Bennack, Jr Management For For 1.2 Elect Director Joel L. Fleishman Management For For 1.3 Elect Director Steven P. Murphy Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Change Company Name Management For For POLYCOM, INC. Meeting Date:MAY 24, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:PLCM Security ID:73172K104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Directror Andrew M. Miller Management For For 2 Elect Director Betsy S. Atkins Management For For 3 Elect Director David G. DeWalt Management For For 4 Elect Director John A. Kelley, Jr. Management For For 5 Elect Director D. Scott Mercer Management For For 6 Elect Director William A. Owens Management For For 7 Elect Director Kevin T. Parker Management For For 8 Amend Executive Incentive Bonus Plan Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Ratify Auditors Management For For QEP RESOURCES, INC. Meeting Date:MAY 15, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:QEP Security ID:74733V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Phillips S. Baker Management For For 1.2 Elect Director Charles B. Stanley Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For 5 Declassify the Board of Directors Shareholder None For REALD INC. Meeting Date:JUL 29, 2011 Record Date:JUN 13, 2011 Meeting Type:ANNUAL Ticker:RLD Security ID:75604L105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua Greer Management For For 1.2 Elect Director James Cameron Management For For 1.3 Elect Director David Habiger Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Qualified Employee Stock Purchase Plan Management For For RED HAT, INC. Meeting Date:AUG 11, 2011 Record Date:JUN 15, 2011 Meeting Type:ANNUAL Ticker:RHT Security ID:756577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Sohaib Abbasi Management For For 2 Elect Director Narendra K. Gupta Management For For 3 Elect Director William S. Kaiser Management For For 4 Elect Director James M. Whitehurst Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Advisory Vote on Say on Pay Frequency Management One Year One Year 8 Approve Executive Incentive Bonus Plan Management For For REGENERON PHARMACEUTICALS, INC. Meeting Date:JUN 08, 2012 Record Date:APR 11, 2012 Meeting Type:ANNUAL Ticker:REGN Security ID:75886F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles A. Baker Management For For 1.2 Elect Director Michael S. Brown Management For For 1.3 Elect Director Arthur F. Ryan Management For Withhold 1.4 Elect Director George L. Sing Management For For 1.5 Elect Director Marc Tessier-Lavigne Management For For 2 Ratify Auditors Management For For RIVERBED TECHNOLOGY, INC. Meeting Date:MAY 30, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:RVBD Security ID:768573107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Michael Boustridge Management For For 2 Elect Director Jerry M. Kennelly Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROBERT HALF INTERNATIONAL INC. Meeting Date:MAY 24, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:RHI Security ID:770323103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew S. Berwick, Jr. Management For Withhold 1.2 Elect Director Harold M. Messmer, Jr. Management For For 1.3 Elect Director Barbara J. Novogradac Management For For 1.4 Elect Director Robert J. Pace Management For For 1.5 Elect Director Frederick A. Richman Management For Withhold 1.6 Elect Director M. Keith Waddell Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against ROCKWELL AUTOMATION, INC. Meeting Date:FEB 07, 2012 Record Date:DEC 12, 2011 Meeting Type:ANNUAL Ticker:ROK Security ID:773903109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Betty C. Alewine Management For For 1.2 Elect Director Verne G. Istock Management For For 1.3 Elect Director David B. Speer Management For Withhold 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROPER INDUSTRIES, INC. Meeting Date:JUN 04, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:ROP Security ID:776696106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert D. Johnson Management For For 1.2 Elect Director Robert E. Knowling, Jr. Management For For 1.3 Elect Director Wilbur J. Prezzano Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For SBA COMMUNICATIONS CORPORATION Meeting Date:MAY 17, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:SBAC Security ID:78388J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Brian C. Carr Management For For 2 Elect Director George R. Krouse, Jr. Management For Against 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SENSATA TECHNOLOGIES HOLDING N.V. Meeting Date:MAY 22, 2012 Record Date:APR 24, 2012 Meeting Type:ANNUAL Ticker:9ST Security ID:N7902X106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Thomas Wroe, Jr. as Director Management For Against 2 Elect Martha Sullivan as Director Management For Against 3 Elect Lewis B. Campbell as Director Management For For 4 Elect Paul Edgerley as Director Management For Against 5 Elect Michael J. Jacobson as Director Management For For 6 Elect John Lewis as Director Management For For 7 Elect Charles W. Peffer as Director Management For For 8 Elect Kirk P. Pond as Director Management For For 9 Elect Michael Ward as Director Management For Against 10 Elect Stephen Zide as Director Management For Against 11 Ratify Ernst & Young LLP as Auditors Management For For 12 Approve Financial Statements and Statutory Reports for Fiscal Year 2011 Management For For 13 Approve Discharge of Board Management For For 14 Approve Remuneration Report Containing Remuneration Policy for Management Board Members Management For For 15 Grant Board Authority to Repurchase Shares Management For Against 16 Grant Board Authority to Issue Shares and Limit/Exclude Preemptive Rights for Five Years Management For Against 17 Amend Articles Re: Board Related Management For For SHORETEL, INC. Meeting Date:NOV 15, 2011 Record Date:SEP 21, 2011 Meeting Type:ANNUAL Ticker:SHOR Security ID:825211105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter Blackmore Management For For 1.2 Elect Director Kenneth D. Denman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year SIGNATURE BANK Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:SBNY Security ID:82669G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kathryn A. Byrne Management For For 1.2 Elect Director Alfonse M. D'Amato Management For For 1.3 Elect Director Jeffrey W. Meshel Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SILICON LABORATORIES INC. Meeting Date:APR 19, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:SLAB Security ID:826919102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harvey B. Cash Management For For 1.2 Elect Director G. Tyson Tuttle Management For For 1.3 Elect Director David R. Welland Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SM ENERGY COMPANY Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:SM Security ID:78454L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Barbara M. Baumann Management For For 2 Elect Director Anthony J. Best Management For For 3 Elect Director Larry W. Bickle Management For For 4 Elect Director Stephen R. Brand Management For For 5 Elect Director William J. Gardiner Management For For 6 Elect Director Julio M. Quintana Management For For 7 Elect Director John M. Seidl Management For For 8 Elect Director William D. Sullivan Management For For 9 Ratify Auditors Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SMART TECHNOLOGIES INC Meeting Date:AUG 10, 2011 Record Date:JUN 30, 2011 Meeting Type:ANNUAL Ticker:SMA Security ID:83172R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Seven Management For For 2.1 Elect Director David A. Martin Management For Withhold 2.2 Elect Director Nancy L. Knowlton Management For Withhold 2.3 Elect Director Salim Nathoo Management For Withhold 2.4 Elect Director Arvind Sodhani Management For Withhold 2.5 Elect Director Michael J. Mueller Management For For 2.6 Elect Director Robert C. Hagerty Management For For 2.7 Elect Director David B. Sutcliffe Management For For 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For STARWOOD HOTELS & RESORTS WORLDWIDE, INC. Meeting Date:MAY 03, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:HOT Security ID:85590A401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frits van Paasschen Management For For 1.2 Elect Director Bruce W. Duncan Management For For 1.3 Elect Director Adam M. Aron Management For For 1.4 Elect Director Charlene Barshefsky Management For For 1.5 Elect Director Thomas E. Clarke Management For For 1.6 Elect Director Clayton C. Daley, Jr. Management For For 1.7 Elect Director Lizanne Galbreath Management For For 1.8 Elect Director Eric Hippeau Management For For 1.9 Elect Director Stephen R. Quazzo Management For For 1.10 Elect Director Thomas O. Ryder Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For SUPERIOR ENERGY SERVICES, INC. Meeting Date:FEB 07, 2012 Record Date:DEC 12, 2011 Meeting Type:SPECIAL Ticker:SPN Security ID:868157108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Increase Authorized Common Stock Management For For 3 Adjourn Meeting Management For For SUPERIOR ENERGY SERVICES, INC. Meeting Date:MAY 16, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:SPN Security ID:868157108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold J. Bouillion Management For For 1.2 Elect Director Enoch L. Dawkins Management For Withhold 1.3 Elect Director David D. Dunlap Management For For 1.4 Elect Director James M. Funk Management For For 1.5 Elect Director Terence E. Hall Management For For 1.6 Elect Director Ernest E. 'Wyn' Howard, III Management For Withhold 1.7 Elect Director Peter D. Kinnear Management For For 1.8 Elect Director Michael M. McShane Management For For 1.9 Elect Director W. Matt Ralls Management For For 1.10 Elect Director Justin L. Sullivan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TENNECO INC. Meeting Date:MAY 16, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:TEN Security ID:880349105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Dennis J. Letham Management For For 2 Elect Director Hari N. Nair Management For For 3 Elect Director Roger B. Porter Management For For 4 Elect Director David B. Price, Jr. Management For For 5 Elect Director Gregg M. Sherrill Management For For 6 Elect Director Paul T. Stecko Management For For 7 Elect Director Mitsunobu Takeuchi Management For For 8 Elect Director Jane L. Warner Management For For 9 Ratify Auditors Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TERADATA CORPORATION Meeting Date:APR 20, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:TDC Security ID:88076W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Michael F. Koehler Management For For 2 Elect Director James M. Ringler Management For For 3 Elect Director John G. Schwarz Management For For 4 Approve Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Management For For 8 Ratify Auditors Management For For THE BOSTON BEER COMPANY, INC. Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:SAM Security ID:100557107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Burwick Management For For 1.2 Elect Director Pearson C. Cummin, III Management For Withhold 1.3 Elect Director Jeanne-Michel Valette Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE MANITOWOC COMPANY, INC. Meeting Date:MAY 01, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:MTW Security ID:563571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roy V. Armes Management For For 1.2 Elect Director Cynthia M. Egnotovich Management For Withhold 1.3 Elect Director James L. Packard Management For Withhold 2 Approve Executive Incentive Bonus Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against THE SCOTTS MIRACLE-GRO COMPANY Meeting Date:JAN 19, 2012 Record Date:NOV 28, 2011 Meeting Type:ANNUAL Ticker:SMG Security ID:810186106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan H. Barry Management For For 1.2 Elect Director Thomas N. Kelly Jr. Management For For 1.3 Elect Director Carl F. Kohrt Management For For 1.4 Elect Director John S. Shiely Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For THE SHERWIN-WILLIAMS COMPANY Meeting Date:APR 18, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:SHW Security ID:824348106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arthur F. Anton Management For For 1.2 Elect Director Christopher M. Connor Management For For 1.3 Elect Director David F. Hodnik Management For For 1.4 Elect Director Thomas G. Kadien Management For For 1.5 Elect Director Richard J. Kramer Management For For 1.6 Elect Director Susan J. Kropf Management For For 1.7 Elect Director A. Malachi Mixon, III Management For For 1.8 Elect Director Richard K. Smucker Management For For 1.9 Elect Director John M. Stropki, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For 5 Require a Majority Vote for the Election of Directors Shareholder Against For THE WESTERN UNION COMPANY Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:WU Security ID:959802109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard A. Goodman Management For For 2 Elect Director Roberto G. Mendoza Management For For 3 Elect Director Michael A. Miles, Jr. Management For For 4 Declassify the Board of Directors Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Amend Omnibus Stock Plan Management For For 8 Adopt Proxy Access Right Shareholder Against Against 9 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against THORATEC CORPORATION Meeting Date:MAY 23, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:THOR Security ID:885175307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil F. Dimick Management For Withhold 1.2 Elect Director Gerhard F. Burbach Management For For 1.3 Elect Director J. Daniel Cole Management For For 1.4 Elect Director Steven H. Collis Management For For 1.5 Elect Director Elisha W. Finney Management For For 1.6 Elect Director D. Keith Grossman Management For For 1.7 Elect Director William A. Hawkins, III Management For For 1.8 Elect Director Paul A. LaViolette Management For For 1.9 Elect Director Daniel M. Mulvena Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For TRACTOR SUPPLY COMPANY Meeting Date:MAY 03, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:TSCO Security ID:892356106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James F. Wright Management For For 1.2 Elect Director Johnston C. Adams Management For For 1.3 Elect Director Peter D. Bewley Management For For 1.4 Elect Director Jack C. Bingleman Management For For 1.5 Elect Director Richard W. Frost Management For For 1.6 Elect Director Cynthia T. Jamison Management For For 1.7 Elect Director George MacKenzie Management For For 1.8 Elect Director Edna K. Morris Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TREEHOUSE FOODS, INC. Meeting Date:APR 26, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:THS Security ID:89469A104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Frank J. O'Connell Management For For 2 Elect Director Terdema L. Ussery, II Management For For 3 Elect Director David B. Vermylen Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Amend Omnibus Stock Plan Management For Against TRIMBLE NAVIGATION LIMITED Meeting Date:MAY 01, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:TRMB Security ID:896239100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven W. Berglund Management For For 1.2 Elect Director John B. Goodrich Management For For 1.3 Elect Director William Hart Management For For 1.4 Elect Director Merit E. Janow Management For For 1.5 Elect Director Ulf J. Johansson Management For For 1.6 Elect Director Ronald S. Nersesian Management For For 1.7 Elect Director Bradford W. Parkinson Management For For 1.8 Elect Director Mark S. Peek Management For For 1.9 Elect Director Nickolas W. Vande Steeg Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For ULTA SALON, COSMETICS & FRAGRANCE, INC. Meeting Date:MAY 31, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:ULTA Security ID:90384S303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert F. DiRomualdo Management For For 1.2 Elect Director Catherine A. Halligan Management For For 1.3 Elect Director Lorna E. Nagler Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UNDER ARMOUR, INC. Meeting Date:MAY 01, 2012 Record Date:FEB 17, 2012 Meeting Type:ANNUAL Ticker:UA Security ID:904311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin A. Plank Management For For 1.2 Elect Director Byron K. Adams, Jr. Management For For 1.3 Elect Director Douglas E. Coltharp Management For For 1.4 Elect Director Anthony W. Deering Management For For 1.5 Elect Director A.B. Krongard Management For For 1.6 Elect Director William R. McDermott Management For For 1.7 Elect Director Harvey L. Sanders Management For For 1.8 Elect Director Thomas J. Sippel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For URBAN OUTFITTERS, INC. Meeting Date:MAY 22, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:URBN Security ID:917047102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard A. Hayne Management For For 1.2 Elect Director Harry S. Cherken, Jr. Management For Withhold 2 Ratify Auditors Management For For 3 Add Women and Minorities to the Board Shareholder Against For 4 Require a Majority Vote for the Election of Directors Shareholder Against For 5 Declassify the Board of Directors Shareholder Against For VARIAN MEDICAL SYSTEMS, INC. Meeting Date:FEB 09, 2012 Record Date:DEC 13, 2011 Meeting Type:ANNUAL Ticker:VAR Security ID:92220P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy E. Guertin Management For For 1.2 Elect Director David J. Illingworth Management For For 1.3 Elect Director Ruediger Naumann-Etienne Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For VERIFONE SYSTEMS, INC. Meeting Date:JUN 27, 2012 Record Date:MAY 04, 2012 Meeting Type:ANNUAL Ticker:PAY Security ID:92342Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert W. Alspaugh Management For For 1.2 Elect Director Douglas G. Bergeron Management For For 1.3 Elect Director Dr. Leslie G. Denend Management For For 1.4 Elect Director Alex W. Hart Management For For 1.5 Elect Director Robert B. Henske Management For For 1.6 Elect Director Richard A. McGinn Management For For 1.7 Elect Director Eitan Raff Management For For 1.8 Elect Director Jeffrey E. Stiefler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For VERTEX PHARMACEUTICALS INCORPORATED Meeting Date:MAY 16, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:VRTX Security ID:92532F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey M. Leiden Management For For 1.2 Elect Director Bruce I. Sachs Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against VIASAT, INC. Meeting Date:JAN 27, 2012 Record Date:DEC 06, 2011 Meeting Type:ANNUAL Ticker:VSAT Security ID:92552V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark Dankberg Management For For 1.2 Elect Director Michael Targoff Management For Withhold 1.3 Elect Director Harvey White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Two Years One Year WATERS CORPORATION Meeting Date:MAY 09, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:WAT Security ID:941848103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua Bekenstein Management For For 1.2 Elect Director M.J. Berendt Management For For 1.3 Elect Director Douglas A. Berthiaume Management For For 1.4 Elect Director Edward Conard Management For For 1.5 Elect Director L.H. Glimcher Management For For 1.6 Elect Director Christopher A. Kuebler Management For For 1.7 Elect Director William J. Miller Management For For 1.8 Elect Director Joann A. Reed Management For For 1.9 Elect Director Thomas P. Salice Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For WATSON PHARMACEUTICALS, INC. Meeting Date:MAY 11, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:WPI Security ID:942683103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jack Michelson Management For For 2 Elect Director Ronald R. Taylor Management For For 3 Elect Director Andrew L. Turner Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Ratify Auditors Management For For WHITING PETROLEUM CORPORATION Meeting Date:MAY 01, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:WLL Security ID:966387102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James J. Volker Management For For 1.2 Elect Director William N. Hahne Management For For 1.3 Elect Director Allan R. Larson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For WHOLE FOODS MARKET, INC. Meeting Date:MAR 09, 2012 Record Date:JAN 10, 2012 Meeting Type:ANNUAL Ticker:WFM Security ID:966837106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Elstrott Management For For 1.2 Elect Director Gabrielle Greene Management For For 1.3 Elect Director Shahid (Hass) Hassan Management For For 1.4 Elect Director Stephanie Kugelman Management For Withhold 1.5 Elect Director John Mackey Management For For 1.6 Elect Director Walter Robb Management For For 1.7 Elect Director Jonathan Seiffer Management For Withhold 1.8 Elect Director Morris (Mo) Siegel Management For For 1.9 Elect Director Jonathan Sokoloff Management For For 1.10 Elect Director Ralph Sorenson Management For Withhold 1.11 Elect Director W. (Kip) Tindell, III Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Increase Authorized Common Stock Management For For 5 Amend Articles/Bylaws/Charter Removal of Directors Shareholder Against For 6 Require Independent Board Chairman Shareholder Against Against WOLVERINE WORLD WIDE, INC. Meeting Date:APR 19, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:WWW Security ID:978097103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alberto L. Grimoldi Management For For 1.2 Elect Director Joseph R. Gromek Management For For 1.3 Elect Director Brenda J. Lauderback Management For For 1.4 Elect Director Shirley D. Peterson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For XILINX, INC. Meeting Date:AUG 10, 2011 Record Date:JUN 13, 2011 Meeting Type:ANNUAL Ticker:XLNX Security ID:983919101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Philip T. Gianos Management For For 2 Elect Director Moshe N. Gavrielov Management For For 3 Elect Director John L. Doyle Management For For 4 Elect Director Jerald G. Fishman Management For For 5 Elect Director William G. Howard, Jr. Management For For 6 Elect Director J. Michael Patterson Management For For 7 Elect Director Albert A. Pimentel Management For For 8 Elect Director Marshall C. Turner Management For For 9 Elect Director Elizabeth W. Vanderslice Management For For 10 Amend Qualified Employee Stock Purchase Plan Management For For 11 Amend Omnibus Stock Plan Management For For 12 Amend Omnibus Stock Plan Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Advisory Vote on Say on Pay Frequency Management One Year One Year 15 Ratify Auditors Management For For ZYNGA INC. Meeting Date:JUN 08, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:ZNGA Security ID:98986T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark Pincus Management For For 1.2 Elect Director John Schappert Management For For 1.3 Elect Director William Gordon Management For Withhold 1.4 Elect Director Reid Hoffman Management For For 1.5 Elect Director Jeffrey Katzenberg Management For For 1.6 Elect Director Stanley J. Meresman Management For For 1.7 Elect Director Sunil Paul Management For For 1.8 Elect Director Owen Van Natta Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For Against Franklin Strategic Income Fund DEX ONE CORPORATION Meeting Date:MAY 08, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:DEXO Security ID:25212W100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jonathan B. Bulkeley Management For For 2 Elect Director Eugene I. Davis Management For For 3 Elect Director Richard L. Kuersteiner Management For For 4 Elect Director W. Kirk Liddell Management For For 5 Elect Director Mark A. McEachen Management For For 6 Elect Director Alfred T. Mockett Management For For 7 Elect Director Alan F. Schultz Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Ratify Auditors Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Strategic Series By (Signature and Title)* /s/LAURA F. FERGERSON Laura F.
